 

ARC Group Worldwide 8-K [arc-8k_040714.htm]

 

 Exhibit 10.30

 

Execution Version

 

$90,000,000

CREDIT AGREEMENT

 

Dated as of April 7, 2014

 

among

 

ARC GROUP WORLDWIDE, INC.,

as the Parent

 

and

 

Advanced Forming Technology, Inc.,

ARC WIRELESS, INC.,

FLOMET LLC,

GENERAL FLANGE & FORGE LLC,

TEKNA SEAL LLC and

3D MATERIAL TECHNOLOGIES, LLC

as the Borrowers,

 

RBS CITIZENS, N.A.,

as Administrative Agent, Collateral Agent, Sole Lead Arranger and Sole
Bookrunner

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as Syndication Agent

 

and

 

THE OTHER LENDERS PARTY HERETO

 





 

 



 

 

 



TABLE OF CONTENTS           Page       Article I.            Definitions and
Accounting Terms 2 Section 1.01. Defined Terms 2 Section 1.02. Other
Interpretive Provisions 41 Section 1.03. Accounting Terms 41 Section 1.04.
Rounding 42 Section 1.05. References to Agreements, Laws, Etc 42 Section 1.06.
Times of Day 42 Article II.          The Commitments and Borrowings 42 Section
2.01. The Loans 42 Section 2.02. Borrowings, Conversions and Continuations of
Loans 43 Section 2.03. Prepayments 45 Section 2.04. Termination or Reduction of
Commitments 48 Section 2.05. Repayment of Loans 48 Section 2.06. Interest 50
Section 2.07. Fees 51 Section 2.08. Computation of Interest and Fees 52 Section
2.09. Evidence of Indebtedness 53 Section 2.10. Payments Generally 53 Section
2.11. Sharing of Payments, etc 55 Section 2.12. Swingline Loans 55 Section 2.13.
Letters of Credit 56 Section 2.14. Increase of Commitments; Additional Lenders
61 Section 2.15. Defaulting Lenders 62 Section 2.16. Obligations of the
Borrowers ; Appointment of the Parent as Agent 65 Article III.         Taxes,
Increased Costs Protection and Illegality 65 Section 3.01. Taxes 65 Section
3.02. Illegality 69 Section 3.03. Inability to Determine Rates 70 Section 3.04.
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans 71



 



-i-

 

 



TABLE OF CONTENTS (continued)     Page       Section 3.05. Funding Losses 71
Section 3.06. Matters Applicable to All Requests for Compensation 72 Section
3.07. Replacement of Lenders under Certain Circumstances 73 Section 3.08.
Survival 74 Article IV.         Conditions Precedent to Borrowings 74 Section
4.01. Conditions to Initial Borrowing 74 Section 4.02. Conditions to All
Borrowings 77 Article V.          Representations and Warranties 78 Section
5.01. Existence, Qualification and Power; Compliance with Laws and Business 78
Section 5.02. Authorization; No Contravention 79 Section 5.03. Governmental
Authorization 79 Section 5.04. Binding Effect 79 Section 5.05. Material
Contracts 79 Section 5.06. Financial Statements; No Material Adverse Effect; No
Default 80 Section 5.07. Litigation 81 Section 5.08. Labor Matters 81 Section
5.09. Ownership of Property; Liens 81 Section 5.10. Environmental Matters 81
Section 5.11. Solvency 82 Section 5.12. Taxes 83 Section 5.13. ERISA Compliance
83 Section 5.14. Subsidiaries 83 Section 5.15. Margin Regulations; Investment
Company Act 84 Section 5.16. Disclosure 84 Section 5.17. Collateral Documents 84
Section 5.18. Intellectual Property; Licenses. etc 84 Section 5.19. Insurance 85
Section 5.20. Compliance with Laws 85 Section 5.21. Use of Proceeds 85

 



-ii-

 

 



TABLE OF CONTENTS (continued)     Page       Section 5.22. USA PATRIOT Act 85
Section 5.23. Anti-Terrorism 86 Section 5.24. Anti-Corruption Laws and Sanctions
86 Article VI.         Affirmative Covenants 86 Section 6.01. Financial
Statements 86 Section 6.02. Certificates; Other Information 88 Section 6.03.
Notices 89 Section 6.04. Payment of Obligations 90 Section 6.05. Preservation of
Existence, etc 90 Section 6.06. Maintenance of Properties 91 Section 6.07.
Maintenance of Insurance 91 Section 6.08. Compliance with Laws and Organization
Documents 91 Section 6.09. Books and Records 92 Section 6.10. Inspection Rights
92 Section 6.11. Covenant to Guarantee Obligations and Give Security 92 Section
6.12. Compliance with Environmental Laws 94 Section 6.13. Further Assurances 94
Section 6.14. Landlord Agreements; Bailee Letters 95 Section 6.15. Employee
Plans 95 Section 6.16. Anti-Corruption Laws and Sanctions 96 Section 6.17.
Post-Closing Actions 96 Article VII.        Negative Covenants 96 Section 7.01.
Liens 96 Section 7.02. Investments 98 Section 7.03. Indebtedness 99 Section
7.04. Fundamental Changes 101 Section 7.05. Dispositions 102 Section 7.06.
Restricted Payments 103 Section 7.07. Change in Nature of Business 104 Section
7.08. Transactions with Affiliates 104



 



-iii-

 

 



TABLE OF CONTENTS (continued)     Page       Section 7.09. Burdensome Agreements
104 Section 7.10. Use of Proceeds 106 Section 7.11. Accounting Changes 106
Section 7.12. Organization Documents 106 Section 7.13. Prepayments, etc. of
Indebtedness 106 Section 7.14. Financial Covenants 107 Section 7.15.
Anti-Terrorism Laws 107 Section 7.16. Anti-Corruption Laws and Sanctions 107
Article VIII.      Events of Default and Remedies 108 Section 8.01. Events of
Default 108 Section 8.02. Remedies upon Event of Default 110 Section 8.03.
Application of Funds 110 Section 8.04. Equity Cure 111 Article
IX.        Administrative Agent and Other Agents 112 Section 9.01. Appointment
and Authority of the Administrative Agent 112 Section 9.02. Rights as a Lender
113 Section 9.03. Exculpatory Provisions 113 Section 9.04. Reliance by the
Administrative Agent 114 Section 9.05. Delegation of Duties 115 Section 9.06.
Non-Reliance of Administrative Agent and Other Lenders; Disclosure of
Information by Agents 115 Section 9.07. Indemnification of Agents 116 Section
9.08. No Other Duties; Other Agents, Arranger, Manners, etc 116 Section 9.09.
Resignation of Administrative Agent or Collateral Agent 117 Section 9.10.
Administrative Agent May File Proofs of Claim 118 Section 9.11. Collateral and
Guaranty Matters 118 Section 9.12. Appointment of Supplemental Administrative
Agents 119 Section 9.13. Other Secured Obligations 120 Article
X.          Miscellaneous 120 Section 10.01. Amendments, etc 120



 



-iv-

 

 



TABLE OF CONTENTS (continued)     Page       Section 10.02. Notices and Other
Communications; Facsimile Copies 122 Section 10.03. No Waiver; Cumulative
Remedies 124 Section 10.04. Attorney Costs and Expenses 124 Section 10.05.
Indemnification by the Borrowers 125 Section 10.06. Marshaling; Payments Set
Aside 126 Section 10.07. Successors and Assigns 126 Section 10.08.
Confidentiality 130 Section 10.09. Setoff 131 Section 10.10. Interest Rate
Limitation 131 Section 10.11. Counterparts; Integration; Effectiveness 131
Section 10.12. Electronic Execution of Assignments and Certain Other Documents
131 Section 10.13. Survival of Representations and Warranties 132 Section 10.14.
Severability 132 Section 10.15. GOVERNING LAW 132 Section 10.16. WAIVER OF RIGHT
TO TRIAL BY JURY 133 Section 10.17. Termination 133 Section 10.18. Lender Action
133 Section 10.19. Use of Name, Logo, etc 134 Section 10.20. USA PATRIOT Act
Notice 134 Section 10.21. Service of Process 134 Section 10.22. No Advisory or
Fiduciary Responsibility 135

 



-v-

 

 

SCHEDULES

 

2.01 Commitments 5.05(a) Material Contracts 5.13(a) ERISA Compliance 5.14
Subsidiaries and Other Equity Investments 5.17 Recordings/Filings 6.17
Post-Closing Actions 7.01(b) Existing Liens 7.02 Existing Investments 7.03(b)
Existing Indebtedness 7.09 Existing Restrictions 10.02 Administrative Agent’s
Office, Certain Addresses for Notices

 

Exhibits

 

Form of:   A Loan Notice B Note C Compliance Certificate D Assignment and
Assumption E Guarantee and Collateral Agreement F Non-Bank Certificate G
Intercompany Subordination Agreement H Solvency Certificate

 

-vi-

 



 

Credit Agreement

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of April 7, 2014, among
ARC GROUP WORLDWIDE, INC., a Utah corporation (the “Parent”), Advanced Forming
Technology, Inc. a Colorado corporation (“AFT”), ARC WIRELESS, INC., a Delaware
corporation (“Wireless”), FLOMET LLC, a Delaware limited liability company
(“Flomet”), GENERAL FLANGE & FORGE LLC, a Delaware limited liability company
(“General Flange”), TEKNA SEAL LLC, a Florida limited liability company (“Tekna
Seal”), 3D MATERIAL TECHNOLOGIES, LLC a Delaware limited liability company (“3D
Material” and together with AFT, Wireless, Flomet, General Flange and Tekna
Seal, each a “Borrower” and, collectively the “Borrowers”), RBS CITIZENS, N.A.,
as administrative agent (in such capacity, including any successor thereto, the
“Administrative Agent”) and as collateral agent (in such capacity, including any
successor thereto, the “Collateral Agent”) under the Loan Documents, CAPITAL
ONE, NATIONAL ASSOCIATION, as Syndication Agent, and each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”).

 

WITNESSETH:

 

WHEREAS, the Borrowers have requested that the Lenders extend credit to the
Borrowers in the form of (i) Term Loans on the Closing Date in an initial
aggregate principal amount of $45,000,000, (ii) Revolving Loans at any time and
from time to time prior to the Maturity Date in respect of Revolving Loans, in
an aggregate principal amount at any time outstanding not in excess of
$20,000,000, and (iii) Delayed Draw Term Loans at any time prior to the Delayed
Draw Term Loan Commitment Termination Date, in an aggregate principal amount not
to exceed $25,000,000.

 

WHEREAS, the Borrowers have requested that the Swingline Lender make Swingline
Loans, at any time and from time to time prior to the Maturity Date in respect
of Revolving Loans, in an aggregate principal amount at any time outstanding not
in excess of $2,000,000.

 

WHEREAS, the Borrowers have requested that the Issuing Bank issue letters of
credit, in an aggregate face amount at any time outstanding not in excess of
$2,000,000, to support payment obligations incurred by the Borrowers and their
respective Subsidiaries.

 

WHEREAS, the proceeds of the Loans, will be used (i) on the Closing Date to (A)
finance the repayment in full of all amounts outstanding under the Existing Loan
Agreement, (B) fund a portion of the purchase price for the ATC Acquisition, (C)
fund a portion of the purchase price for the Thixoforming Acquisition, (D)
finance the repayment in full of all amounts outstanding under the Convertible
Note Indebtedness, and (D) pay a portion of the Transaction Expenses, and (ii)
thereafter, for working capital and general corporate purposes of the Borrowers
and their respective Subsidiaries from time to time permitted under this
Agreement (including Permitted Acquisitions), in each case, as more fully
described in Section 5.21.

 

WHEREAS, each Lender is willing to agree (severally and not jointly) to make the
Loans and provide financial accommodations to the Borrowers on the terms and
subject to the conditions set forth herein.

 



 

 

 

NOW THEREFORE, in consideration of the mutual covenants and agreements provided
herein, the parties hereto hereby agree as follows:

 

Article I.

 

Definitions and Accounting Terms

 

Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“3D Material” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by the Parent or any of its Subsidiaries in
exchange for, or as part of any Permitted Acquisition, whether paid in cash or
by exchange of Equity Interests or of properties or otherwise (including by
incurrence of Indebtedness, whether or not in favor of any seller or affiliate
of any seller) and whether payable at or prior to the consummation of such
Permitted Acquisition or deferred for payment at any future time, whether or not
any such future payment is subject to the occurrence of any contingency, and
includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment, whether or not the amount thereof is, or the terms of payment of which
are, in any respect subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of any person or business, but excluding
transaction-related fees and expenses; and any such future payment shall be
considered Acquisition Consideration at 100% of the maximum amount thereof if
such amount is not contingent, or, if such amount is contingent, the amount
reasonably estimated in good faith by the Parent on the basis of assumptions and
calculations provided in writing to the Administrative Agent. Such assumptions
shall include reasonable projections of any measure of financial or other
performance that enters into the calculation of the amount of any such payment
or other consideration but shall not include any assumption that any other
future event that is a condition to such payment or consideration (such as the
later disposition of the acquired business or a public or private offering of
securities) will not occur. Any such amounts payable after the 12-month period
following the closing of the acquisition shall be calculated on a net present
value basis discounted at the then current U.S. Treasury rate with a maturity
substantially the same as the final payment date thereunder.

 

“Additional Lender” has the meaning specified in Section 2.14(c).

 

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the Eurodollar Rate for
such Interest Period multiplied by the Statutory Reserve Rate. The Adjusted
Eurodollar Rate will be adjusted automatically as to all Eurodollar Borrowings
then outstanding as of the effective date of any change in the Statutory Reserve
Rate.

 

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

 



2

 

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Parent and
the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt, none
of the Arranger, the Agents, the Lenders or their respective lending affiliates
shall be deemed to be an Affiliate of the Parent or any of its Subsidiaries
solely by reason of their being party to the Loan Documents.

 

“AFT” has the meaning specified in the introductory paragraph to this Agreement.

 

“Agent Parties” has the meaning specified in Section 10.02(d).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners, trustees and advisors of such Persons and of such Persons’ Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Supplemental Administrative Agents (if any) and the
Arranger.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront or commitment fees paid to the
lenders thereof, a Eurodollar Rate or Base Rate floor (with such increased
amount being equated to interest margins for purposes of determining any
increase to the Applicable Rate), or otherwise; provided that OID and upfront or
commitment fees paid to lenders shall be equated to interest rate assuming a
4-year life to maturity (or, if less, the stated life to maturity at the time of
its incurrence of the applicable Indebtedness); and provided, further, that
“All-In Yield” shall not include arrangement fees, structuring fees or
underwriting or similar fees paid solely to arrangers for or underwriters of
such Indebtedness.

 

“Annual Financial Statements” means the audited consolidated balance sheet of
the Parent as of June 30, 2013, and the related consolidated statements of
operations, changes in stockholders’ equity and cash flows for the Parent for
the fiscal year then ended.

 



3

 

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity”.

 

“Applicable Rate” means, with respect to any Base Rate Loan or Eurocurrency Rate
Loan, (a) from the Closing Date until the Business Day after a Compliance
Certificate is delivered for the fiscal quarter ending September 30, 2014, (i)
3.00% with respect to Eurodollar Rate Loans and (ii) 2.00% with respect to Base
Rate Loans, and (b) thereafter, the following percentages per annum set forth
below under the caption “Eurodollar Rate” or “Base Rate”, as the case may be,
based upon the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Pricing Level Total Leverage Ratio Eurodollar Rate Base Rate 1 ≥ 2.75:1.00 3.25%
2.25% 2 ≥ 2.25:1.00 but
< 2.75:1.00 3.00% 2.00% 3 ≥ 1.75:1.00 but
< 2.25:1.00 2.75% 1.75% 4 ≥ 1.25:1.00
< 1.75:1.00 2.50% 1.50% 5 < 1.25:1.00 2.25% 1.25%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply in respect of the Term Facility, Revolving Credit Facility and the Delayed
Draw Term Facility, in each case as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and in
each case shall remain in effect until the date on which such Compliance
Certificate is delivered.

 

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

“Arranger” means RBSC, in its capacity as sole lead arranger and sole bookrunner
under this Agreement.

 



4

 

 

“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than operating leases entered into in the ordinary course of
business), assignment or other transfer (other than the incurrence of a
Permitted Lien) for value, whether in a single transaction or a series of
related transactions, by the Parent or any of its Subsidiaries to any Person of
any part of the Collateral other than (i) the sale and replacement of equipment
and fixtures which are a part of the Collateral in the ordinary course of
business and (ii) the sale or disposition of worn-out, permanently retired,
obsolete assets or assets no longer used or useful in the business of the Parent
and its Subsidiaries, provided that not more than $1,000,000 of Net Cash
Proceeds shall be excluded from the Borrowers’ prepayment obligations under
Section 2.03(b)(iii) in reliance on the foregoing clauses (i) and (ii) during
the term of this Agreement.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or any other form approved by the Administrative Agent.

 

“ATC” means Advance Tooling Concepts, LLC, a Colorado limited liability company.

 

“ATC Acquisition” means the means the acquisition of ATC by 3D Material, under
and pursuant to the ATC Acquisition Agreement.

 

“ATC Acquisition Agreement” means that certain Membership Units Purchase
Agreement, dated as of April 7, 2014, between the Parent and the sellers named
therein, together with the Assignment and Assumption Agreement, dated as of
April 7, 2014, between the Parent and 3D Material, pursuant to which 3D Material
will acquire 100% of the membership interests of ATC.

 

“ATC Acquisition Documents” means the ATC Acquisition Agreement and each of the
other documents, instruments and agreements executed and delivered in connection
with the ATC Acquisition, as the same may be amended, restated or otherwise
modified from time to time.

 

“ATC Financial Statements” means the audited consolidated balance sheets and
related statements of income, changes in stockholders’ equity and cash flows of
ATC as of December 31, 2013 for the two fiscal years then ended delivered
pursuant to Section 4.01(g).

 

“ATC Material Adverse Effect” means a “Material Adverse Effect” as defined in
the ATC Acquisition Agreement.

 

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
(but without giving effect to any amendments to ASC 840 that become effective
after the Closing Date).

 

“Availability Period” means (a) with respect to the Revolving Commitments, the
period from and including the Closing Date to but excluding the earliest of the
Maturity Date and the date of termination of the Revolving Commitments, and (b)
with respect to the Delayed Draw Term Loan Commitments, the period from and
including the Closing Date to but excluding the earliest of the Maturity Date
and the Delayed Draw Term Loan Commitment Termination Date.

 



5

 

 

“Availability” means, (a) with respect to the Revolving Loans, at any time, an
amount equal to (i) the aggregate Revolving Commitments minus (ii) the Aggregate
Revolving Exposure (calculated, with respect to any Defaulting Lender, as if
such Defaulting Lender had funded its Pro Rata Share of all outstanding
Borrowings), and (b) with respect to the Delayed Draw Term Loans, at any time,
an amount equal to the Unfunded Delayed Draw Term Loan Amount.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by RBSC as its “prime rate”
and (c) the Adjusted Eurodollar Rate on such day for an Interest Period of one
(1) month plus 1.00% (or, if such day is not a Business Day, the immediately
preceding Business Day). The “prime rate” is a variable rate of interest per
annum designated by RBSC from time to time as being its prime rate of interest,
with a change in such prime rate to take effect simultaneously and
automatically, without further notice, upon the determination and designation by
RBSC from time to time of such prime rate. It is understood that such designated
prime rate is merely a reference rate and does not necessarily represent the
lowest or best rate being charged to any customer. The determination and
designation by RBSC from time to time of its prime rate shall not in any way
preclude it from making loans to other borrowers at rates that are higher or
lower than or different from the referenced rate.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Blocked Person” has the meaning specified in Section 7.15.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurodollar
Rate Loans, having the same Interest Period.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
lawfully closed in, the jurisdiction where the Administrative Agent’s Office is
located and if such day relates to any interest rate settings as to a Eurodollar
Rate Loan, any fundings, disbursements, settlements and payments in respect of
any such Eurodollar Rate Loan, or any other dealings to be carried out pursuant
to this Agreement in respect of any such Eurodollar Rate Loan, means any such
day on which dealings in deposits in Dollars are conducted by and between banks
in the London interbank Eurodollar market.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Parent and its
Subsidiaries during such period that, in conformity with GAAP (but without
giving effect to any amendments to ASC 840 that become effective after the
Closing Date), are or are required to be recorded as capital expenditures on the
consolidated statement of cash flows of the Parent and its Subsidiaries.

 



6

 

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet prepared in accordance with GAAP (but without giving effect to
any amendments to ASC 840 that become effective after the Closing Date).

 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder (except as otherwise expressly provided), the amount of
obligations under any Capitalized Lease shall be the amount thereof accounted
for as a liability in accordance with GAAP (but without giving effect to any
amendments to ASC 840 that become effective after the Closing Date).

 

“Cash Collateralize” has the meaning given to such term in Section 2.13(j)(iii).

 

“Cash Equivalents” means:

 

(a)        Dollars

 

(b)        securities issued or directly and fully guaranteed or insured by the
United States Government or any agency or instrumentality thereof having
maturities of not more than twelve (12) months from the date of acquisition,

 

(c)        certificates of deposit with maturities of twelve (12) months or less
from the date of acquisition, bankers’ acceptances with maturities not exceeding
twelve (12) months and overnight bank deposits, in each case, with any bank or
financial institution having capital and surplus in excess of $250,000,000,

 

(d)        repurchase obligations with a term of not more than thirty (30) days
for underlying securities of the types described in clause (b) above entered
into with any bank or financial institution meeting the qualifications specified
in clause (c) above,

 

(e)        commercial paper issued by any Lender or the parent corporation of
any Lender, and commercial paper of any corporation incorporated under the laws
of the United States of America or any state thereof and not an Affiliate of the
Parent or any of its Subsidiaries carrying a rating of at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s,
and in each case maturing within three hundred sixty-four (364) days after the
date of acquisition, and

 

(f)        money market funds rated in the highest rating category by either
Moody’s or S&P.

 

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender providing Cash Management Services to the Borrowers and other Loan
Parties.

 



7

 

 

“Cash Management Obligations” means obligations owed by any Borrower or any
other Loan Party to any Cash Management Bank in respect of or in connection with
any Cash Management Services and designated by the Cash Management Bank and the
Parent in writing to the Administrative Agent as “Cash Management Obligations”.

 

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, p-cards or purchasing cards, electronic funds transfer and other cash
management arrangements.

 

“Casualty Event” means any event that gives rise to the receipt by the Parent or
any of its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any Collateral (including any improvements thereon) to replace or
repair any such Collateral.

 

“CERCLA” has the meaning specified in Section 5.09(d).

 

“CERCLIS” has the meaning specified in Section 5.09(d).

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means the occurrence of one or more of the following events:

 

(a)        the Parent consolidates with, or merges with or into, any Person, or
any Person consolidates with, or merges with or into the Parent;

 

(b)        the sale of all or substantially all of the assets of the Parent;

 

(c)        the failure of the Permitted Holders to continue to own, directly or
indirectly, more than 35% of the aggregate ordinary voting power and economic
interests represented by the Equity Interests of the Parent on a fully-diluted
basis;

 



8

 

 

(d)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Existing Equityholders becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 20% or more of the Equity
Interests of any class of the Parent (and taking into account all such Equity
Interests that such person or group has the right to acquire);

 

(e)        any event, transaction or occurrence as a result of which the
Permitted Holders do not have the right to elect managers or directors holding a
majority (or such greater percentage as may be necessary to make all decisions
delegated to the managers or directors under the Organization Documents of the
Parent) of the voting power of the board of directors or board of managers of
the Parent, and otherwise have the right to control (directly or through such
managers) the Parent;

 

(f)        the failure of the Parent to own, beneficially and of record 100% of
the outstanding Equity Interests of each Borrower (except for the Existing
Minority Interests), or the failure of the Parent to own directly or indirectly,
beneficially and of record, 100% of the Equity Interests of each of its
Subsidiaries other than as a result of a consolidation, merger or Disposition
permitted hereunder; or

 

(g)        a “change of control” or comparable term shall occur under, and as
defined in, any Material Indebtedness of any Loan Party or any Subsidiary
thereof.

 

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving
Loans, Delayed Term Draw Loans or Swingline Loans, (b) any Commitment, refers to
whether such Commitment is a Commitment in respect of Term Loans, Revolving
Loans, Delayed Draw Term Loans or Swingline Loans, and (c) any Lender, refers to
whether such Lender has a Loan or Commitment with respect to a particular Class
of Loans or Commitments.

 

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

 

“Code” means the U.S. Internal Revenue Code of 1986.

 

“Collateral” means (a) the “Collateral”, as defined in the Guarantee and
Collateral Agreement, (b) the Mortgaged Properties and (c) any other property,
whether now owned or hereafter acquired, upon which a Lien securing the
Obligations is granted or purported to be granted to the Collateral Agent for
the benefit of the Lenders under the Collateral Documents.

 

“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)        the Collateral Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iv) or
pursuant to Section 6.11 or Section 6.13 at the time required by such Section,
duly executed by each Loan Party required to be a party thereto;

 



9

 

 

(b)        all Obligations shall have been unconditionally guaranteed by the
Parent and each direct or indirect Domestic Subsidiary (other than any Domestic
Subsidiary that is a direct or indirect Subsidiary of a Foreign Subsidiary that
is a CFC), and any Subsidiary that Guarantees any Material Indebtedness shall be
a Guarantor hereunder (each, together with the Parent, in each case if party to
the Guarantee and Collateral Agreement, a “Guarantor”);

 

(c)        the Collateral Agent shall have received (i) counterparts of a
Mortgage with respect to each of the Mortgaged Properties, duly executed and
delivered by the record owner of such property, together with any related
fixture filings that the Collateral Agent may reasonably require, (ii) a policy
or policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a valid Lien on the property
described therein, free of any other Liens except as expressly permitted by
Section 7.01, together with such endorsements, coinsurance and reinsurance as
the Collateral Agent may reasonably request, (iii) flood zone certificates, and
(iv) such surveys, environmental assessment reports, appraisals, customary legal
opinions and other documents as the Collateral Agent may reasonably request with
respect to any such Mortgaged Property;

 

(d)        all Obligations shall have been secured by a first-priority security
interest (subject to non-consensual Liens permitted by Section 7.01) in all
Equity Interests of each Domestic Subsidiary (other than (i) any Domestic
Subsidiaries that are direct or indirect Subsidiaries of a Foreign Subsidiary or
(ii) any Foreign Subsidiary Holdco), all non-voting Equity Interests of each
first-tier Foreign Subsidiary and Foreign Subsidiary Holdco and 65% of the
voting Equity Interests of each first-tier Foreign Subsidiary and Foreign
Subsidiary Holdco;

 

(e)        except to the extent otherwise provided hereunder, including subject
to Liens permitted by Section 7.01, or under any Collateral Document, the
Obligations shall have been secured by a perfected first-priority security
interest (to the extent such security interest may be perfected by delivering
certificated securities or filing financing statements under the Uniform
Commercial Code) in substantially all tangible personal property of the
Borrowers and each Guarantor, in each case, with the priority required by the
Collateral Documents, in each case subject to exceptions and limitations
otherwise set forth in this Agreement and the Collateral Documents;

 

(f)        the Collateral Agent shall have received a Landlord Agreement with
respect to each Specified Leased Property and each bailee letter required under
Section 6.14 (provided that, with respect to Specified Leased Properties leased
on or prior to the Closing Date and locations where assets are located on the
Closing Date, such Landlord Agreements and bailee letters shall be required only
to the extent set forth on Schedule 6.17); and

 

(g)        to the extent required by the Guarantee and Collateral Agreement, the
Collateral Agent shall have received a Deposit Account Control Agreement,
Securities Account Control Agreement or Commodity Account Control Agreement with
respect to each Deposit Account, Securities Account or Commodities Account (each
as defined in the Guarantee and Collateral Agreement) of the Parent and its
Subsidiaries that is maintained with a Person other than the Collateral Agent.

 



10

 

 

The Collateral Agent may choose to forgo the perfection, or may grant extensions
of time for the perfection, of security interests in or the obtaining of title
insurance and surveys with respect to particular assets (including extensions
beyond the Closing Date for the perfection of security interests in the assets
of the Loan Parties on such date) where it reasonably determines, in
consultation with the Parent, that perfection cannot be accomplished without
undue effort or expense, or that perfection cannot be accomplished by the time
or times at which it would otherwise be required by this Agreement or the
Collateral Documents.

 

“Collateral Documents” means, collectively, each Mortgage, the Guarantee and
Collateral Agreement, each of the mortgages, collateral assignments, or other
similar agreements delivered to the Agents and the Lenders pursuant to Sections
4.01, 6.11 or 6.13, the Intellectual Property Security Agreements, the
Intercompany Subordination Agreements, the Deposit Account Control Agreements,
the Securities Account Control Agreements, the Commodity Account Control
Agreements and each of the other agreements, instruments or documents that
creates or purports to create a Lien in the Collateral or Guarantee in favor of
the Collateral Agent for the benefit of the Secured Parties under the Loan
Documents.

 

“Commitment” means, as to each Lender, such Lender’s Term Loan Commitment,
Revolving Commitment or Delayed Draw Term Loan Commitment.

 

“Commitment Fee” has the meaning specified in Section 2.07(a).

 

“Commodity Account Control Agreement” has the meaning specified in the Guarantee
and Collateral Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C and which certificate shall in any event be a certificate of a
Responsible Officer (a) certifying as to the financial statements delivered
therewith, (b) certifying as to whether a Default or Event of Default has
occurred and is continuing or had occurred at any time during the period covered
by such certificate, and, if applicable, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, and (c) setting forth
reasonably detailed calculations of (i) the Fixed Charge Coverage Ratio and (ii)
the Total Leverage Ratio as of the end of the most recent Test Period then
ended.

 

“Consolidated EBITDA” means, with respect to any Person for any fiscal period,
an amount equal to the sum of (without duplication):

 

(a)        Consolidated Net Income of such Person during such period; and

 

(b)        to the extent Consolidated Net Income has been reduced thereby:

 



11

 

 

(i)         all income taxes of such Person and its Subsidiaries paid or accrued
in accordance with GAAP for such period;

 

(ii)        Interest Expense of such Person and its Subsidiaries for such
period;

 

(iii)       the amount of depreciation and amortization charges of such Person
and its Subsidiaries for such period;

 

(iv)       reasonable transaction expenses and other costs, fees and charges
relating to the Transactions and Permitted Acquisitions, permitted Investments,
permitted issuances of Equity Interests, permitted Asset Sales and Dispositions,
and permitted issuances of Indebtedness, in each case by the Parent and its
Subsidiaries, provided that the aggregate amount added back to Consolidated Net
Income in reliance on this clause (iv) shall not exceed, other than with respect
to the Transactions, $750,000 in any Test Period;

 

(v)         reasonable transaction expenses and other costs, fees and charges,
in each case, accruing on or after the Closing Date and relating to proposed
acquisitions that are pursued but not consummated in an aggregate amount not to
exceed $750,000 in any Test Period;

 

(vi)        all non-cash adjustments to the valuation of earn-out payments or
other consideration relating to permitted Investments;

 

(vii)       non-recurring or extraordinary charges or expenses incurred during
such period, provided that the aggregate amounts added back pursuant to this
clause (vii) shall not exceed $750,000 over the term of this Agreement;

 

(viii)      restructuring and severance expenses accruing on or after the
Closing Date in an amount not to exceed $750,000 in any Test Period, provided
that the aggregate amounts added back pursuant to this subsection

 

(viii)      shall not exceed $2,000,000 over the term of this Agreement; and

 

(ix)        management fees incurred and paid on or before December 31, 2013 in
an aggregate amount not to exceed $800,000.

 

(c)        less, all non-cash items increasing Consolidated Net Income
(excluding any such item that is non-cash during such period but the subject of
a cash payment in a prior or future period); and

 

(d)        less, all non-recurring or extraordinary income or gains during such
period (including, without limitation, as a result of the acquisition of
Indebtedness at a discount);

 



12

 

 

all as determined on a consolidated basis for such Person and its consolidated
Subsidiaries in accordance with GAAP. For the purposes of calculating
Consolidated EBITDA for any period in connection with any determination of the
Total Leverage Ratio or Fixed Charge Coverage Ratio, (i) if at any time during
such period the Parent or any Subsidiary shall have made any Specified
Disposition, the Consolidated EBITDA for such period shall be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Specified Disposition for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period and (ii) if during such period a Borrower
or any Subsidiary shall have made a Specified Acquisition, Consolidated EBITDA
for the portion of such period prior to the date of such Specified Acquisition
shall be calculated after giving effect thereto on a Pro Forma Basis as if such
Specified Acquisition occurred on the first day of such period. As used in this
definition, “Specified Acquisition” means any acquisition of property or series
of related acquisitions of property that constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person; and “Specified Disposition”
means any Disposition of property or series of related Dispositions of property
that constitutes a division or operating unit of a business or a line of
business or a Disposition of all or substantially all of the stock or assets of
a Person, in each case for aggregate Acquisition Consideration of $1,000,000 or
more.

 

“Consolidated Net Income” means, with respect to any Person, for any period, the
aggregate net income (or loss) of such Person and its Subsidiaries for such
period on a consolidated basis, determined in accordance with GAAP; provided,
however, that there shall be excluded therefrom:

 

(a)        after-tax gains and losses from asset sales not prohibited by this
Agreement or abandonments or reserves relating thereto;

 

(b)        after-tax items classified as extraordinary gains or losses;

 

(c)        the net income (but not loss) of any Subsidiary of such Person to the
extent that the declaration of dividends or similar distributions by that
Subsidiary of that income is restricted by a contract, operation of law or
otherwise;

 

(d)        the net income of any other Person, except to the extent of cash
dividends or distributions paid to such Person with respect to whom the
Consolidated Net Income calculation is being determined or to a wholly-owned
Subsidiary of such Person by such Person;

 

(e)        income or loss attributable to discontinued operations (including,
without limitation, operations disposed of during such period whether or not
such operations were classified as discontinued) will be excluded;

 

(f)        all gains and losses realized on or because of the purchase or other
acquisition by such Person or any of its Subsidiaries of any securities of such
Person or any of its Subsidiaries will be excluded;

 

(g)        non-cash charges resulting from the impairment of intangible assets;
and

 

(h)        in the case of a successor to such Person by consolidation or merger
or as a transferee of such Person’s assets, any earnings of the successor
corporation prior to such consolidation, merger or transfer of assets (except to
the extent otherwise set forth in the definition of Consolidated EBITDA);

 

provided, however that the items described in subsections (a), (b), (e), (f) and
(g) above will not increase Consolidated Net Income by more than $2,000,000 for
any period of four (4) fiscal quarters.

 



13

 

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate”.

 

“Controlled Investment Affiliates” shall mean, with respect to Everest, any
other Person that (i) is organized primarily for the purpose of making equity
investments in more than one Person and (ii) is directly or indirectly
Controlled by, or under common Control with Everest, provided that “Controlled
Investment Affiliates” shall exclude any portfolio company of Everest.

 

“Convertible Note Documentation” means each of the documents, instruments and
agreements executed and delivered in connection with the Convertible Note
Indebtedness, as the same may be amended, restated or otherwise modified from
time to time.

 

“Convertible Note Indebtedness” means the Indebtedness outstanding under that
certain Unsecured Subordinated Convertible Promissory Note, in the original
principal amount of $17,600,000, dated as of August 8, 2012, by the Parent in
favor of PCC.

 

“Credit Facility” means the Term Facility, the Revolving Facility, the Delayed
Draw Term Facility or the Incremental Facility, as the context may require.

 

“Cure Amount” has the meaning specified in Section 8.04.

 

“Cure Right” has the meaning specified in Section 8.04.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to the outstanding principal amount of any Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.

 



14

 

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
Business Days of the date required to be funded by it hereunder (unless such
obligation is the subject of a good faith dispute), (b) has notified the
Borrowers, the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

“Delayed Draw Term Facility” means, at any time, the credit facility
constituting the Delayed Draw Term Commitments and Delayed Draw Term Loans.

 

“Delayed Draw Term Lender” means each Lender holding a Delayed Draw Term Loan or
Delayed Draw Term Loan Commitment hereunder.

 

“Delayed Draw Term Loan” means a term loan made by the Delayed Draw Term Lenders
to the Borrowers under the Delayed Draw Term Facility.

 

“Delayed Draw Term Loan Commitment” means, as to each Lender, its obligation to
make a Delayed Draw Term Loan to the Borrowers hereunder, expressed as an amount
representing the maximum principal amount of the Delayed Term Loan to be made by
such Lender under this Agreement, as such commitment may be reduced from time to
time pursuant to Section 2.04. The initial amount of each Lender’s Delayed Draw
Term Loan Commitment is set forth on Schedule 2.01 under the caption “Delayed
Draw Term Loan Commitment” or, otherwise, in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as the case may
be. The initial aggregate amount of the Delayed Draw Term Loan Commitments is
$25,000,000.

 

“Delayed Draw Term Loan Commitment Termination Date” means the earliest of: (i)
April 7, 2015, (ii) the Maturity Date, and (iii) the date of the permanent
reduction of the Delayed Draw Term Loan Commitment to zero Dollars ($0) in
accordance with the provisions of Section 2.04(b) or Section 8.02.

 

“Deposit Account Control Agreement” has the meaning specified in the Guarantee
and Collateral Agreement.

 



15

 

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Subsidiary) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is one year after the Latest Maturity Date of the Loans at the time of issuance;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of employees of the Parent or its Subsidiaries or by any such plan to
such employees or otherwise, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Parent or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia and any other
Subsidiary that is not a CFC.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.07(b)(iii)).

 

“Engagement Letter” means the Engagement Letter, dated February 25, 2014,
between the Parent and RBSC.

 

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations or proceedings with respect to any Environmental
Liability (hereinafter “Claims”), including (i) any and all Claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, penalties, compensation or injunctive relief pursuant to any
Environmental Law.

 

“Environmental Laws” means any and all Laws relating to the protection of the
environment or, to the extent relating to exposure to Hazardous Materials, human
health.

 



16

 

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed by or imposed on any Loan Party or any of
its Subsidiaries with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA. Any former ERISA Affiliate
of a Loan Party shall continue to be considered an ERISA Affiliate of such Loan
Party with respect to the period such entity was an ERISA Affiliate of such Loan
Party and with respect to liabilities arising during such period and with
respect to which such former ERISA Affiliate could reasonably be expected to be
liable under the Code or ERISA, but in no event for more than six years after
such period if no such liability has been asserted against the former ERISA
Affiliate or any Loan Party; provided, however, that if liability is asserted
against such ERISA Affiliate prior to the expiration of the six-year period, the
former ERISA Affiliate shall continue to be an ERISA Affiliate of the Loan
Party(ies) after the expiration of the six-year period.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under Section 4062(e)
of ERISA; (c) a complete or partial withdrawal by any Loan Party or any of their
respective ERISA Affiliates from a Multiemployer Plan, written notification of
any Loan Party or any of their respective ERISA Affiliates concerning the
imposition of withdrawal liability or written notification that a Multiemployer
Plan is insolvent or is in reorganization within the meaning of Title IV of
ERISA; (d) the filing under Section, 4041(c) of ERISA of a notice of intent to
terminate a Pension Plan, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) the imposition of any liability under Title IV of ERISA
with respect to any Pension Plan or Multiemployer Plan, other than for the
payment of PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Loan Party or any of their respective ERISA Affiliates, (f) the
application for a minimum funding waiver under Section 302(c) of ERISA with
respect to a Pension Plan, (g) the imposition of a lien under Section 303(k) of
ERISA with respect to any Pension Plan or (h) the failure to make by its due
date a required contribution under Section 412(m) of the Code (or Section 430(j)
of the Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (i) the assertion of a claim (other than
routine claims for benefits) against any Plan, or the assets thereof, or against
any Loan Party or any of its ERISA Affiliates in connection with any such Plan
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect; or (j) the occurrence of a non-exempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which could reasonably be expected to result in a Material Adverse
Effect.

 



17

 

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to (i) the ICE Benchmark Administration
LIBOR Rate (“ICE LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of ICE LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, or (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in Same Day Funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by RBSC’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the
commencement of such Interest Period; and (b) for any interest calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to (i) ICE
LIBOR, at approximately 11:00 a.m., London time determined two (2) Business Days
prior to such date for Dollar deposits being delivered in the London interbank
market for a term of one month commencing that day or (ii) if such published
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in Same Day Funds in the approximate
amount of the Base Rate Loan being made or maintained and with a term equal to
one month would be offered by RBSC’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based the
definition of Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Everest” means Everest Hill Group Inc., a British Virgin Islands corporation.

 



18

 

 

“Excess Cash Flow” means, for any period, an amount equal to (i) Consolidated
EBITDA of the Parent and its Subsidiaries for such period, minus (ii) the sum
for such period of (A) regularly scheduled principal payments on Indebtedness to
the extent paid in cash, (B) the Interest Expense of the Parent and its
Subsidiaries to the extent paid in cash, (C) unfinanced Capital Expenditures,
(D) Restricted Payments permitted under Section 7.06 and paid in cash (to the
extent not financed with the proceeds of issuances of Equity Interests or
Indebtedness), (E) the purchase price paid in cash for a target in a Permitted
Acquisition as set forth in the acquisition documents related thereto (to the
extent not financed with the proceeds of issuances of Equity Interests or
Indebtedness), (F) payments of, or in respect of, Taxes (to the extent paid in
cash during such period), by the Parent and its Subsidiaries, and (G) all other
charges, losses, expenses and other items added back to Consolidated Net Income
in the determination of Consolidated EBITDA of the Parent and its Subsidiaries
for each period, in each case to the extent paid in cash during such period, to
the extent expressly permitted to be paid pursuant to the terms of this
Agreement, in each case, to the extent not financed with the proceeds of
issuances of Equity Interests or Indebtedness).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Contribution” means (a) the Net Cash Proceeds from any issuance of
Equity Interests by the Parent to the Permitted Holders and their Related
Parties, (b) any other issuance of Equity Interests by the Parent to the extent
that not later than 90 days after any such issuance, such Net Cash Proceeds are
applied (i) to finance a Permitted Acquisition or other Investments permitted
hereunder or (ii) to finance Consolidated Capital Expenditures, (c) Equity
Interests issued to the Parent, any Borrower, any Guarantor or any Subsidiary of
a Loan Party, (d) Equity Interests issued to management, employees or directors
in connection with equity incentive and similar programs and (e) Equity
Interests issued in connection with the exercise of pre-emptive rights.
Notwithstanding the foregoing, no Net Cash Proceeds constitution a Cure Amount
shall be Excluded Contributions.

 

“Excluded Hedging Obligation” means with respect to any Guarantor, any Guaranty
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Guaranty Swap Obligation (or any guarantee thereof) is or becomes
illegal or unlawful under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of such Guarantor or the grant of such security interest would
otherwise have become effective with respect to such Guaranty Swap Obligation
but for such Guarantor’s failure to constitute an “eligible contract
participant” at such time. If a Guaranty Swap Obligation arises under a Master
Agreement governing more than one swap, such exclusion shall apply only to the
portion of such Guaranty Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal or unlawful.

 



19

 

 

“Excluded Taxes” means, in the case of each Agent and each Lender, (a) taxes
imposed on or measured by net income (however denominated, and including branch
profits and similar taxes, and franchise or similar taxes, (i) imposed by the
jurisdiction under the laws of which it is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, or (ii) imposed by reason of any connection between such
Agent or Lender and any taxing jurisdiction (other than connections arising
solely from such Agent or Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document), (b) in the case of a Lender, any U.S. federal withholding tax imposed
on amounts payable hereunder in respect of any Lender (including any Eligible
Assignee (pursuant to an assignment under Section 10.07) unless such assignment
is at the written request of the Parent) pursuant to a law in effect on the date
on which it becomes a Lender except, in the case of an Eligible Assignee who
becomes a Lender, to the extent such tax is not in excess of the tax that would
have been applicable had the assigning Lender not assigned its interest arising
under any Loan Document, (c) any U.S. federal withholding taxes imposed as a
result of the failure of any Agent or Lender to comply with the provisions of
Sections 3.01(b) and 3.01(c) (in the case of any Foreign Lender, as defined
below) or the provisions of Section 3.01(d) (in the case of any U.S. Lender, as
defined below), and (d) any U.S. federal withholding taxes imposed on any amount
payable to or for the account of any Agent or Lender as a result of the failure
of such recipient to satisfy the applicable requirements under FATCA to
establish that such payment is exempt from withholding under FATCA.

 

“Existing Loan Agreement” means that certain Loan and Security Agreement dated
as of August 8, 2012, by and between QMT and TD Bank, N.A., as the same may be
amended, restated or otherwise modified from time to time.

 

“Existing Minority Interests” means (a) the Equity Interests of Tekna Seal that,
as of the date hereof, are not owned by the Parent or one of its Subsidiaries
and constituting no more than 6.22% of all of the outstanding Equity Interests
of Tekna Seal on a fully diluted basis and (b) the Equity Interests of Flomet
that, as of the date hereof, are not owned by the Parent or one of its
Subsidiaries and constituting no more than 3.78% of all of the outstanding
Equity Interests of Tekna Seal on a fully diluted basis.

 

“FATCA” means the Foreign Account Tax Compliance Act, as codified in Sections
1471 through 1474 of the Code, as of the Closing Date (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), and any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA minus the unfinanced portion of Capital Expenditures
(disregarding Capital Expenditures financed with the proceeds of the Loans other
than Revolving Loans) minus expense for taxes paid in cash to (b) Fixed Charges,
all calculated for the Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP.

 



20

 

 

“Fixed Charges” means, for any period, without duplication, Interest Expense
(excluding (i) interest paid in kind, (ii) expense reimbursements paid in
connection with this Agreement and (iii) upfront fees paid in connection with
Swap Contracts), plus scheduled principal payments on Indebtedness (excluding,
for the avoidance of doubt, any mandatory prepayments), plus Restricted Payments
paid in cash, plus Capital Lease Obligation payments, all calculated for the
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP;
provided that in calculating Fixed Charges for the Test Period ending on (a)
June 30, 2014, Fixed Charges shall be deemed to be Fixed Charges for the fiscal
quarter then ended times four, (b) September 30, 2014, Fixed Charges shall be
deemed to be Fixed Charges for the two fiscal quarters then ended times two, and
(c) December 31, 2014, Fixed Charges shall be deemed to be Fixed Charges for the
three fiscal quarters then ended times 4/3.

 

“Flomet” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Foreign Lender” has the meaning specified in Section 3.01(b).

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Parent that
is not a Domestic Subsidiary.

 

“Foreign Subsidiary Holdco” means any Subsidiary formed solely for the purposes
of holding and substantially all assets of which consist of Equity Interests in
one or more CFCs or other Foreign Subsidiary Holdcos, and which have no
consensual liabilities other than to a Borrower and its wholly-owned
Subsidiaries under its Organization Documents.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding LC Exposure other than LC Exposure as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Applicable
Percentage of Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 



21

 

 

“Funded Indebtedness” means as of the date of determination, on a consolidated
basis, the sum of the following, without duplication: (a) the outstanding
principal amount of all Indebtedness which is classified as “long-term debt” on
the consolidated balance sheet of the Parent and its Subsidiaries prepared as of
such date in accordance with GAAP and any current maturities and other principal
amount in respect of such Indebtedness due within one year; (b) the outstanding
principal amount of Indebtedness for borrowed money of the Parent and its
Subsidiaries outstanding under a revolving credit, term or similar agreement
(and renewals and extensions of any thereof); (c) the borrowing of money or the
obtaining of credit (other than trade or other payables and accrued expenses
incurred in the ordinary course of business and not more than 90 days past due),
including the issuance of notes or bonds (but excluding surety, performance or
bid bonds); (d) the deferred purchase price of assets (other than trade or other
payables and accrued expenses incurred in the ordinary course of business), (e)
with respect to any Synthetic Lease Obligations or any Capitalized Lease
Obligations, the outstanding principal amount of Indebtedness in respect of such
Synthetic Lease Obligations or Capitalized Lease Obligations of the Parent and
its Subsidiaries; plus (f) Indebtedness of the type referred to in clauses (a)
through (e) above of another Person guaranteed by, or secured by a Lien on
assets of, a Borrower or any of its Subsidiaries.

 

“Funding Account” has the meaning given to such term in Section 4.01(f).

 

“GAAP” means generally accepted accounting principles as from time to time in
effect, including the statements and interpretations of the United States
Financial Accounting Standards Board; provided, however, that for purposes of
compliance with this Agreement and calculations hereunder (but not for purposes
of any financial statements delivered pursuant to the terms hereof), (a) “GAAP”
means such principles as in effect on June 30, 2013 as applied by the Parent and
its Subsidiaries in the preparation of the Annual Financial Statements for the
fiscal year ended June 30, 2013 and consistently followed, without giving effect
to any changes to GAAP subsequent thereto, and (b) in the event of a change in
generally accepted accounting principles after such date, either the
Administrative Agent, the Parent or the Required Lenders may request a change in
the definition of “GAAP”, in which case the parties hereto shall negotiate in
good faith with respect to an amendment of this Agreement implementing such
change, provided, however, if no agreement is reached, then no change or
amendment shall be made.

 

“General Flange” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Governmental Approvals” means authorizations, consents, approvals, waivers,
exemptions, variances, franchises, permissions, permits and licenses of, and
filings and declarations with, any Governmental Authority.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 



22

 

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantee and Collateral Agreement” means the guarantee and collateral
agreement made by the Loan Parties, in favor of the Collateral Agent on behalf
of the Secured Parties, substantially in the form of Exhibit E, as the same may
be supplemented by each Guarantee and Collateral Agreement Supplement delivered
pursuant to Section 6.11.

 

“Guarantee and Collateral Agreement Supplement” has the meaning specified in the
Guarantee and Collateral Agreement.

 

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.” For avoidance of doubt, the Borrowers may cause any
Domestic Subsidiary (other than any Domestic Subsidiaries that are direct or
indirect Subsidiaries of a Foreign Subsidiary that is a CFC) that is not a
Guarantor to Guarantee the Obligations by causing such Domestic Subsidiary to
execute a joinder to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent, and any such Domestic Subsidiary shall
be a Guarantor hereunder for all purposes.

 

“Guaranty Swap Obligation” means with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Hazardous Materials” means any gasoline or petrol (including crude oil or any
fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances defined as hazardous or toxic under any Environmental
Law, that is regulated pursuant to or is a basis for liability under any
Environmental Law.

 



23

 

 

“Hedge Bank” means any Person that is a party to a Swap Contract with a Loan
Party and, at the time it enters into such Swap Contract, is (or was) an Agent,
a Lender or an Affiliate of any of them, each in its capacity as a party
thereto.

 

“ICE LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

 

“Increasing Lenders” has the meaning specified in Section 2.14(a).

 

“Incremental Amendment” has the meaning specified in Section 2.14(e).

 

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)        all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)        the maximum amount (after giving effect to any prior drawings or
reductions that may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

 

(c)        net obligations of such Person under any Swap Contract;

 

(d)        all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation (other than any
earn-out obligation that has become a liability (other than a contingent
liability) on the consolidated balance sheet of the Borrowers and their
Subsidiaries) until such obligation is not paid after becoming due and payable
and (iii) accruals for payroll and other liabilities accrued in the ordinary
course of business);

 

(e)        all Attributable Indebtedness of such Person;

 

(f)         all obligations of such Person in respect of Disqualified Equity
Interests;

 

(g)        all Guarantees of such Person in respect of any of the foregoing; and

 

(h)        all obligations of any Person of the kind described in the foregoing
clauses (a) through (g) secured by a Lien on property owned or being purchased
by such Person (including indebtedness arising under conditional sales or other
title retention agreements and mortgage, industrial revenue bond, industrial
development bond and similar financings), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Funded Debt. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.

 



24

 

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, and (b) to the
extent not otherwise described in (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Information” has the meaning specified in Section 10.08.

 

“Intellectual Property” has the meaning specified in Section 5.18.

 

“Intellectual Property Security Agreement” has the meaning specified in the
Guarantee and Collateral Agreement.

 

“Intercompany Subordination Agreement” means an agreement executed by each
Subsidiary of the Parent, in substantially the form of Exhibit G.

 

“Interest Expense” means, with respect to any Person for any period, the
aggregate of the interest expense of such Person and its Subsidiaries for such
period, on a consolidated basis, as determined in accordance with GAAP, and
including, without duplication, (a) all accretion of OID and amortization of
premium on Indebtedness; (b) the interest component of Indebtedness constituting
Capitalized Leases paid, accrued and/or scheduled to be paid or accrued during
such period; (c) net cash costs under all Swap Contracts (including amortization
of fees); (d) without duplication, any periodic commitment fees and other fees
payable to the Administrative Agent, the Collateral Agent or the Lenders
pursuant to the Loan Documents; and (e) without duplication, any periodic fees
paid by such Person to creditors, which fees shall be related to or arising out
of any Indebtedness owed to creditors.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the Closing Date, the last day of each Interest Period applicable to such Loan
and the applicable Maturity Date; provided that if any Interest Period for a
Eurodollar Rate Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the Closing Date, the last
Business Day of each calendar month and the applicable Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Parent in its Loan Notice; provided that:

 

(a)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

 



25

 

 

(b)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)        no Interest Period shall extend beyond the applicable Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition (including without limitation by merger or otherwise) of Equity
Interests or debt or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions, including without limitation by merger or otherwise) of
all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person.

 

“IRS” means Internal Revenue Service of the United States.

 

“Issuing Bank” means RBSC, in its capacity as the issuer of Letters of Credit,
and its successors in such capacity, as provided in Section 2.13. The Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the Issuing Bank, in which the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

 

“Landlord Agreement” means a landlord lien waiver (or subordination agreement)
and access agreement, in form and substance reasonably satisfactory to the
Collateral Agent, between the landlord of a Specified Leased Property and the
Collateral Agent.

 

“Latest Maturity Date” means, at any date of determination, the latest scheduled
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, in each case as extended in accordance with this Agreement from time
to time, disregarding the proviso to the definition of “Maturity Date”.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit plus (b) the aggregate amount of all LC
Disbursements relating to Letters of Credit that have not yet been reimbursed by
or on behalf of the Borrowers. The LC Exposure of any Revolving Lender at any
time shall be its Pro Rata Share of the aggregate LC Exposure.

 



26

 

 

“LC Fronting Fee” shall have the meaning assigned to such term in Section
2.07(b).

 

“LC Participation Fee” shall have the meaning assigned to such term in Section
2.07(b).

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.” For avoidance of doubt, each
Additional Lender is a Lender to the extent any such Person has executed and
delivered an Incremental Amendment, and to the extent such Incremental Amendment
shall have become effective in accordance with the terms hereof and thereof. As
of the Closing Date, Schedule 2.01 sets forth the name of each Lender. Unless
the context otherwise requires, the term “Lender” includes the Swingline Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

 

“Letter of Credit Notice” has the meaning specified in Section 2.13(b).

 

“Letter of Credit Sublimit” means an amount equal to $2,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Commitments.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement in the nature of a security interest, any easement, right of
way or other encumbrance on title to real property, and any Capitalized Lease
having substantially the same economic effect as any of the foregoing); provided
that in no event shall an operating lease in and of itself be deemed a Lien.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Incremental Amendment, (d) the Collateral Documents, (e) the Engagement Letter
and (f) all other agreements, instruments and documents now or hereafter
executed and delivered to the Administrative Agent, the Collateral Agent, and/or
any Lender by the Parent or any of its Subsidiaries with respect to this
Agreement and the transactions contemplated hereby.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Parties” means, collectively, (a) each Borrower and (b) each Guarantor.

 



27

 

 

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means any event or condition having a material adverse
effect on: (a) the business, assets, financial condition, operations or
properties of the Parent and its Subsidiaries taken as a whole, (b) the ability
of any Loan Party to perform its obligations in all material respects under the
Loan Documents, (c) the rights and remedies of the Administrative Agent,
Collateral Agent or Lenders to enforce or collect the amounts due under the Loan
Documents or to realize upon any Collateral, (d) the enforceability of any of
the Collateral Documents or the attachment, perfection or priority of any of the
Liens intended to be created thereby, or (e) the validity of any of the Loan
Documents or the consummation of any of the transactions contemplated therein.

 

“Material Contract” means agreement of the Parent or any Subsidiary under which
an uncured default or breach by the Parent or any Subsidiary could reasonably be
expected to have a Material Adverse Effect.

 

“Material Indebtedness” of any Person means Indebtedness of such Person having
an aggregate principal amount of $1,000,000 or more.

 

“Material Real Property” means any real property fee interest (or ground lease
interest) of any Loan Party with a fair market value in excess of $1,000,000,
other than the ground lease interest of Flomet under the Ground Lease Agreement,
dated April 4, 2005, between Flomet and the city of De Land, Florida.

 

“Maturity Date” means (i) with respect to the Revolving Loans, the Term Loans
made on the Closing Date and the Delayed Draw Term Loans made thereafter in
accordance with the provisions of this Agreement, the date that is five (5)
years after the Closing Date, and (ii) with respect to any Incremental Term
Loans, the final maturity date as specified in the applicable Incremental
Amendment, provided, in each case, that if such day is not a Business Day, the
applicable Maturity Date shall be the Business Day immediately preceding such
day.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

 

“Mortgage” or “Mortgages” means any mortgages, deeds of trust or similar
agreements executed and delivered pursuant to Section 4.01, 6.11, 6.13(b) or
6.17 made by a Loan Party in favor of the Collateral Agent on behalf of the
Lenders in form and substance reasonably satisfactory to the Collateral Agent;
as the each of the foregoing may be amended, supplemented or otherwise modified
from time to time.

 

“Mortgaged Properties” means each Material Real Property with respect to which a
Mortgage is required to be delivered pursuant to Section 4.01, 6.11 or 6.13(b).

 



28

 

 

“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan Party or
any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)        with respect to any Casualty Event, the aggregate amount of cash
proceeds of insurance, condemnation awards and other compensation received by
the Parent or any of its Subsidiaries in respect of such Casualty Event, net of
(i) reasonable out-of-pocket fees, expenses and costs incurred in connection
therewith, (ii) contractually required repayments of Indebtedness to the extent
secured by a Lien on such property which is senior to the Lien held by the
Collateral Agent for the benefit of the Lenders, and (iii) any income, sales and
transfer taxes payable or reasonably expected to be payable by the Parent or any
of its Subsidiaries (or tax distributions in respect thereof) in respect of such
Casualty Event;

 

(b)        with respect to any Asset Sale, the aggregate amount of all cash
payments received by the Parent or any of its Subsidiaries as consideration for
such Asset Sale, whether at the time of such Asset Sale or after such Asset Sale
under deferred payment arrangements or Investments (but only as and when
received in cash) entered into or received in connection with such Asset Sale,
net of (i) the amount of any legal, title, transfer and recording tax expenses,
commissions and other fees and out-of-pocket expenses payable by the Parent or
any of its Subsidiaries in connection therewith, (ii) any Federal, state and
local income or other Taxes estimated to be payable by the Parent or any of its
Subsidiaries as a result thereof, and (iii) any repayments by the Parent or any
of its Subsidiaries of Indebtedness to the extent that such Indebtedness is
secured by a Lien on the property that is the subject of such Asset Sale, such
Lien is senior to the Lien held by the Collateral Agent on such property, if
applicable, and the transferee of (or holder of a Lien on) such property
requires that such Indebtedness be repaid as a condition to the purchase of such
property and (iv) reasonable reserves in connection with any indemnification
payments (but only until the release thereof); and

 

(c)        with respect to any incurrence of Indebtedness or offering of Equity
Interests, the aggregate amount of all cash proceeds received by the Parent or
any of its Subsidiaries therefrom, less all legal, broker, transaction,
placement, underwriting and similar fees, commissions and out-of-pocket expenses
incurred in connection therewith.

 

“Non-Bank Certificate” has the meaning specified in Section 3.01(b).

 

“Non-Consenting Lender” has the meaning specified in Section 3.07.

 

“Non-Loan Party” means any Subsidiary of the Parent that is not a Loan Party.

 

“Note” means a promissory note of the Borrowers payable to any Lender or its
registered assigns, in substantially the form of Exhibit B hereto, evidencing
the aggregate Indebtedness of the Borrowers to such Lender resulting from the
Loans made by such Lender.

 



29

 

 

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document
(including principal, interest, fees, costs and expenses and indemnity
reimbursement amounts) or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) obligations of any Loan Party arising under any Secured
Hedge Agreement with a Hedge Bank, and (c) Cash Management Obligations. Anything
in the foregoing to the contrary notwithstanding, Excluded Hedging Obligations
shall not constitute Obligations.

 

“OFAC” means the Office of Foreign Assets control of the United States
Department of Treasury.

 

“OID” means original issue discount.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning specified in Section 3.01(e).

 

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

“Parent” means ARC Group Worldwide, Inc., a Utah corporation.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Participant Register” has the meaning specified in Section 10.07(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCC” means Precision Castparts Corp., an Oregon corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or contributed or had an
obligation to contribute, in the preceding five plan years.

 



30

 

 

“Perfection Certificate” means each perfection certificate delivered by the
Parent or any Subsidiary thereof.

 

“Permitted Acquisition” means any transaction or series of related transactions
resulting in the acquisition by the Parent or any of its wholly owned
Subsidiaries that is a Loan Party, whether by purchase, merger or otherwise, of
all or substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person, provided,

 

(i)         immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;

 

(ii)        all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable Laws;

 

(iii)       such acquisition was not preceded by an unsolicited tender offer for
such Equity Interests or, proxy contest, and was approved, or recommended, by
the board of directors (or equivalent governing body) of the target thereof;

 

(iv)       in the case of the purchase or other acquisition of Equity Interests,
all of the Equity Interests (except for any such Equity Interests in the nature
of directors’ qualifying shares required pursuant to applicable law) acquired or
otherwise issued by such Person or any newly formed Subsidiary of the Parent in
connection with such acquisition shall be owned 100% by the Parent or a
Guarantor, and the Parent shall take, or cause to be taken, each of the actions
set forth in Sections 6.11 and 6.13, as applicable, as and when required;

 

(v)       (A) the Parent and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 7.14 on a Pro Forma Basis after giving
effect to such acquisition as of the last day of the fiscal quarter most
recently ended and as of the last day of the most recently ended month of the
Parent for which information is available for the assets, Equity Interests or
business, line, unit or division being acquired, (B) the Total Leverage Ratio
shall be lower than the lesser of (1) 2.95:1.00 and (2) the maximum ratio
permitted by Section 7.14 at such time, adjusted by reducing the numerator of
such ratio by 0.25, on a Pro Forma Basis as of the last day of the most recently
ended quarter of the Parent and its Subsidiaries for which information is
available for the assets, Equity Interests or business, line, unit or division
being acquired, and (C) the Parent shall have delivered to the Administrative
Agent a Compliance Certificate evidencing in reasonable detail compliance with
the financial covenants and ratios described in subclauses (A) and (B) of this
clause (v) and such Compliance Certificate, including the calculations set forth
therein, shall be reasonably acceptable to the Administrative Agent;

 



31

 

 

(vi)       the Parent shall have delivered to Administrative Agent for
distribution to the Lenders at least 15 Business Days (or such shorter period as
may be acceptable to the Administrative Agent) prior to such proposed
acquisition (A) with respect to any transaction or series of related
transactions involving Acquisition Consideration of more than $1,000,000, (i)
all other relevant financial information with respect to such acquired assets,
including the aggregate consideration for such acquisition and any other
information required to demonstrate compliance with the covenants set forth in
Article VII and (ii) good faith projections for the twelve (12) month period
subsequent to such proposed acquisition demonstrating compliance with the
financial covenants set forth in Section 7.14 on a Pro Forma Basis after giving
effect to such acquisition and (B) with respect to any transaction or series of
related transactions, (i) a copy of the purchase agreement related to the
proposed acquisition (and any related documents reasonably requested by
Administrative Agent), (ii) a list of requested EBITDA adjustments as confirmed
by a third party quality of earnings report to the extent such adjustments for
all such proposed Permitted Acquisitions exceed more than $1,000,000 at any one
time in determining Consolidated EBITDA on a Pro Forma Basis for the twelve (12)
month period immediately prior to such proposed acquisition, (iii) a general
description of such acquired assets or such acquired business line or unit or
division and the competitive position of such Person or business line or unit or
division within the industry, (iv) the sources and uses of funds to finance the
proposed acquisition, (v) quarterly and annual financial statements of the
Person whose Equity Interests or assets are being acquired for the twelve (12)
month period immediately prior to such proposed acquisition, including any
audited financial statements that are available, and (vi) as reasonably
requested by the Administrative Agent, any other due diligence material that is
in the possession of the Parent or any Subsidiary and readily available, all of
which shall be reasonably acceptable to the Administrative Agent;

 

(vii)      any Person or assets or division as acquired in accordance herewith
shall be in substantially the same business or lines of business in which the
Borrowers and their Subsidiaries are permitted to be engaged hereunder;

 

(viii)     any Person who is the target of the proposed acquisition shall have
had positive EBITDA (calculated in a manner reasonably satisfactory to the
Administrative Agent and certified in a writing setting forth such calculations
that is delivered by the Parent to the Administrative Agent) for each of the
most recently ended four fiscal quarters prior to the closing date of such
acquisition for which financial information is available;

 

(ix)        after giving effect to the consummation of the respective Permitted
Acquisition and any financing thereof, the sum of (i) the aggregate amount of
unrestricted cash and cash equivalents held by the Loan Parties and their
Subsidiaries plus (ii) the Availability in respect of the Revolving Commitments
shall not be less than $10,000,000 (it being understood that cash and cash
equivalents shall not constitute restricted cash or Cash Equivalents solely by
reason of being subject to the Lien of the Collateral Documents; and

 

(x)         the aggregate Acquisition Consideration (A) for each Permitted
Acquisition either singly or together with all other Permitted Acquisitions in
any period of four (4) consecutive fiscal quarters shall not exceed $30,000,000,
(B) for all Permitted Acquisitions not solely constituting assets located, or
stock of Persons all of whose assets are located, entirely within the United
States shall not exceed $10,000,000 and (C) for all Permitted Acquisitions shall
not exceed $50,000,000.

 

“Permitted Holders” means Everest and its Controlled Investment Affiliates.

 

“Permitted Lien” means any Lien permitted by Section 7.01.

 



32

 

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium (including
tender premiums) thereon, plus reasonable OID and upfront fees plus other fees
and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) at the time thereof, no
Event of Default shall have occurred and be continuing, (d) if such Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended is
subordinated to the Obligations, (i) to the extent such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal, replacement or extension is subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed or extended, and (ii) the terms and conditions (including, if
applicable, as to collateral but excluding as to subordination, pricing,
premiums and optional prepayment or redemption provisions) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the applicable Borrower or Subsidiary than the
terms and conditions of the Indebtedness being modified, refinanced, refunded,
renewed or extended, and (e) such modification, refinancing, refunding, renewal
or extension is incurred by the Person who is the obligor of the Indebtedness
being modified, refinanced, refunded, renewed or extended and no additional
obligors become liable for such Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any of their respective ERISA Affiliates.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pro Forma Balance Sheet” has the meaning specified in Section 5.06(a)(ii).

 

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to any financial
calculation or compliance with any test or covenant hereunder performing such
calculation, or compliance with such test or covenant, as applicable, after
giving effect to (a) the Transactions, (b) any Investment, (c) any asset sale,
(d) any payment of principal or interest in respect Indebtedness, or (e) any
incurrence of Indebtedness, using, for purposes of determining such compliance,
the historical financial statements of all entities or assets so acquired or
sold (if available) and the consolidated financial statements of the Parent and
its Subsidiaries, and any Indebtedness or other liabilities to be incurred or
repaid in connection therewith had been consummated and incurred or repaid at
the beginning of such period (and assuming that such Indebtedness to be incurred
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding incurred Loans during such period).

 



33

 

 

“Pro Forma Financial Statements” has the meaning specified in Section
5.06(a)(ii).

 

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Loans or Revolving Exposure of such Lender under the
applicable Credit Facility or Credit Facilities at such time and the denominator
of which is the amount of the Aggregate Commitments and, if applicable and
without duplication, Loans or Revolving Exposure under the applicable Credit
Facility or Credit Facilities at such time.

 

“Projections” shall have the meaning specified in Section 6.01(c).

 

“Public Lender” has the meaning specified in Section 6.02.

 

“QMT” means Quadrant Metals Technologies LLC, a Delaware limited liability
company.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, changes in stockholders’ and cash flows of the
Parent and its Subsidiaries for each of the fiscal quarters after the date of
the Annual Financial Statements and ended at least forty five (45) days before
the Closing Date.

 

“RBSC” means RBS Citizens, N.A., a national banking association, and its
successors and assigns.

 

“Register” has the meaning specified in Section 10.07(c).

 

“Related Parties” means, with respect to any specified Person, (a) any spouse or
former spouse, estate or lineal descendant (whether natural or adopted) of such
Person, or (b) any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or persons beneficially holding an
80% or more controlling interest of which consist of such Person and/or any of
the persons referred to in clause (a) of this definition.

 

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043 (c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

 

“Required Facility Lenders” shall mean, with respect to any Credit Facility on
any date of determination, Lenders having more than 50% of the sum of (i) the
outstanding Term Loans, the Delayed Draw Term Loans or Revolving Exposure, as
applicable, under such Credit Facility and (ii) the aggregate unused Commitments
under such Credit Facility.

 



34

 

 

“Required Lenders” means, on any date of determination, Lenders who collectively
hold more than 67% (or, if there are two or fewer lenders, at least 100%) of the
outstanding Term Loans, Delayed Draw Term Loans, Revolving Exposure and unfunded
Commitments hereunder, or if the Revolving Commitments have been terminated,
Lenders who collectively hold more than 67% (or, if there are two or fewer
lenders, at least 100%) of the aggregate outstanding Term Loans, Delayed Draw
Term Loans and Revolving Exposure under the Credit Facility; provided, however,
that if at any time there are two or three Lenders party to the Credit
Agreement, “Required Lenders” must include at least two lenders, and provided
further, that if at any time (irrespective of the number of Lenders party to the
Credit Agreement) a Lender shall be a Defaulting Lender, the Revolving Exposure
and unfunded commitments under the Credit Facility of such Defaulting Lender
shall be excluded from the determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or other similar officer or Person
performing similar functions of a Loan Party. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party. Unless
otherwise specified, all references herein to a “Responsible Officer” shall
refer to a Responsible Officer of the Parent.

 

“Restricted Payment” means the declaration or payment of any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest of the Parent or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the Parent’s or its Subsidiaries’ respective
stockholders, partners or members (or the equivalent Persons thereof).

 

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced from time to time pursuant
to Section 2.04 and assignments by or to such Lender pursuant to assignments by
or to such Lender pursuant to Section 10.07 and increased pursuant to Section
2.14. The initial amount of each Lender’s Revolving Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Commitments is $20,000,000.

 

“Revolving Exposure” means with respect to any Lender at any time, the aggregate
principal amount at such time of all outstanding Revolving Loans of such Lender,
plus the aggregate amount at such time of such Lender’s LC Exposure, plus the
aggregate amount at such time of such Lender’s Swingline Exposure.

 



35

 

 

“Revolving Facility” means the credit facility constituting the Revolving
Commitment.

 

“Revolving Lender” means a Lender with a Revolving Commitment.

 

“Revolving Loan” means a revolving loan made by the Lenders to a Borrower
pursuant to Section 2.01(b).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Same Day Funds” means disbursements and payments in immediately available
funds.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any Person described in
clauses (a) or (b) of this definition.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC, or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Section
7.03(g) that is entered into by and between any Loan Party and any Hedge Bank
which is designated in writing by the Hedge Bank and the Parent to the
Administrative Agent as a “Secured Hedge Agreement”, provided that any such
Hedge Bank which is not an Agent or a Lender has delivered a letter to the
Administrative Agent (which is reasonably satisfactory to Administrative Agent)
pursuant to which such Hedge Bank (a) appoints the Collateral Agent as its agent
under the Collateral Documents and (b) agrees to be bound by Article IX, Section
10.15 and 10.16 as if it were a Lender, and Section 8.03.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Hedge Bank, each Cash Management Bank, each
Supplemental Administrative Agent and each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 9.01(b).

 

“Securities Account Control Agreements” has the meaning specified in the
Guarantee and Collateral Agreement.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 



36

 

 

“Solvent” and “Solvency” mean, at a point in time, that the fair salable value
of the assets of a Person, on a going concern basis, is greater than the total
amount of liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of the Person; the fair salable value of the assets of
the Person, on a going concern basis, is not less than the amount that will be
required to pay its probable liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) as they become absolute and matured; the
Person is not engaged in a business or a transaction, and is not about to be
engaged in a business or a transaction, for which its properties would
constitute an unreasonably small capital; and the Person does not intend to, and
does not believe that it will, incur debts or liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) beyond its ability to pay
as such debts and liabilities mature in the ordinary course of business. For
purposes of the foregoing, the amount of contingent liabilities are to be
computed as the amount that, in light of all the facts and circumstances
existing at that point in time, can reasonably be expected to become an actual
or matured liability.

 

“Specified Leased Property” means any parcel of real property leased or licensed
(including any sublease, sublicense or similar arrangement) by the Parent or any
of its Subsidiaries (a) under any agreement with any Affiliate of the Parent,
(b) used as the Parent’s headquarters or (c) where material books, records or
inventory of the Parent or its Subsidiaries are stored.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted Eurodollar Rate, for Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Rate Loans shall be deemed to constitute Eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent.

 

“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 9.12(a).

 



37

 

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

“Swingline Lender” means RBSC in its capacity as provider of Swingline Loans, or
any successor swingline lender hereunder.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.12.

 

“Syndication Agent” means Capital One, National Association, as syndication
agent under this Agreement.

 

“Synthetic Lease Obligations” means an arrangement treated as an operating lease
for financial accounting purposes and a financing lease for tax purposes.

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Tekna Seal” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans of all Term Lenders outstanding at such time.

 

“Term Lender” means each Lender holding a Term Loan or Term Loan Commitment
hereunder.

 



38

 

 

“Term Loan” means a term loan made by the Term Lenders to the Borrowers under
the Term Facility.

 

“Term Loan Commitment” means, as to each Lender, its obligation to make a Term
Loan to the Borrowers hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.04 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to an Assignment and Assumption or an
Incremental Amendment. The initial amount of each Lender’s Term Loan Commitment
is set forth on Schedule 2.01 under the caption “Term Loan Commitment” or,
otherwise, in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Commitment, as the case may be. The initial aggregate amount of
the Term Loan Commitments is $45,000,000.

 

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Parent ended on or prior to such time (taken
as one accounting period) in respect of which financial statements for each
quarter or fiscal year in such period have been or are required to be delivered
pursuant to Section 4.01(g) or Section 6.01(a) or (b), as applicable, without
giving effect to any grace period applicable thereto (or, prior to the date that
the first such financial statements are required be so delivered, solely for
purposes of determining compliance with the financial covenants set forth in
Section 7.14 on a Pro Forma Basis in connection with a Permitted Acquisition or
Section 7.08(b), the most recent period of four consecutive fiscal quarters).

 

“Thixoforming” means Thixoforming LLC, a Colorado limited liability company.

 

“Thixoforming Acquisition” means the means the acquisition of Thixoforming by
AFT, under and pursuant to the Thixoforming Acquisition Agreement.

 

“Thixoforming Acquisition Agreement” means that certain Purchase Agreement,
dated as of April 7, 2014, among AFT, Thixoforming and PCC, pursuant to which
AFT will acquire 100% of the limited liability membership interests of
Thixoforming.

 

“Thixoforming Acquisition Documents” means the Thixoforming Acquisition
Agreement and each of the other documents, instruments and agreements executed
and delivered in connection with the Thixoforming Acquisition, as the same may
be amended, restated or otherwise modified from time to time.

 

“Thixoforming Financial Statements” means the unaudited balance sheet of the
Company as at December 29, 2013 and the income statement for the eleven month
period ending on February 28, 2014 and delivered pursuant to Section 4.01(g).

 

“Thixoforming Material Adverse Effect” means “Material Adverse Effect” as
defined in the Thixoforming Acquisition Agreement.

 

“Total Leverage Ratio” means, as to the Parent and its Subsidiaries on a
consolidated basis as of the date of its determination, the ratio of (a) Funded
Indebtedness of the Parent and its Subsidiaries as of such date, to (b)
Consolidated EBITDA of the Parent and its Subsidiaries for the Test Period ended
as of such date.

 



39

 

 

“Transaction” means, collectively (a) the execution and delivery and performance
of the Loan Documents and the making of the initial Loans hereunder on the
Closing Date, (b) the execution and delivery and performance of the ATC
Acquisition Documents and the consummation of the ATC Acquisition, (c) the
repayment in full of all amounts due or outstanding under or in respect of the
Existing Loan Agreement, (d) the execution and delivery and performance of the
Thixoforming Acquisition Documents and the consummation of the Thixoforming
Acquisition, (e) the repayment in full of all amounts due or outstanding under
or in respect of the Convertible Note Indebtedness, and (f) the payment of the
fees and expenses incurred in connection with any of the foregoing.

 

“Transaction Expenses” means any fees or expenses incurred or paid by the Parent
or any of its Subsidiaries in connection with the Transaction, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unfunded Delayed Draw Term Loan Amount” means, at any time, $25,000,000 minus
the aggregate principal amount at such time of all Delayed Draw Term Loans that
have been funded pursuant to and in accordance with Section 2.01(c).

 

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Lender” has the meaning specified in Section 3.01(d).

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“WARN” has the meaning specified in Section 5.08.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Refinanced Term Debt or any Indebtedness that is being
modified, refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any prepayments made on such Applicable
Indebtedness prior to the date of the applicable modification, refinancing,
refunding, renewal, replacement or extension shall be disregarded.

 



40

 

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) nominal shares issued to foreign nationals
to the extent required by applicable Law) are owned by such Person and/or by one
or more wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.

 

“Wireless” has the meaning specified in the introductory paragraph to this
Agreement.

 

Section 1.02.    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)          (i)        The words “herein,” “hereto,” “hereof” and “hereunder”
and words of similar import when used in any Loan Document shall refer to such
Loan Document as a whole and not to any particular provision thereof.

 

(ii)       References in this Agreement to an Exhibit, Schedule, Article,
Section, clause or sub-clause refer (A) to the appropriate Exhibit or Schedule
to, or Article, Section, clause or sub-clause in this Agreement or (B) to the
extent such references are not present in this Agreement, to the Loan Document
in which such reference appears.

 

(iii)      The term “including” is by way of example and not limitation.

 

(iv)      The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding,” and the word “through” means “to and
including”. In the event that performance of any obligation is due on a day that
is not a Business Day, then, except as expressly provided herein, the time for
such performance shall be extended to the next Business Day.

 

(d)         Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document

 

Section 1.03.    Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.

 



41

 

 

Section 1.04.    Rounding. Except as provided in the definition of “Pro Rata
Share”, any financial ratios required to be satisfied in order for a specific
action to be permitted under this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

Section 1.05.    References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications not prohibited by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

Section 1.06.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

Article II.

 

The Commitments and Borrowings

 

Section 2.01.    The Loans.

 

(a)        Term Loans. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make to 3D Material a single Term Loan
denominated in Dollars equal to such Lender’s Term Loan Commitment on the
Closing Date. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

 

(b)        Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make to the Borrowers
Revolving Loans denominated in Dollars in an aggregate principal amount that
will not result in (i) such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment or (ii) the Aggregate Revolving Exposure exceeding the sum
of the aggregate Revolving Commitments, at any time and from time to time during
the Availability Period for the Revolving Facility. Amounts borrowed under this
Section 2.01(b) and repaid or prepaid may be reborrowed, on the terms and
subject to the conditions herein. Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 



42

 

 

(c)        Delayed Draw Term Loans. Subject to the terms and conditions set
forth herein, each Delayed Draw Term Lender severally agrees to make to the
Borrowers Delayed Draw Term Loans denominated in Dollars in an aggregate
principal amount that will not result in the aggregate principal amount at such
time of all outstanding Delayed Draw Term Loans exceeding the aggregate Delayed
Draw Term Loan Commitment, at any time on a date after the Closing Date but
prior to end of the Availability Period for the Delayed Draw Term Facility. Any
Borrowing of a Delayed Draw Term Loan will automatically and permanently reduce
the Delayed Draw Term Loan Commitment in an amount corresponding to the amount
of such Borrowing. Amounts borrowed under this Section 2.01(c) and repaid or
prepaid may not be reborrowed. Delayed Draw Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

Section 2.02.    Borrowings, Conversions and Continuations of Loans.

 

(a)        Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Parent’s
irrevocable notice to the Administrative Agent. Each such notice must be
received by the Administrative Agent not later than 1:00 p.m. (i) three (3)
Business Days prior to the requested date of any Borrowing or continuation of
Eurodollar Rate Loans or any conversion of Base Rate Loans to Eurodollar Rate
Loans, and (ii) on or before 12:00 noon on the requested date of any Borrowing
of Base Rate Loan. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $250,000 in excess thereof. Each Borrowing of or conversion to Base
Rate Loans shall be in a principal amount of $250,000 or a whole multiple of
$50,000 in excess thereof. Each Loan Notice shall specify (i) whether the Parent
is requesting a Borrowing, a conversion of Loans from one Type to the other, or
a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Class and Type of Loans to be borrowed or the Type of Loans
to which existing Loans are to be converted, (v) if applicable, the duration of
the Interest Period with respect thereto, and (vi) if the Borrowing is a
Borrowing of Revolving Loans or Delayed Draw Term Loans, the Borrower to whom
such Loan is being made. If the Parent fails to specify a Type of Loan in a Loan
Notice, then the applicable Loans shall be made as Base Rate Loans. If the
Parent requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Loan Notice, but fails to specify an Interest Period (or
the Parent fails to timely deliver a notice of conversion or continuation prior
to the expiration of an Interest Period), it will be deemed to have specified an
Interest Period of one (1) month. Any Swingline Loans shall be made in
accordance with the procedures set forth in Section 2.12.

 

(b)        Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Parent, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans described in Section 2.02(a). In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office not later than 1:00 p.m., on the Business Day specified in the applicable
Loan Notice. Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is on the Closing Date, Section 4.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of the applicable Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Parent.

 



43

 

 

(c)        Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. Upon the occurrence and during the continuation of an
Event of Default, the Administrative Agent or the Required Lenders may require
by notice to the Parent that no Loans may be converted to or continued as
Eurodollar Rate Loans.

 

(d)        The Administrative Agent shall promptly notify the Parent and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest or demonstrable error. At any time when Base Rate Loans are
outstanding, the Administrative Agent shall notify the Parent and the Lenders of
any change in the Administrative Agent’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.

 

(e)        After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than six (6) Interest Periods in effect unless otherwise
agreed between the Parent and the Administrative Agent.

 

(f)         The failure of any Lender to make the Loan to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

(g)        Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Pro Rata Share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
Pro Rata Share available to the Administrative Agent on the date of such
Borrowing in accordance with paragraph (b) above, and the Administrative Agent
may, in reliance upon such assumption, make available to the applicable Borrower
on such date a corresponding amount. If the Administrative Agent shall have so
made funds available, then, to the extent that such Lender shall not have made
such portion available to the Administrative Agent, each of such Lender and the
applicable Borrower severally agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Administrative Agent at (i) in the case of
a Borrower, the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, the Overnight Rate plus any
administrative, processing, or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(g) shall be conclusive in the absence of manifest or
demonstrable error. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by a Borrower shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 



44

 

 

Section 2.03.    Prepayments.

 

(a)           Optional.

 

(i)         The Borrowers may, upon notice by the Parent to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part without premium or penalty; provided that (1) such notice must be received
by the Administrative Agent not later than 1:00 pm (New York, New York time) (A)
three (3) Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (B) on the date of prepayment of Base Rate Loans; (2) any partial prepayment
of Eurodollar Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $250,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding; and (3) any prepayment of Base Rate Loans shall be in
a principal amount of $250,000 or a whole multiple of $50,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Class(es)
and Type(s) of Loans to be prepaid and the payment amount specified in such
notice shall be due and payable on the date specified therein. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each prepayment of the Loans pursuant to this Section 2.03(a)
shall be paid to the Appropriate Lenders in accordance with their respective Pro
Rata Shares.

 

(ii)         Notwithstanding anything to the contrary contained in this
subsection (a), the Parent may rescind any notice of prepayment under Section
2.03(a)(i) if such prepayment would have resulted from a refinancing of all of
the applicable Credit Facility or other transaction, which refinancing or
transaction shall not be consummated or shall otherwise be delayed.

 

(iii)        Voluntary prepayments of any Term Loans permitted hereunder shall
be applied as directed by the Parent. Voluntary prepayments of outstanding
Revolving Loans shall be applied pro rata to the outstanding Revolving Loans and
shall not result in a permanent reduction in the Revolving Commitments.

 

(b)          Mandatory.

 

(i)           If the Aggregate Revolving Exposure outstanding exceeds the
Revolving Commitment, the Borrowers will immediately prepay the Revolving Loans
hereunder without any prepayment premium or penalty (but subject to the payment
of all amounts for which the Borrowers are liable under Section 3.05 or similar
costs) and Cash Collateralize the Letter of Credit Exposure, in each case to the
extent necessary to eliminate such excess.

 



45

 

 

(ii)          If the aggregate principal amount of outstanding Delayed Draw Term
Loans exceed the aggregate Delayed Draw Term Loan Commitment, the Borrowers will
immediately prepay the Delayed Draw Term Loans hereunder without any prepayment
premium or penalty (but subject to the payment of all amounts for which the
Borrowers are liable under Section 3.05 or similar costs) to the extent
necessary to eliminate such excess.

 

(iii)         On the fifth Business Day after the date of any Asset Sale by the
Parent or any of its Subsidiaries, the Borrowers will prepay the Loans hereunder
in an aggregate amount equal to 100% of the amount of Net Cash Proceeds from
such Asset Sale received by the Parent or any of its Subsidiaries on the date of
such Asset Sale. Notwithstanding the foregoing, so long as no Event of Default
has occurred and is continuing, the Borrowers shall not be required to make any
prepayment of the Loans under this Section 2.03(b)(iii) with respect to Net Cash
Proceeds received by the Parent or any of its Subsidiaries from Asset Sales to
the extent that, on or prior to the date such Net Cash Proceeds would otherwise
be required to be so applied the Parent notifies the Administrative Agent that
such Net Cash Proceeds are to be reinvested in assets used or usable in the
business of the Parent or any of its Subsidiaries within 180 days of each such
Asset Sale, and if such Net Cash Proceeds to be reinvested are not in fact
reinvested within 180 days after receipt thereof, then such proceeds shall be
due and payable, and, in each case, applied to the prepayment of Loans as
provided in this clause (iii) at the expiration of such 180-day period);
provided that the amount of such Net Cash Proceeds not applied to prepayment of
the Loans because of this sentence shall not exceed $1,000,000 over the term of
this Agreement.

 

(iv)         On the fifth Business Day after any incurrence of Indebtedness by
the Parent or any of its Subsidiaries (other than Indebtedness expressly
permitted pursuant to Section 7.03), the Borrowers will prepay the Loans
hereunder in an aggregate amount equal to 100% of the amount of the Net Cash
Proceeds from such incurrence of Indebtedness received by the Parent or any of
its Subsidiaries.

 

(v)          On the fifth Business Day after the closing of any offering or sale
of Equity Interests by or any capital contribution to the Parent (other than any
Excluded Contribution), the Borrowers will prepay the Loans hereunder in an
aggregate amount equal to 50% (or, in the case of Net Cash Proceeds constituting
a Cure Amount, 100%) of the Net Cash Proceeds from such offering or sale of
Equity Interests.

 

(vi)         On the tenth Business Day after the receipt by the Administrative
Agent or the Parent or any of its Subsidiaries of the proceeds of insurance,
condemnation award or other compensation (other than business interruption
insurance proceeds) in respect of any Casualty Event affecting any property or
assets of the Parent or any of its Subsidiaries, the Borrowers shall prepay the
Loans in an aggregate amount equal to 100% of the Net Cash Proceeds from such
Casualty Event, provided that the Borrowers shall not be required to make any
prepayment of the Loans under this Section 2.03(b)(vi) with respect to Net Cash
Proceeds received by any Borrower or any of its Subsidiaries from Casualty
Events to the extent if, at the time proceeds of insurance, condemnation award
or other compensation (other than business interruption insurance proceeds) in
respect of such Casualty Event are received, no Event of Default shall have
occurred and be continuing, to the extent that, on or prior to the date such Net
Cash Proceeds would otherwise be required to be so applied the Parent notifies
the Administrative Agent that such Net Cash Proceeds from such Casualty Event
are to be reinvested in the repair, restoration or replacement of the property
affected by such Casualty Event or in other assets used or usable in the
business of the Borrowers and their Subsidiaries within 180 days of the receipt
of such proceeds, and if such Net Cash Proceeds intended to be reinvested are
not in fact reinvested then such proceeds shall be due and payable and applied
to the prepayment of Loans as provided in this clause (v) at the expiration of
such 180-day period).

 



46

 

 

(vii)        Not later than the fifth Business Day after the date on which the
annual financial statements are required to be delivered for any fiscal year
(beginning with the fiscal year ending June 30, 2015) pursuant to Section
6.01(a), if the Total Leverage Ratio is greater than or equal to 2.50:1.00 for
the Test Period ending on the last day of such fiscal year, the Borrowers will
prepay the Loans hereunder in an aggregate amount equal to 75% (or (A) if the
Total Leverage Ratio is less than 2.50:1.00 but greater than or equal to
2.00:1.00 for the Test Period ending on the last day of such fiscal year, 50%,
or (B) if the Total Leverage Ratio is less than 2.00:1.00 for such Test Period,
0%) of the Excess Cash Flow for such fiscal year minus the aggregate amount of
voluntary prepayments of the Term Loans, and Delayed Draw Term Loans and, to the
extent accompanied by a permanent reduction of the Revolving Commitments,
Revolving Loans, during such fiscal year (but, in the case of Term Loans and,
only to the extent that such voluntary prepayments were applied pro rata to
remaining installments of the Term Loans or Delayed Draw Term Loans, as
applicable);

 

(viii)       (A) Each prepayment of Loans pursuant to this Section 2.03(b) shall
be applied first to the Term Loans and any Delayed Draw Term Loans then
outstanding (and applied pro rata to the remaining installments thereof in
inverse order of maturity), then to the outstanding Revolving Loans and lastly,
to the Cash Collateralization of Letters of Credit, (B) each such prepayment
shall be paid to the Lenders in accordance with their respective Pro Rata Shares
of such prepayment and (C) prepayments of outstanding Revolving Loans shall not
result in a permanent reduction in the Revolving Commitments.

 

(c)           The Parent shall notify the Administrative Agent in writing of any
mandatory prepayment of the Loans required to be made pursuant to Section
2.03(b)(iii) through (vii) at least two (2) Business Days prior to the required
date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each applicable Lender
of the contents of the Parent’s prepayment notice and of such Lender’s Pro Rata
Share or other applicable share of the prepayment.

 

(d)           Interest, Funding Losses, etc. All prepayments under this Section
2.03 shall be accompanied by all accrued interest thereon, together with, in the
case of any such prepayment of a Eurodollar Rate Loan on a date prior to the
last day of an Interest Period therefor, any amounts owing in respect of such
Eurodollar Rate Loan pursuant to Section 3.05.

 



47

 

 

Section 2.04.    Termination or Reduction of Commitments.

 

(a)           Optional. The Borrowers may, upon written notice from the Parent
to the Administrative Agent, terminate the unused Commitments of any Class, or
from time to time permanently reduce the unused Commitments of any Class, in
each case without premium or penalty; provided that (i) any such notice shall be
received by the Administrative Agent one (1) Business Day prior to the date of
termination or reduction and (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any multiple of $500,000 in excess thereof or,
if less, the entire amount thereof. Notwithstanding the foregoing, the Parent
may rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the applicable
Credit Facility or any other transaction, which refinancing or any other
transaction, shall not be consummated or otherwise shall be delayed.

 

(b)          Mandatory. The Term Loan Commitment of each Lender shall be
automatically and permanently reduced to $0 upon the making of such Lender’s
Term Loans pursuant to Section 2.01(a). The Delayed Draw Term Loan Commitment of
each Delayed Draw Term Lender shall be automatically and permanently reduced to
$0 upon the earlier of (i) the last day of the Availability Period for the
Delayed Draw Term Facility and (ii) the date that the aggregate principal amount
of the Delayed Draw Term Loan borrowed equals the aggregate Delayed Draw Term
Loan Commitment.

 

Section 2.05.    Repayment of Loans.

 

(a)           Term Loans. The Term Loans shall mature in quarterly installments
payable on the dates set forth below, commencing on June 30, 2014, each such
installment to be in an aggregate principal amount equal to the percentage of
the Term Loans made or outstanding on the Closing Date set forth opposite each
such date specified below, and the Borrowers shall repay to the Administrative
Agent for the ratable account of each Term Lender each such installment on each
such date. On the Maturity Date for the Term Loans, the Borrowers shall repay to
the Administrative Agent for the ratable account of each Term Lender the
outstanding principal amount of Term Loans (together with all accrued and unpaid
interest and any other amounts owed under this Agreement).

 

Installment  Percentage        June 30, 2014   2.50% September 28, 2014   2.50%
December 28, 2014   2.50% March 29, 2015   2.50% June 30, 2015   2.50% September
27, 2015   2.50% December 27, 2015   2.50% March 27, 2016   2.50% June 30, 2016 
 3.125% September 25, 2016   3.125% December 25, 2016   3.125% March 26, 2017 
 3.125% June 30, 2017    3.75% September 24, 2017   3.75% December 24, 2017 
 3.75% March 25, 2018   3.75% June 30, 2018   3.75% September 30, 2018   3.75%
December 23, 2018   3.75% March 24, 2019   3.75% Maturity Date for the Term
Loans   

Outstanding principal amount of Term Loans (together with all accrued and unpaid
interest and other amounts).



 



 



48

 

 

(b)          Revolving Loans. The Borrowers shall (i) repay to the
Administrative Agent for the ratable account of each Revolving Lender, the then
unpaid principal amount (together with accrued and unpaid interest and other
amounts) of each Revolving Loan of such Revolving Lender on the Maturity Date in
respect of Revolving Loans and (ii) repay to the Swingline Lender, the then
unpaid principal amount of each Swingline Loan on the earlier of the Maturity
Date in respect of Revolving Loans and the first date after such Swingline Loan
is made that is the 15th or last day of a calendar month (or, if such date is
not a Business Day, on the next succeeding Business Day) and is at least two
Business Days after such Swingline Loan is made; provided that, on each date
that a Revolving Borrowing is made, the Borrowers shall repay all Swingline
Loans that were outstanding on the date such Borrowing was requested, and
provided further that to the extent not repaid by a Borrower on any such dates,
the applicable Borrower shall be deemed to have requested Revolving Loans in an
amount equal to the Swingline Loans then outstanding.

 

(c)          Delayed Draw Term Loans. The Delayed Draw Term Loans shall mature
in quarterly installments payable on the dates set forth below, commencing on
June 30, 2015, each such installment to be in an aggregate principal amount
equal to the percentage of the Delayed Draw Term Loans made hereunder set forth
opposite each such date specified below, and the Borrowers shall repay to the
Administrative Agent for the ratable account of each Delayed Draw Term Lender
each such installment on each such date. On the Maturity Date for the Delayed
Draw Term Loans, the Borrowers shall repay to the Administrative Agent for the
ratable account of each Delayed Draw Term Lender the outstanding principal
amount of Delayed Draw Term Loans (together with all accrued and unpaid interest
and other amounts).

 

Installment  Percentage        June 30, 2015   2.50% September 27, 2015   2.50%
December 27, 2015   2.50% March 27, 2016   2.50% June 30, 2016   3.125%
September 25, 2016   3.125% December 25, 2016   3.125% March 26, 2017   3.125%
June 30, 2017   3.75% September 24, 2017   3.75% December 24, 2017   3.75% March
25, 2018   3.75% June 30, 2018   3.75% September 30, 2018   3.75% December 23,
2018   3.75% March 24, 2019   3.75% Maturity Date for the Delayed Draw Term
Loans   Outstanding principal amount of Delayed Draw Term Loans (together with
all accrued and unpaid interest and other amounts). 

 

49

 

 

Section 2.06.    Interest.

 

(a)           Subject to the provisions of Section 2.06(c), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Adjusted Eurodollar Rate
for such Interest Period plus the Applicable Rate and (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable Borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

(b)          (i)          If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)         If any amount (other than principal or interest of any Loan)
payable by any Borrower under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Person to whom such
amount is owed, such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iii)        While any Event of Default exists, upon the request of the Required
Lenders, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(c)           If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, the Administrative
Agent or the Lenders reasonably determine that (i) the Total Leverage Ratio as
calculated by the Parent as of any applicable date was inaccurate and (ii) a
proper calculation of the Total Leverage Ratio would have resulted in higher
pricing for such period, the Borrowers shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the Issuing Bank, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the applicable Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the Issuing Bank), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period;
provided that if a proper calculation of the Total Leverage Ratio would have
resulted in lower pricing for such period, such Borrower shall receive credit
towards the next interest payment(s) in an amount equal to the excess of the
amount of interest and fees that have been actually paid for such period over
the amount of interest and fees that should have been paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the Issuing Bank, as the case may be, under Section 2.06, 2.07(b) or 2.13(e) or
under Article VIII.

 



50

 

 

(d)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

Section 2.07.    Fees.

 

(a)          The Borrowers shall pay to the Administrative Agent for the ratable
benefit of the Lenders a commitment fee (a “Commitment Fee”): (i) with respect
to the Revolving Loans, in an amount equal to (A) the percentages per annum set
forth in the pricing grid below based on Total Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a) multiplied by (B) the difference between the
Revolving Commitment and the average daily outstanding Revolving Loans (other
than Swingline Loans) during the immediately preceding quarter, and (ii) with
respect to the Delayed Draw Term Loans, in an amount equal to 0.50% per annum
multiplied by the difference between the Delayed Draw Term Loan Commitment and
the average daily outstanding Delayed Draw Term Loans during the immediately
preceding quarter. Until delivery of the Compliance Certificate for the fiscal
quarter ending on or about September 30, 2014, the Commitment Fee rate will be
0.40% per annum.

 

Total Leverage Ratio Commitment Fee ≥ 2.75:1.00 0.45% ≥ 2.25:1.00 but
< 2.75:1.00 0.40% ≥ 1.75:1.00 but
< 2.25:1.00 0.35%

≥ 1.25:1.00
< 1.75:1.00

0.30% < 1.25:1.00 0.25%

 

Accrued Commitment Fees shall be payable in arrears (A) on the last Business Day
of March, June, September and December of each year, commencing on the first
such date to occur after the Closing Date, and (B) on the date on which such
Commitment terminates. Commitment Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
Commitment Fees in respect of the Revolving Loans, a Revolving Commitment of a
Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).

 



51

 

 

(b)          The Borrowers shall pay to the Administrative Agent for the ratable
benefit of the Lenders (including the Issuing Bank), a fee calculated at a rate
per annum equal to the Applicable Rate from time to time for Eurodollar Rate
Revolving Loans (the “LC Participation Fee”). Notwithstanding anything to the
contrary contained herein, while any Event of Default under Section 8.01(a) or
(f) exists, all LC Participation Fees shall accrue at the Default Rate. In
addition, the Borrowers shall pay to the Issuing Bank a 0.25% issuance fee, and
customary negotiations, processing and arranging fees of the Issuing Bank (as
agreed to by the Borrowers) (the “LC Fronting Fee”). Notwithstanding the
foregoing, any LC Participation Fees and LC Fronting Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the Issuing Bank pursuant to Section 2.13 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee,
if any, payable to the Issuing Bank for its own account

 

(c)          The Borrowers shall pay to the Administrative Agent, the Collateral
Agent and the Arranger such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(d)          All fees shall be paid on the dates due, in immediately available
funds in Dollars, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders, except that the Borrowers shall pay (i) the LC
Fronting Fees directly to the Issuing Bank, and (ii) the fees provided under
Section 2.07(c) directly to the Administrative Agent or the Arranger, as the
case may be. Once paid, none of the Fees shall be refundable under any
circumstances.

 

Section 2.08.    Computation of Interest and Fees. All computations of interest
for Base Rate Loans shall be made on the basis of a year of 365 days or 366
days, as the case may be, and actual number of days elapsed. All other
computations of fees and interest shall be made on the basis of a 360 day year
and actual number of days elapsed. Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid; provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest or demonstrable error.

 



52

 

 

Section 2.09.    Evidence of Indebtedness.

 

(a)          The Borrowings made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-l(c), as non-fiduciary agent
for the Borrowers, in each case in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest or demonstrable error of the amount of the
Borrowings made by the Lenders to the Borrowers and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest or
demonstrable error. Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender that requests a Note shall attach schedules to its Note and shall endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

(b)          Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.09(a), and by each Lender in its account or
accounts pursuant to Section 2.09(a), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrowers to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest or demonstrable error; provided that the failure
of the Administrative Agent or such Lender to make an entry, or any finding that
an entry is incorrect, in the Register or such account or accounts shall not
limit or otherwise affect the obligations of the Borrowers under this Agreement
and the other Loan Documents.

 

Section 2.10.    Payments Generally.

 

(a)          All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office for payment and in Same Day Funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Appropriate Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent shall in each case be deemed received on the Business Day
so received (or, if received after 2:00 p.m. New York, New York time, the
succeeding Business Day) and any applicable interest or fee shall continue to
accrue, but in each case will be credited to the account of the applicable
Borrower on the following Business Day.

 

(b)          If any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 



53

 

 

(c)          Unless the Parent has notified the Administrative Agent, prior to
the date any payment is required to be made by a Borrower to the Administrative
Agent hereunder for the account of any Lender, that such Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has timely
made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to such Lender. If and to the
extent that such payment was not in fact made to the Administrative Agent in
Same Day Funds, then such Lender shall forthwith on demand repay to the
Administrative Agent the portion of such assumed payment that was made available
to such Lender in Same Day Funds, together with interest thereon in respect of
each day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in Same Day Funds at the applicable Overnight Rate from
time to time in effect.

 

(d)          If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article and such funds are not made available to the applicable Borrower by
the Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(e)          The obligations of the Lenders hereunder to make Loans are several
and not joint. The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or purchase its participation.

 

(f)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(g)          Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of such of the outstanding Loans or
other Obligations then owing to such Lender.

 



54

 

 

Section 2.11.    Sharing of Payments, etc. If, other than as expressly provided
elsewhere herein, any Lender shall obtain payment in respect of any principal of
or interest on account of the Loans made by it (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment of
principal of or interest on such Loans, pro rata with each of them; provided
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. For avoidance
of doubt, the provisions of this paragraph shall not be construed to apply to
(A) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement as in effect from time to time or (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant permitted
hereunder. The Borrowers agree that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by applicable Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest or demonstrable error) of participations
purchased under this Section 2.11 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.11 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

Section 2.12.    Swingline Loans.

 

(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrowers from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $2,000,000 or (ii) the sum of the
Aggregate Revolving Exposures exceeding the lesser of the aggregate Revolving
Commitments and Availability; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Swingline Loans. To
request a Swingline Loan, the Parent shall notify the Administrative Agent of
such request by a Loan Notice by facsimile, not later than noon, New York time,
on the day of a proposed Swingline Loan and the Borrower to which such Swingline
Loan is to be made. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Parent. The Swingline Lender shall
make each Swingline Loan available to the applicable Borrower by means of a
credit to such Borrower’s Funding Account (or, in the case of a Swingline Loan
made to finance the reimbursement of an LC Disbursement as provided in Section
2.13(e), by remittance to the Issuing Bank) on the requested date of such
Swingline Loan. All Swingline Loans shall be Base Rate Loans.

 



55

 

 

(b)          The Swingline Lender at any time may, and at least once per week
shall, by written notice given to the Administrative Agent not later than 11:00
a.m., New York time, on any Business Day require the Revolving Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans outstanding. Such notice shall specify the aggregate amount of Swingline
Loans in which Revolving Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Lender’s Pro Rata Share of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Pro Rata Share of
such Swingline Loan or Loans. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.02 with respect to Loans made by such Lender (and Section 2.02 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Parent of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrowers (or other party
on behalf of the Borrowers) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrowers for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.

 

Section 2.13.    Letters of Credit.

 

(a)           General. Subject to the terms and conditions set forth herein, the
Parent may request the issuance of Letters of Credit for the account of any Loan
Party, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by any Borrower to, or entered into by
any Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 



56

 

 

(b)          Notice of Issuance, Amendment, Renewal. Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Parent shall
deliver by hand or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (prior to 2:00 pm, New York time, at least
five (5) Business Days prior to the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, reasonably
satisfactory to the Issuing Bank (each, a “Letter of Credit Notice”) and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrowers also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrowers and the Parent shall be deemed
to represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed the Letter of Credit
Sublimit, (ii) the Aggregate Revolving Exposures shall not exceed the aggregate
Revolving Commitments and (iii) no default of any Revolving Lender’s obligations
to fund under Section 2.13(d) exists and no Revolving Lender is at that time a
Defaulting Lender, unless the Issuing Bank has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the Issuing Bank (in
its sole discretion) with the Borrowers or such Lender to eliminate the Issuing
Bank’s actual or potential Fronting Exposure (after giving effect to Section
2.15(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other LC Exposure as to which the Issuing Bank has actual or potential Fronting
Exposure, as it may elect in its sole discretion.

 

(c)           Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date for the Revolving
Facility.

 

(d)           Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Revolving Lenders, the
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Pro Rata Share of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Pro Rata Share of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 



57

 

 

(e)           Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement (i) not later than 11:00 a.m., New York time, on the date that such
LC Disbursement is made, if the Parent shall have received notice of such LC
Disbursement prior to 9:00 a.m., New York time, on such date, or, (ii) if such
notice has not been received by the Parent prior to such time on such date, then
not later than 11:00 a.m., New York time, on the Business Day immediately
following the day that the Parent receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrowers
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.01 that such payment be financed with a Base Rate
Revolving Borrowing or Swingline Loan in an equivalent amount and, to the extent
so financed, the Borrowers’ obligation to make such payment shall be discharged
and replaced by the resulting Base Rate Revolving Borrowing or Swingline Loan.
If the Borrowers fail to make such payment when due, the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrowers in respect thereof and such Lender’s Pro
Rata Share thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Pro Rata Share of the payment
then due from the Borrowers, in the same manner as provided in Section 2.02 with
respect to Loans made by such Lender (and Section 2.02 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.

 

(f)            Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
the Borrowers that are caused by the Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of bad faith, gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 



58

 

 

(g)          Disbursement Procedures. The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Parent by facsimile of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrowers of its obligation to reimburse the Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.

 

(h)           Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrowers reimburse such LC
Disbursement, at the rate per annum then applicable to Base Rate Revolving
Loans; provided that, if the Borrowers fail to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.06(a)(i)
shall apply. Interest accrued pursuant to this paragraph shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

 

(i)            Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Parent, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrowers shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.07(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 



59

 

 

(j)            Cash Collateralization. (i) Upon the request of the
Administrative Agent to the Parent, (A) if the Issuing Bank has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an LC Disbursement, or (B) if, as of the Letter of Credit Expiration
Date, any LC Exposure for any reason remains outstanding, the Borrowers shall,
in each case, promptly, and in any event within one Business Day, Cash
Collateralize the then outstanding amount of all LC Exposure. At any time that
there shall exist a Defaulting Lender that is a Revolving Lender, within three
Business Days after the request of the Administrative Agent or the Issuing Bank,
the Borrowers shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to Section
2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(ii)         In addition, if the Administrative Agent notifies the Parent at any
time that the outstanding amount of all LC Exposure at such time exceeds 100% of
the Letter of Credit Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrowers shall Cash Collateralize the LC
Exposure in an amount equal to the amount by which the outstanding amount of all
LC Exposure exceeds the Letter of Credit Sublimit.

 

(iii)        Sections 2.03 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Section 2.13, Section
2.03 and Section 8.02(c), “Cash Collateralize” means to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of the Issuing Bank and
the Lenders, as collateral for the LC Exposure, cash or deposit account balances
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Bank (which documents are hereby consented
to by the Lenders). Derivatives of such term have corresponding meanings. Upon
such pledge and deposit, the Borrowers shall grant to the Administrative Agent,
for the benefit of the Issuing Bank and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at RBSC.

 

60

 

 

Section 2.14.    Increase of Commitments; Additional Lenders.

 

(a)           After the first anniversary of the Closing Date, the Parent may
request that the then effective aggregate principal amount of the Term Loan
Commitments be increased; provided that (i) the aggregate principal amount of
the increases in the Term Loan Commitments pursuant to this Section 2.14 shall
not exceed $20,000,000; (ii) the Borrowers shall execute and deliver such
documents and instruments and take such other actions as may be reasonably
required by Administrative Agent in connection with such increases and at the
time of any such proposed increase; (iii) no Default or Event of Default shall
have occurred and be continuing or would occur after giving effect to such
increase, all representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects (without
duplication of materiality qualifiers in the case of those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality) on and as of the date of such increase or, to the extent such
representations and warranties expressly relate to an earlier date, on and as of
such earlier date; (iv) the incremental Term Loans made under this Section 2.14
(“Incremental Term Loans”) shall have a maturity date no earlier than the
Maturity Date for the Term Facility, and shall have a Weighted Average Life to
Maturity no shorter than the Term Loans made under Section 2.01(a); (v) after
giving effect to any Incremental Term Loans, the Borrowers shall be in
compliance on a Pro Forma Basis with each of the financial covenants specified
in Section 7.14, and the Total Leverage Ratio shall be lower than the lesser of
(A) 2.95:1.00 and (B) the maximum ratio permitted under Section 7.14, adjusted
by reducing the numerator of such ratio by 0.25, in each case as of the most
recently ended fiscal quarter for which financial statements have been
delivered, calculated as if such Incremental Term Loans had been made as of the
first day of the relevant period for testing compliance after giving effect to
the borrowing of such Incremental Term Loans; (vi) the terms (other than
maturity, amortization and pricing) of any Incremental Term Loans shall be
identical to those of the Term Loans made under Section 2.01(a), and if the
All-In Yield applicable to any Incremental Term Loans exceeds the All-In Yield
of the Term Loans existing at such time by more than 50 basis points, then the
interest rate margins for the Term Loans existing at such time shall be
increased to the extent necessary so that the All-In Yield of such Term Loans is
equal to the All-In Yield of such Incremental Loans minus 50 basis points, (vii)
the proceeds of any Incremental Term Loans may be used only to fund Permitted
Acquisitions, other Investments permitted hereunder, and Capital Expenditures
permitted hereunder and (viii) all other terms and conditions with respect to
the Incremental Term Loans shall be reasonably satisfactory to Administrative
Agent. The Parent may also, but is not required to (except that the Parent shall
so notify the Administrative Agent), specify any fees offered to those Lenders
(the “Increasing Lenders”) which agree to increase the principal amount of their
Term Loan Commitments, which fees may be variable based upon the amount by which
any such Lender increases the principal amount of its Term Loan Commitment. No
Lender shall have any obligation, express or implied, to offer to increase the
aggregate principal amount of its Term Loan Commitment.

 

(b)           Only the consent of each Increasing Lender shall be required for
an increase in the aggregate principal amount of the Term Loan Commitments,
pursuant to this Section 2.14. No Lender which declines to increase the
principal amount of its Term Loan Commitment may be replaced in respect to its
existing Term Loan Commitment, as applicable, as a result thereof without such
Lender’s consent.

 

(c)           Each Increasing Lender shall as soon as practicable specify the
amount of the proposed increase that it is willing to assume. Subject to
subsection (a)(5) above, the Borrowers may accept some or all of the offered
amounts or designate new lenders that are acceptable to Administrative Agent
(such approval not to be unreasonably withheld) as additional Lenders hereunder
in accordance with this Section 2.14 (each such new lender being an “Additional
Lender”), which Additional Lenders may assume all or a portion of the
Incremental Term Loans. The Administrative Agent shall have discretion to adjust
the allocation of Incremental Term Loans among Increasing Lenders and Additional
Lenders.

 

(d)           Subject to subsections (a) and (b) of this Section 2.14, any
increase requested by the Parent shall be effective upon delivery to
Administrative Agent of each of the following documents:

 



61

 

 

(i)          an originally executed copy of any instrument of joinder signed by
a duly authorized officer of each Additional Lender, if any, in form and
substance reasonably acceptable to Administrative Agent;

 

(ii)         a notice to the Increasing Lenders and Additional Lenders, in form
and substance reasonably acceptable to Administrative Agent, signed by a
Responsible Officer of the Parent; (iii) a certificate of the Parent signed by a
Responsible Officer, in form and substance reasonably acceptable to
Administrative Agent, certifying that each of the conditions in subsection (a)
of this Section 2.14 has been satisfied; (iv) to the extent requested by any
Additional Lender or Increasing Lender, executed promissory notes evidencing the
Incremental Term Loan issued by the Borrowers in accordance with Section 2.09
and (v) any other certificates or documents that Administrative Agent shall
reasonably request, in form and substance reasonably satisfactory to
Administrative Agent. Any such increase shall be in a principal amount equal to
the sum of the principal amount of the Incremental Term Loans that the
Increasing Lenders and Additional Lenders are willing to assume, as applicable,
as adjusted by the Parent and Administrative Agent pursuant to this Section
2.14. Upon effectiveness of any such increase, the Commitments and Pro Rata
Share of each Lender will be adjusted to give effect to the Incremental Term
Loans, as applicable.

 

(e)           Commitments in respect of Incremental Loans shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrowers, each Lender agreeing to provide such Commitment, if
any, each Additional Lender, if any, and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Parent, to effect the provisions of this Section 2.14. The Administrative Agent
is expressly permitted to amend the Loan Documents to the extent necessary to
give effect to any increase pursuant to this Section 2.14 and mechanical changes
necessary or advisable in connection therewith (including amendments to
implement the requirements in the preceding two sentences and amendments to
ensure pro rata allocations of Eurodollar Loans and Base Rate Loans between
Loans incurred pursuant to this Section 2.14 and Loans outstanding immediately
prior to any such incurrence).

 

(f)           This Section 2.14 shall supersede any provisions in Section 2.11
or 10.01 to the contrary.

 

Section 2.15.    Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.

 



62

 

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.13(j); fourth, as the
Parent may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Parent, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.13(j); sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Banks or Swingline
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by a
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in obligations in respect of Letters of Credit and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments under
the applicable Facility without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 



63

 

 

(iii)      Certain Fees.

 

(A)        No Defaulting Lender shall be entitled to receive any Commitment Fee
for any period during which that Lender is a Defaulting Lender (and the
Borrowers shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

(B)        Each Defaulting Lender shall be entitled to receive any LC
Participation Fee or LC Fronting Fee for any period during which that Lender is
a Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.13(j).

 

(C)        With respect to any Commitment Fee, LC Participation Fee or LC
Fronting Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrowers shall (x) pay to each non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letters of Credit or Swingline
Loans that has been reallocated to such non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each Issuing Bank and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Bank’s or Swingline Lender’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.

 

(iv)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (x)
the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Parent shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Exposure of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)         Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.13(j).

 



64

 

 

(b)           Defaulting Lender Cure. If the Parent, the Administrative Agent
and each Swingline Lender and Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 2.15(a)(ii),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(c)           New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

Section 2.16.    Obligations of the Borrowers; Appointment of the Parent as
Agent.

 

(a)           The Obligations of all Borrowers shall be joint and several in
nature as provided in the Guarantee and Collateral Agreement.

 

(b)           Each Borrower hereby irrevocably appoints the Parent as its agent
for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Borrower hereunder. Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Borrowers, or by any Borrower acting
singly, shall be valid and effective if given or taken only by the Parent,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Parent in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Borrower.

  

Article III.

 

Taxes, Increased Costs Protection and Illegality

 

Section 3.01.    Taxes. For the purposes of this Section 3.01, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

 



65

 

 

(a)           Except as required by applicable law, any and all payments by any
Loan Party to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto (“Taxes”). If any applicable
law (as determined in the good faith discretion of an applicable withholding
agent) requires an applicable withholding agent to deduct any Taxes from or in
respect of any sum payable by a Loan Party under any Loan Document to any Agent
or any Lender, (i) if such Tax is an Indemnified Tax, the sum payable by such
Loan Party shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01(a)), each of such Agent and such Lender receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the applicable withholding agent shall make such deductions, and (iii) the
applicable withholding agent shall pay the full amount deducted to the relevant
taxing authority. Within thirty (30) days after the date of the payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.01 (or,
if receipts or evidence are not available within thirty (30) days, as soon as
practicable thereafter), such Loan Party shall furnish to the Administrative
Agent the original or a facsimile copy of a receipt evidencing payment thereof
to the extent such a receipt has been made available to such Loan Party (or
other evidence of payment reasonably satisfactory to the Administrative Agent).
If a Loan Party fails to pay any Indemnified Taxes when due to the appropriate
taxing authority or fails to remit to any Agent or any Lender the required
receipts or other required documentary evidence that has been made available to
such Loan Party, such Loan Party shall indemnify such Agent and such Lender for
any incremental Taxes that may become payable by such Agent or such Lender
arising out of such failure.

 

(b)           Each Lender (including an Eligible Assignee to which a Lender
assigns its interest in accordance with Section 10.07) that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code (each a
“Foreign Lender”) agrees to complete and deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Foreign Lender (or
Eligible Assignee) becomes a party hereto and at the time or times prescribed by
applicable Law, two (2) accurate, complete and original signed copies of
whichever of the following is applicable: (i) IRS Form W-8BEN certifying that it
is entitled to benefits under an income tax treaty to which the United States is
a party; (ii) IRS Form W-ECI certifying that the income receivable pursuant to
any Loan Document is effectively connected with the conduct of a trade or
business in the United States; (iii) if the Foreign Lender is not (A) a bank
described in Section 881(c)(3)(A) of the Code, (B) a 10-percent shareholder
described in Section 871(h)(3)(B) of the Code, and (C) a controlled foreign
corporation related to any Borrower within the meaning of Section 881(c)(3)(C)
of the Code, a certificate to that effect in substantially the form attached
hereto as Exhibit F-1, F-2, F-3 or F-4, as applicable (a “Non-Bank Certificate”)
and an IRS Form W-8BEN, certifying that the Foreign Lender is not a United
States person; (iv) to the extent a Foreign Lender is not the beneficial owner
for U.S. federal income tax purposes, IRS Form W-8IMY (or any successor forms)
of the Foreign Lender, accompanied by, as and to the extent applicable, a Form
W-8BEN, Form W-ECI, Non-Bank Certificate, Form W-9 (or other successor forms)
and any other required supporting information from each beneficial owner (it
being understood that a Foreign Lender need not provide certificates or
supporting documentation from beneficial owners if such Foreign Lender is able
to establish, and does establish, to the reasonable satisfaction of the Parent
and the Administrative Agent that payments to such Foreign Lender are, to the
extent applicable, entitled to an exemption from or, if an exemption is not
available, a reduction in the rate of, U.S. federal withholding taxes without
providing such certificates or supporting documentation); or (v) any other form
prescribed by applicable requirements of U.S. federal income tax law as a basis
for claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Parent and the Administrative Agent
to determine the withholding or deduction required to be made. Each Foreign
Lender agrees that if any form or certification it previously delivered pursuant
to this paragraph (b) expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.

 



66

 

 

(c)           In addition, each such Foreign Lender shall, to the extent it is
legally entitled to do so, (i) promptly submit to the Parent and the
Administrative Agent two (2) accurate, complete and original signed copies of
such other or additional forms or certificates (or such successor forms or
certificates as shall be adopted from time to time by the relevant taxing
authorities) as may then be applicable or available to secure an exemption from
or reduction in the rate of, or to determine the withholding or deduction
required to be made on account of, U.S. federal withholding tax (A) on or before
the date that such Foreign Lender’s most recently delivered form, certificate or
other evidence expires or becomes obsolete or inaccurate in any material respect
(or promptly notifies the Parent and Administrative Agent in writing of its
legal inability to do so), (B) after the occurrence of a change in the Foreign
Lender’s circumstances requiring a change in the most recent form, certificate
or evidence previously delivered by it to the Parent and the Administrative
Agent, and (C) from time to time thereafter if reasonably requested by a
Borrower or the Administrative Agent, and (ii) promptly notify the Parent and
the Administrative Agent of any change in the Foreign Lender’s circumstances
which would modify or render invalid any claimed exemption or reduction.

 

(d)           Each Lender that is a “United States person” (within the meaning
of Section 7701(a)(30) of the Code) (each a “U.S. Lender”) agrees to complete
and deliver to the Parent and the Administrative Agent two (2) original copies
of accurate, complete and signed IRS Form W-9 or successor form certifying that
such U.S. Lender is not subject to United States backup withholding tax (i) on
or prior to the Closing Date (or on or prior to the date it becomes a party to
this Agreement), (ii) on or before the date that such form expires or becomes
obsolete or inaccurate in any material respect (or promptly notifies the Parent
and Administrative Agent in writing of its legal inability to do so), (iii)
after the occurrence of a change in such U.S. Lender’s circumstances requiring a
change in the most recent form previously delivered by it to the Parent and the
Administrative Agent, and (iv) from time to time thereafter if reasonably
requested by the Parent or the Administrative Agent.

 

(e)           The Loan Parties agree to timely pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (including additions to tax, penalties and interest related
thereto) (all such non-excluded taxes described in this Section 3.01(e) being
hereinafter referred to as “Other Taxes”).

 



67

 

 

(f)            If claims for any Indemnified Taxes are paid or payable by any
Agent or Lender with respect to any payment received by such Agent or Lender in
respect of any Loan Document, such Agent or Lender may pay such Indemnified
Taxes and the Loan Parties will promptly jointly and severally indemnify and
hold harmless such Agent or Lender for the full amount of such Indemnified Taxes
(and any Indemnified Taxes imposed on amounts payable under this Section 3.01),
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted.
Payments under this Section 3.01(f) shall be made within ten (10) days after the
date the Parent receives written demand for payment from such Agent or Lender. A
certificate as to the amount of such payment or liability delivered to the
Parent by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(g)           Each Lender shall severally indemnify the Administrative Agent for
any and all Taxes (but, in the case of any Indemnified Taxes, only to the extent
that the Borrowers have not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Borrowers to
do so) attributable to such Lender or attributable to such Lender’s failure to
comply with Section 10.07(e) relating to the maintenance of a Participant
Register that are paid or payable by the Administrative Agent in connection with
any Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The indemnity under this Section 3.01(g)
shall be paid within ten (10) days after the Administrative Agent delivers to
the applicable Lender a certificate stating the amount of taxes so paid or
payable by the Administrative Agent. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

 

(h)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Parent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent or the
Administrative Agent as may be necessary for the Parent and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

68

 



 

(i)            If any Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund in respect of any Taxes
as to which it has been indemnified by the Borrowers, or with respect to which
the Borrowers have paid additional amounts pursuant to this Section 3.01, it
shall promptly remit such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrowers under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrowers, upon the request of
the Administrative Agent or such Lender, agree to repay the amount paid over to
the Borrowers (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (i), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (i) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. The Administrative Agent or such
Lender, as the case may be, shall provide the Parent with a copy of any notice
of assessment or other evidence reasonably available of the requirement to repay
such refund received from the relevant Governmental Authority (provided that
such Lender or the Administrative Agent may delete any information therein that
such Lender or the Administrative Agent deems confidential in its sole
discretion). This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrowers or any other Person.

 

(j)            The agreements in this Section 3.01 shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

 

Section 3.02.    Illegality. If any Lender determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted after the
Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to the Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate or Adjusted Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the Adjusted
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Adjusted Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans and shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, at the Borrowers’ option,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Adjusted Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Adjusted Eurodollar Rate component of the Base
Rate with respect to any Base Rate Loans, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Adjusted Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

 



69

 

 

Section 3.03.    Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify each
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Adjusted
Eurodollar Rate component of the Base Rate, the utilization of the Adjusted
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

Section 3.04.    Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;

 

(ii)         subject any Lender or Agent to any Tax of any kind whatsoever with
respect to this Agreement or any Eurodollar Rate Loan made by it, or change the
basis of taxation of payments to such Lender in respect thereof (except for
Indemnified Taxes covered by Section 3.01 and the imposition of, or any change
in the rate of, any Excluded Tax); or

 



(iii)        impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender that is not otherwise accounted for in the definition of
Adjusted Eurodollar Rate or this clause (a);

 

70

 



 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, or to reduce the amount of
any sum received or receivable by such Lender (whether of principal, interest or
any other amount) then from time to time upon written demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
additional costs or reduction suffered (with a copy of such demand to the
Administrative Agent), the Borrowers will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

 

(b)           Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by it to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time upon demand of such Lender setting forth in reasonable
detail the charge and the calculation of such reduced rate of return (with a
copy of such demand to the Administrative Agent), the Borrowers will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement. A certificate of a Lender setting
forth, in reasonable detail, the calculation of the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section 3.04 and delivered to the
Borrowers shall be conclusive absent manifest or demonstrable error. The
Borrowers shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within fifteen (15) days after receipt thereof.

 

(d)           Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrowers shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section 3.04 for any
increased costs incurred or reductions suffered more than one hundred and eighty
(180) days prior to the date that such Lender notifies the Borrowers of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

Section 3.05.    Funding Losses. Upon written demand of any Lender (with a copy
to the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

71

 



 

(a)           any continuation, conversion, payment or prepayment of any
Eurodollar Loan on a day prior to the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b)          any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert to any
Eurodollar Loan on the date or in the amount notified by any Borrower; or

 

(c)          any assignment of a Eurodollar Rate Loan on a day prior to the last
day of the Interest Period therefor as a result of a request by a Borrower
pursuant to Section 3.07;

 

including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.

 

Section 3.06.    Matters Applicable to All Requests for Compensation.

 

(a)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material economic, legal or regulatory
respect.

 

(b)           Suspension of Lender Obligations. If any Lender requests
compensation by the Borrowers under Section 3.04, the Borrowers may, by notice
to such Lender (with a copy to the Administrative Agent), suspend the obligation
of such Lender to make or continue Eurodollar Rate Loans from one Interest
Period to another Interest Period, or to convert Base Rate Loans into Eurodollar
Rate Loans, until the event or condition giving rise to such request ceases to
be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

 

(c)           Conversion of Eurodollar Rate Loans. If any Lender gives notice to
the Borrowers (with a copy to the Administrative Agent) that the circumstances
specified in Section 3.03 or 3.04 hereof that gave rise to the conversion of
such Lender’s Eurodollar Rate Loans no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Rate Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurodollar Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans of a given Class held
by the Lenders of such Class holding Eurodollar Rate Loans and by such Lender
are held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Pro Rata Shares.

 



72

 

 

Section 3.07.    Replacement of Lenders under Certain Circumstances. If (i) any
Lender requests compensation under Section 3.04 or ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or Section
3.04, (ii) the Borrowers are required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or (iii) any Lender is a Non-Consenting Lender (as defined below), then
the Borrowers may, at their sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.07), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to
one or more Eligible Assignees that shall assume such obligations (any of which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)           the Administrative Agent shall have received the assignment fee
specified in Section 10.07(b)(iv), if any;

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

 

(c)           such Lender being replaced pursuant to this Section 3.07 shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans, and (ii) deliver any Notes evidencing such
Loans to the Borrowers or Administrative Agent (or a lost or destroyed note
indemnity in lieu thereof); provided that the failure of any such Lender to
execute an Assignment and Assumption or deliver such Notes shall not render such
sale and purchase (and the corresponding assignment) invalid and such assignment
shall be recorded in the Register and the Notes shall be deemed to be canceled
upon such failure;

 

(d)           the Eligible Assignee shall become a Lender hereunder (if not
already a Lender hereunder) and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender;

 

(e)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(f)           such assignment does not conflict with applicable Laws.

 



73

 

 

In the event that (i) a Borrower or the Administrative Agent has requested that
the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and (iii) the Required Lenders or Required
Facility Lenders, as applicable, have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender”.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

Section 3.08.    Survival. All of the Borrowers’ obligations under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Obligations hereunder and resignation of the Administrative Agent or the
Collateral Agent.

 

Article IV.

 

Conditions Precedent to Borrowings

 

Section 4.01.    Conditions to Initial Borrowing. The obligation of each Lender
to fund a Borrowing hereunder, or to continue its loans hereunder, on the
Closing Date is subject to satisfaction of the following conditions precedent,
except as otherwise agreed among the Parent and the Administrative Agent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party (including each Person becoming a Loan Party as a result of
the ATC Acquisition or the Thixoforming Acquisition) each in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel:

 

(i)          a Loan Notice in accordance with the requirements hereof;

 

(ii)         executed counterparts of this Agreement;

 

(iii)        a Note executed by each Borrower in favor of each Lender that has
requested a Note at least one (1) Business Day in advance of the Closing Date;

 

(iv)        subject to Section 6.17, each Collateral Document required to be
delivered hereunder on the Closing Date, duly executed by each Loan Party
thereto;

 

(v)         a duly executed Perfection Certificate with respect to all Loan
Parties;

 

(vi)        such certificates of good standing from the applicable secretary of
state of the state of organization of each Loan Party (including each Person
becoming a Loan Party as a result of the ATC Acquisition or the Thixoforming
Acquisition), certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each such
Person as the Administrative Agent may reasonably require attaching and
certifying to the Organization Documents of each such Person and evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Person is a party or is to be a party on the
Closing Date;

 

74

 



 

(vii)       evidence that all other actions, recordings and filings that the
Administrative Agent and the Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement (after giving effect to the ATC
Acquisition and the Thixoforming Acquisition) shall have been taken, completed
or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent, in each case except for actions required to be taken under
Section 6.17;

 

(viii)      legal opinions of Wuersch & Gering LLP, counsel to the Loan Parties,
and such local counsel as the Administrative Agent may reasonably require, each
in form and substance reasonably satisfactory to the Administrative Agent, dated
the Closing Date, and addressed to the Administrative Agent, the Collateral
Agent, and the Lenders;

 

(ix)        a solvency certificate from the chief financial officer of the
Parent (after giving effect to the Transaction) substantially in the form
attached hereto as Exhibit H;

 

(x)         all required financing statements under the Uniform Commercial Code
in form and substance satisfactory to the Administrative Agent;

 

(xi)        evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect and all premiums thereon
paid and that the Collateral Agent has been named as lender loss payee and/or
additional insured, as applicable, under each appropriate insurance policy to
the extent required hereunder; and

 

(xii)       a certificate from the chief financial officer of the Parent
certifying that (the Total Leverage Ratio as at and for such period is not
greater than 2.75:1.00, together with reasonably detailed calculations and
giving Pro Forma Effect to the Transactions.

 

(b)          All fees and expenses required to be paid hereunder (to the extent
invoiced prior to the Closing Date) shall have been paid in full in cash (or
arrangements satisfactory to the Administrative Agent shall have been made for
payment of such amounts immediately upon the making of the initial Loans
hereunder).

 

(c)          Simultaneously with the execution of this Agreement, each of the
ATC Acquisition and the Thixoforming Acquisition shall be consummated in
accordance with applicable law and in accordance in all material respects with
the ATC Acquisition Agreement and the Thixoforming Acquisition Agreement and
other agreements related thereto (all of which must be reasonably satisfactory
to the Arranger) without waiver or modification of any provision of the ATC
Acquisition Agreement or the Thixoforming Acquisition Agreement or other
agreement in any material respect that would have a material adverse effect on
the Lenders without the prior written consent of the Administrative Agent.

 

(d)          The Administrative Agent shall have received true and correct
copies of recent Lien, tax and judgment search in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties
(including each Person becoming a Loan Party as a result of the ATC Acquisition
or the Thixoforming Acquisition) and such Lien searches shall reveal no Liens
(including any liens relating to any supplier contracts) other than Permitted
Liens.

 

75

 



 

(e)           Immediately after giving effect to the Transactions and
substantially simultaneously with the initial Borrowing on the Closing Date, (i)
all principal, premium, if any, interest, fees and other amounts due or
outstanding under each of the Existing Loan Agreement, the Convertible Note
Documentation and all documents evidencing Indebtedness of ATC or Thixoforming
and all documentation evidencing or issued in connection therewith shall have
been paid in full and the commitments thereunder terminated and all guarantees
and security in support thereof discharged and released, and the Administrative
Agent shall have received reasonably satisfactory evidence thereof, and (ii) the
Parent and its Subsidiaries (after giving effect to the ATC Acquisition and the
Thixoforming Acquisition) shall have outstanding no Indebtedness for borrowed
money or preferred Equity Interests other than (A) the Loans and (B) up to
$100,000 of Indebtedness permitted by Section 7.03(f) and (ii) the Borrowers
shall have outstanding no Equity Interests (or securities convertible into or
exchangeable for Equity Interests or rights or options to acquire Equity
Interests) other than membership interests owned by the Parent.

 

(f)            The Administrative Agent shall have received a notice setting
forth the deposit account or accounts of the Borrowers maintained at RBSC (the
“Funding Account”) to which the Lender is authorized by the Borrowers to
transfer the proceeds of any Borrowings requested or authorized pursuant to this
Agreement.

 

(g)           The Administrative Agent shall have received the Annual Financial
Statements, the Quarterly Financial Statements, the ATC Financial Statements and
the Thixoforming Financial Statements.

 

(h)           The Administrative Agent shall have received the Pro Forma
Financial Statements, together with a statement of sources and uses for the
Transaction.

 

(i)            The Administrative Agent shall have received at least two (2)
Business Days prior to the Closing Date all documentation and other information
reasonably requested in writing by it reasonably in advance of such date in
order to allow the Administrative Agent and the Lenders to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

 

(j)            The Administrative Agent shall be reasonably satisfied with the
results of its due diligence, including the results of real estate and equipment
appraisals and any environmental due diligence reasonably requested by the
Administrative Agent.

 

(k)           Since June 30, 2013, there shall not have occurred a Material
Adverse Effect and since December 31, 2013, there shall not have occurred an ATC
Material Adverse Effect or a Thixoforming Material Adverse Effect.

 

(l)            The Administrative Agent shall have received a certificate of a
Responsible Officer of the Parent that, on the Closing Date, the Parent has
heretofore delivered to the Administrative Agent true and complete copies of all
Material Contracts (including all amendments thereto) and that all such Material
Contracts are in full force and effect and no material breach or default exists
thereunder (which shall include, without limitation, any breach or default which
could reasonably be expected to result in a termination of such Material
Contract).

 

76

 



 

(m)          There shall not exist any claim, action, suit, investigation,
insolvency, injunction, litigation or proceeding (including, without limitation,
member or derivative litigation) which is pending or threatened in any court or
before any arbitrator or governmental authority which relates to the
transactions contemplated hereby or which, in the opinion of the Administrative
Agent, has any reasonable likelihood of having a Material Adverse Effect, an ATC
Material Adverse Effect or a Thixoforming Material Adverse Effect.

 

(n)           All governmental and third party approvals and licenses (including
any necessary equityholder approvals and approvals of the holders of any
Indebtedness) necessary or, in the reasonable discretion of the Administrative
Agent, advisable in connection with the Transaction and the continuing
operations of the Borrowers and their Subsidiaries shall have been obtained and
be in full force and effect and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent
Governmental Authority that would restrain, prevent or otherwise impose adverse
conditions on the Transaction, and a certificate of the Parent’s Responsible
Officer either (i) attaching copies of all such or any part thereof consents,
licenses and approvals required in connection with the execution, delivery and
performance by the Borrowers and the validity against the Borrowers of each Loan
Document to which it is a party, and such consents, licenses and approvals shall
be in full force and effect, or (ii) stating that no such consents, licenses or
approvals are so required.

 

(o)           The Administrative Agent shall have received a certificate from a
Responsible Officer of the Parent confirming the accuracy of the representations
and warranties in the Loan Documents in all material respects and the absence of
any Default or Event of Default on the Closing Date.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

Section 4.02.    Conditions to All Borrowings. The obligation of each Lender to
honor a Loan Notice or Letter of Credit Notice on or after the Closing Date is
subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrowers and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Borrowing and
before and after giving effect to the application of the proceeds thereof;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) without duplication of materiality
qualifiers on such date or such earlier date, as the case may be.

 

77

 



 

(b)          No Default shall exist or would result from any such Borrowing or
the application of the proceeds therefrom.

 

(c)          The Administrative Agent shall have received a Loan Notice or
Letter of Credit Notice in accordance with the requirements hereof.

 

(d)          After giving effect to the requested Borrowing or issuance,
amendment or extension of the Letter of Credit, the outstanding Aggregate
Revolving Credit Exposure will not exceed the aggregate Revolving Commitments
and the outstanding Delayed Draw Term Loans shall not exceed the aggregate
Delayed Draw Term Loan Commitments.

 

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) and each Letter or
Credit Notice submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.02 have been satisfied on
and as of the date of the applicable Borrowing.

 

Article V.

 

Representations and Warranties

 

The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:

 

Section 5.01.    Existence, Qualification and Power; Compliance with Laws and
Business. Each Loan Party (a) is a Person duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization (to the extent such concept exists in such
jurisdiction), (b) has all corporate or other organizational power and authority
to (i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and to
consummate the Transaction, (c) is duly qualified and in good standing (to the
extent such concept exists) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all applicable Laws,
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (c), (d) or (e),
to the extent that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 



78

 

 

Section 5.02.    Authorization; No Contravention. (a) The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
a party, and the consummation of the Transaction on the Closing Date, have been
duly authorized by all necessary corporate or other organizational action, and
(b) neither the execution, delivery and performance by each Loan Party of each
Loan Document to which such Loan Party is a party nor the consummation of the
Transaction will (i) contravene the terms of any of such Loan Party’s
Organization Documents, (ii) violate or result in a default or require any
consent or approval under (x) any Contractual Obligation or other document
binding upon any Loan Party or its property or to which any Loan Party or its
property is subject, or give rise to a right thereunder to require any payment
to be made by any Loan Party, except for violations, defaults or the creation of
such rights that could not reasonably be expected to result in a Material
Adverse Effect or (y) any Organization Document, (iii) result in any breach or
contravention of, or the creation of any Lien upon any of the property or assets
of such Loan Party (other than as permitted by Section 7.01) under (A) any
Contractual Obligation to which such Loan Party is a party or affecting such
Loan Party or the properties of such Person or (B) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such Loan
Party or its property is subject; or (iv) violate any applicable Law, except
with respect to any breach, contravention or violation (but not creation of
Liens) referred to in clauses (ii) and (iii) , to the extent that such breach,
contravention or violation would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 5.03.    Governmental Authorization. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, or for the consummation on the
Closing Date of the Transaction, except for (i) filings necessary to perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties (to the extent that such Liens can be perfected), (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings that have
been duly obtained, taken, given or made and are in full force and effect and
(iii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

Section 5.04.    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

 

Section 5.05.    Material Contracts.

 

(a)           The Borrowers have provided the Administrative Agent complete
copies of all Material Contracts which exist on the Closing Date. Each Material
Contract existing on the Closing Date is listed on Schedule 5.05(a).

 

(b)           Each Material Contract has been duly authorized, executed and
delivered by each Loan Party thereto, is in full force and effect and is binding
upon and enforceable against each Loan Party thereto and, to the Borrowers’
knowledge, all other parties thereto in accordance with its terms, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity and principles of good faith and fair dealing.

 

79

 



 

(c)           No Borrower is in breach or default of any Material Contract in
any material respect (which shall include, without limitation, any breach which
could reasonably be expected to result in a termination of such Material
Contract) and, to the knowledge of the Borrowers’, no other party to a Material
Contract is in breach or default in any material respect thereunder.

 

Section 5.06.    Financial Statements; No Material Adverse Effect; No Default.

 

(a)           (i)         The Annual Financial Statements and the Quarterly
Financial Statements fairly present in all material respects the financial
condition the of the Parent and its Subsidiaries, as of the dates thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the periods covered thereby, (A) except as
otherwise expressly noted therein and (B) subject, in the case of the Quarterly
Financial Statements, to changes resulting from normal year-end adjustments and
the absence of footnotes.

 

   (ii)         The unaudited pro forma consolidated balance sheet of the
Borrowers and their Subsidiaries as of the last day of the most recently
completed quarterly period ended at least thirty (30) days prior to the Closing
Date (but not more than forty-five (45) days prior to the Closing Date),
prepared after giving effect to the Transaction as if the Transaction had
occurred as of such date (including the notes thereto) (the “Pro Forma Balance
Sheet”) and the unaudited pro forma consolidated statement of income of the
Borrowers and their Subsidiaries for the 12-month period ended on such date,
prepared after giving effect to the Transaction as if the Transaction had
occurred at the beginning of such period (together with the Pro Forma Balance
Sheet, the “Pro Forma Financial Statements”), copies of which have heretofore
been furnished to the Administrative Agent, have been prepared based on the
Annual Financial Statements and the Quarterly Financial Statements and have been
prepared in good faith, based on assumptions believed by the Borrowers to be
reasonable at the time made, it being understood that projections as to future
events are not to be viewed as facts, are subject to certain inherent
uncertainties, and results may vary materially from such forecasts.

 

   (iii)        The ATC Financial Statements fairly present in all material
respects the financial condition of ATC and its Subsidiaries, as of the dates
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

 

   (iv)        The Thixoforming Financial Statements fairly present in all
material respects the financial condition of Thixoforming and its Subsidiaries,
as of the dates thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, except as otherwise expressly noted therein.

 

(b)          Since June 30, 2013, there has been no event or circumstance that,
either individually or in the aggregate, has had or would reasonably be expected
to have a Material Adverse Effect. As of the Closing Date, since December 31,
2013, there has been no event of circumstance that either individually or in the
aggregate, has had or would reasonably be expected to have an ATC Material
Adverse Effect or a Thixoforming Material Adverse Effect.

 

80

 



 

(c)           The forecasts of consolidated balance sheets, income statements
and cash flow statements of the Borrower and its Subsidiaries for each fiscal
year ending after the Closing Date until the fifth anniversary of the Closing
Date, copies of which have been furnished to the Administrative Agent prior to
the Closing Date, and all the Projections delivered pursuant to Section 6.01
have been prepared in good faith on the basis of the assumptions believed to be
reasonable at the time made, it being understood that projections as to future
events are not to be viewed as facts, are subject to certain inherent
uncertainties and actual results may vary materially from such forecasts.

 

(d)           No Default or Event of Default has occurred and is continuing.

 

Section 5.07.    Litigation. There are no actions, suits, investigations,
proceedings, claims or disputes pending or, to the knowledge of the Parent,
threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Parent or any of its Subsidiaries that would
reasonably be expected to have a Material Adverse Effect.

 

Section 5.08.    Labor Matters. Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect: (a) there are
no strikes or other labor disputes against the Parent or any of its Subsidiaries
pending or, to the knowledge of the Parent, threatened; (b) hours worked by and
payment made to employees of each of the Parent or its Subsidiaries have not
been in material violation of the Fair Labor Standards Act or any other
applicable Laws dealing with wage and hour matters; (c) there exists no worker’s
compensation liability, experience or other matter; (d) to the knowledge of the
Parent, after due inquiry, there is no threatened or pending liability against
any Borrower or any of its Subsidiaries pursuant to the Worker Adjustment
Retraining and Notification Act of 1988 (“WARN”), or any similar state or local
law; (e) there is no employment-related charge, complaint, grievance,
investigation, unfair labor practice claim, or inquiry of any kind, pending
against the Parent or any of its Subsidiaries; and (f) to the knowledge of the
Parent, after due inquiry, no employee or agent of the Parent or any of its
Subsidiaries has committed any act or omission giving rise to liability for any
violation identified in subsection (d) and (e) above.

 

Section 5.09.    Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has marketable title in fee simple to, or valid leasehold interests
in, or easements or other limited property interests in, all real property owned
or used by it, including any Mortgaged Properties, free and clear of all Liens
except for Liens permitted by Section 7.01 and except where the failure to have
such title or other interest would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 5.10.    Environmental Matters.

 

(a)           Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (i) each Loan Party and each of
its Subsidiaries is in compliance with all applicable Environmental Laws in
those jurisdictions in which each Loan Party and each of its Subsidiaries, as
the case may be, is currently doing business (including having obtained all
Environmental Permits) and (ii) none of the Loan Parties or any of their
respective Subsidiaries has become subject to any pending, or to the knowledge
of the Parent, threatened Environmental Claim or any other Environmental
Liability.

 

81

 



 

(b)           None of the Loan Parties or any of their respective Subsidiaries
has treated, stored, transported or disposed of Hazardous Materials at or from
any currently or formerly operated real estate or facility relating to its
business in a manner that would reasonably be expected to have a Material
Adverse Effect.

 

(c)           Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) no proceeding against any
Loan Party or any of their Subsidiaries is pending, no notice, notification,
demand, request for information, citation, summons or order has been received by
any Loan Party or any of their Subsidiaries, no complaint has been filed against
any Loan Party or any of their Subsidiaries, no penalty has been assessed
against any Loan Party or any of their Subsidiaries, and to the knowledge of the
Parent, no investigation or review involving any Loan Party or any of their
Subsidiaries is pending and, to the Parent’s knowledge, none of the foregoing is
threatened by any Governmental Authority or other Person against any Loan Party
or any of their Subsidiaries: (A) with respect to any violation or alleged
violation of any Environmental Law in connection with the property, operations
or conduct of business of the Loan Parties; (B) with respect to any failure or
alleged failure under any Governmental Approval relating to Hazardous Materials
or relating to compliance with any Environmental Law required in connection with
the property, operations or conduct of the business of the Borrowers and their
Subsidiaries; or (C) with respect to any presence, generation, treatment,
storage, discharge, recycling, transportation or disposal or release, of any
Hazardous Materials generated by the operations of business, or located on,
under or at any property of, the Borrowers; (ii) to the Borrowers’ knowledge:
(A) Hazardous Materials are not migrating from any property now or previously
owned by any Borrower or leased by any Borrower, in either case in such
quantities or conditions so as to require removal or other response or remedial
action by any Loan Party or any of their Subsidiaries which has not yet been
taken, or give rise to liability of any Loan Party or any of their Subsidiaries
under any applicable Environmental Law; and (B) none of such properties has been
used by any Borrower, or to the Borrowers’ knowledge any other Person, as a dump
site or as a treatment, disposal or storage site (whether permanent or
temporary) for any Hazardous Materials; and (iii) to the Borrowers’ knowledge
there are no underground storage tanks which have been used by any Loan Party or
any of their Subsidiaries to store or contain any Hazardous Materials, active or
abandoned, at any property now or previously owned or leased by any Borrower;
and

 

(d)           Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, no Borrower nor any business
conducted by a Borrower has transported or arranged for the transportation
and/or disposal (directly or indirectly) of any Hazardous Materials to or at any
location which is listed or, to the Borrowers’ knowledge, proposed for listing
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, or any comparable successor federal statute (“CERCLA”), the
Comprehensive Environment Response, Compensation and Liability System
(“CERCLIS”) or any similar state list or is a site that is the subject of
federal, state or local enforcement action or, to the Borrowers’ knowledge,
investigation under Environmental Laws concerning environmental conditions, nor
is any property now or previously owned or leased by any Borrower listed or, to
the Borrowers’ knowledge, proposed for listing on any such list.

 

Section 5.11.    Solvency. The Parent and its Subsidiaries on a consolidated
basis are Solvent.

 

82

 



 

Section 5.12.    Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Parent and its Subsidiaries have timely filed all Federal and other Tax returns
required to be filed, and have timely paid all Federal and other Taxes,
assessments, fees and other governmental charges, in each case, in the nature of
a Tax (including satisfying its withholding Tax obligations) levied or imposed
on their properties, income or assets or otherwise due and payable, except those
which are being contested in good faith by appropriate actions diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. No Tax Lien has been filed, and, to the knowledge of the Parent no written
claim is being asserted, with respect to any such Tax, assessment, fee or other
governmental charge, in each case, in the nature of a Tax, which is not being
contested in accordance with the terms of this Agreement. Neither Parent nor any
Subsidiary thereof is party to any tax sharing agreement.

 

Section 5.13.    ERISA Compliance.

 

(a)           Except as set forth in Schedule 5.14(a) or as would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each Plan is in compliance with the applicable provisions of
ERISA, the Code and other federal or state Laws.

 

(b)           (i) No ERISA Event has occurred within the five-year period prior
to the date on which this representation is made or deemed made or to the
knowledge of any Loan Party is reasonably expected to occur; (ii) no Pension
Plan has failed to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan; (iii) none of the Loan Parties or any of their respective ERISA Affiliates
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 et seq. or 4243 of ERISA with
respect to a Multiemployer Plan; (iv) none of the Loan Parties or any of their
respective ERISA Affiliates has engaged in a transaction that is subject to
Sections 4069 or 4212(c) of ERISA; and (v) neither any Loan Party nor any ERISA
Affiliate has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization (within the meaning of ERISA), insolvent
(within the meaning of Section 4245 of ERISA) or has been determined to be in
“endangered” or critical status (within the meaning of Section 432 of the Code
or Section 305 of ERISA) and no such Multiemployer Plan is expected to be in
reorganization, insolvent or endangered or critical status, except, with respect
to each of the foregoing clauses of this Section 5.11(b), as would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

Section 5.14.    Subsidiaries. As of the Closing Date, no Loan Party has any
Subsidiaries other than those specifically disclosed in Schedule 5.15, and all
of the outstanding Equity Interests in the Parent have been validly issued and
are fully paid and (if applicable) nonassessable, and all Equity Interests owned
by any Loan Party are owned free and clear of all security interests of any
Person (other than the Collateral Agent for the benefit of the Lenders). As of
the Closing Date, Schedule 5.15(a) sets forth the name and jurisdiction of each
Subsidiary, and (b) sets forth the ownership of the Parent and any other
Subsidiary in each Subsidiary, including the percentage of such ownership.

 

83

 



 

Section 5.15.    Margin Regulations; Investment Company Act. No Loan Party is
engaged nor will it engage, principally or as one of its important activities,
in the business of purchasing or carrying Margin Stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of any Borrowings will be
used for any purpose that violates Regulation T, U or X issued by the FRB. No
Loan Party is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

Section 5.16.    Disclosure. None of the information and data furnished in
writing by or on behalf of any Loan Party to any Agent or any Lender on or
before the Closing Date in connection with the transactions contemplated hereby
and the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make such information and data (taken as a
whole), in the light of the circumstances under which it was delivered, not
materially misleading; it being understood that for purposes of this Section
5.16, such information and data shall not include projections and pro forma
financial information or information of a general economic or general industry
nature.

 

Section 5.17.    Collateral Documents. The Collateral Documents are in full
force and effect and create, in favor of the Collateral Agent (or as
appropriate, the Administrative Agent) for the benefit of the Lenders, legal,
valid and enforceable liens on and first perfected security interests in all
rights of the Borrowers, as the case may be, in and to the Collateral (to the
extent such Liens and security interests can be perfected) and all necessary
filings have been duly made (or will be made on the Closing Date) in all
appropriate public offices so that upon recordation of such filings, the Liens
created by each of the Collateral Documents to which any Loan Party is a party
will constitute perfected Liens on and first perfected security interests in all
the rights of such Loan Party in and to the Collateral described therein (in
each case, to the extent such Liens and security interests can be perfected),
prior and superior to all other Liens, except the Permitted Liens. As of the
Closing Date, the recordings, filings and other actions shown on Schedule 5.17
attached hereto are all the recordings, filings and other actions necessary to
perfect the Administrative Agent’s Lien (or as appropriate the Collateral
Agent’s Lien) on and perfected security interest in the rights of the Loan
Parties in and to the Collateral (to the extent such Liens and security
interests can be perfected).

 

Section 5.18.    Intellectual Property; Licenses. etc. The Parent and its
Subsidiaries have good and marketable title to, or a valid license or (to the
knowledge of the Parent) right to use, all patents, patent rights, trademarks,
servicemarks, trade names, copyrights, technology, software, know-how database
rights, rights of privacy and publicity, licenses and other intellectual
property rights (collectively, “Intellectual Property”) that are necessary for
the operation of their respective businesses as currently conducted, except
where the failure to have any such rights, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
To the knowledge of the Parent, the operation of the respective businesses of
the Parent or any of its Subsidiaries as currently conducted does not infringe
upon, misuse, misappropriate or violate any rights held by any Person except for
such infringements, misuses, misappropriations or violations individually or in
the aggregate, that would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any Intellectual Property is pending
or, to the knowledge of the Parent, threatened against any Loan Party or
Subsidiary, that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

84

 



 

Section 5.19.    Insurance. The Parent and its Subsidiaries and the Collateral
are insured with insurance companies and in amounts that satisfy the
requirements of Section 6.07. All such insurance is in full force and effect,
all premiums are paid current and no notices of termination for any required
policy has been received by any Loan Party.

 

Section 5.20.    Compliance with Laws.

 

(a)           Each Loan Party and each Subsidiary thereof is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted (and each such instance as of the Closing Date is set forth on
Schedule 5.20(a)) or (b) the failure to comply therewith, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

(b)           To the knowledge of the Parent, with respect to the business of
the Parent and its Subsidiaries there are no pending appeals, adjustments,
audits, inquiries, investigations, proceedings, or notices of intent to audit or
investigate by any Governmental Authority or third-party payer against any
Borrower, any of their Subsidiaries or any of the Borrower’s or its
Subsidiaries’ directors, members, employees, officers or managers, its agents or
independent contractors.

 

Section 5.21.    Use of Proceeds. The proceeds of the Term Loans shall be used,
either directly or indirectly, (i) to finance a portion of the purchase price
for the ATC Acquisition, (ii) to finance the repayment in full of all amounts
outstanding under the Existing Loan Agreement, (iii) to finance a portion of the
purchase price for the Thixoforming Acquisition, (iv) to finance the repayment
in full of all amounts outstanding under the Convertible Note Indebtedness, (v)
to pay transaction fees and expenses in connection therewith. The proceeds of
the Revolving Loans shall be used for working capital and general corporate
purposes of the Borrowers and their Subsidiaries from time to time permitted
under this Agreement (including Permitted Acquisitions, Capital Expenditures and
Investments). The proceeds of the Delayed Draw Term Loans shall be used to
finance Permitted Acquisitions subject to the terms and conditions in this
Agreement.

 

Section 5.22.    USA PATRIOT Act. To the extent applicable, each of the Parent
and its Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, and each of the foreign assets control regulations
of the United States Treasury Department (31 CFR Subtitle B, Chapter V) and any
other enabling legislation or executive order relating thereto and (ii) the USA
PATRIOT Act. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.

 

85

 



 

Section 5.23.    Anti-Terrorism. No Loan Party, nor any Affiliate thereof nor
any present stockholder thereof appears on any list of “Specially Designated
Nationals” or known or suspected terrorists that has been generated by OFAC, nor
is any Loan Party, Affiliate or stockholder thereof a citizen or resident of any
country that is subject to embargo or trade sanctions enforced by OFAC, or
otherwise is a Person (i) whose property or interest in property is blocked or
subject to blocking pursuant to Section 1 of Executive Order 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) who
engages in any dealings or transactions prohibited by Section 2 of such
executive order, or, to its knowledge, is otherwise associated with any such
person in any manner violative of Section 2, or (iii) subject to the limitations
or prohibitions under any other OFAC regulation or executive order.

 

Section 5.24.    Anti-Corruption Laws and Sanctions. The Parent and its
Subsidiaries have implemented and maintains in effect policies and procedures
designed to effect compliance in all material respects by the Parent, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and to the knowledge of the
Parent, the Parent, its Subsidiaries and their respective officers, employees,
directors and agents, in each case, when acting on behalf of the Parent or any
Subsidiary, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of (a) the Parent or any Subsidiary or (b) to the
knowledge of the Parent, any of their respective directors, officers or
employees, or any agent of the Parent or any Subsidiary that acts in any
capacity on behalf of the Parent or any Subsidiary in connection with or
benefits from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit or use of proceeds thereof by the Parent or any
Subsidiary will, to the knowledge of the Parent, result in a violation in any
material respect of Anti-Corruption Laws or applicable Sanctions by any party
hereto.

 

Article VI.

 

Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
the Borrowers and the Parent shall, and shall cause each of the Subsidiaries of
the Parent to:

 

Section 6.01.    Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender each of the following and shall take
the following actions:

 

86

 



 

(a)          (i) as soon as available, but in any event within one hundred
twenty (120) days after the end of each fiscal year of the Parent and its
Subsidiaries, a copy of the consolidated and consolidating balance sheet of the
Parent and its Subsidiaries as of the end of such fiscal year and the related
consolidated and consolidating statements of income, retained earnings or
stockholders’ capital and cash flows of the Parent and its Subsidiaries for such
fiscal year, together with related notes thereto and management’s discussion and
analysis describing results of operations, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accounting firm reasonably
satisfactory to the Administrative Agent (it being agreed that Hein & Associates
LLP is satisfactory to the Administrative Agent), which report and opinion shall
be prepared in accordance with generally accepted auditing standards and shall
not be subject to any “going concern” or like qualification or exception (except
for such a qualification or exception arising solely from the current scheduled
maturity of the Loans) or any qualification or exception as to the scope of such
audit and (ii) (if and when available) copies of all management letters prepared
by such accountants;

 

(b)          as soon as available, but in any event within fifty (50) days after
the end of each of the first three (3) fiscal quarters of the Parent and its
Subsidiaries, the consolidated and consolidating unaudited balance sheet of the
Parent and its Subsidiaries as of the end of such fiscal quarter and the
consolidated and consolidating unaudited statements of income and retained
earnings (or stockholders’ capital) and cash flows of the Parent and its
Subsidiaries for such fiscal quarter and for the portion of the fiscal year then
ended, setting forth in each case in comparative form the current Projections
and cumulative figures for the previous period (previous comparable fiscal
quarter and previous comparable fiscal year to date) together with a report on
the Parent’s operating statistics in a form reasonably satisfactory to the
Administrative Agent, all in reasonable detail and certified by a Responsible
Officer of the Parent as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Parent and its
Subsidiaries in accordance with GAAP, (subject to normal year-end adjustments
and the absence of footnotes), together with management’s discussion and
analysis describing results of operations;

 

(c)          within thirty (30) days after the beginning of each fiscal year, a
reasonably detailed monthly consolidated budget of the Parent and its
Subsidiaries for such fiscal year (including forecasted balance sheets,
statements of income and loss and cash flows and setting forth the material
underlying assumptions applicable thereto) (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such Projections, it
being understood that projections as to future events are not to be viewed as
facts, are subject to certain inherent uncertainties, that actual results may
vary from such Projections and that such variations may be material; and

 

(d)          at a time mutually agreed with the Administrative Agent that is
reasonably promptly after the delivery of the information required pursuant to
clause (a) above, participate in a conference call for Lenders to discuss the
financial condition and results of operations of the Parent and its Subsidiaries
for the most recently-ended fiscal year for which financial statements have been
delivered.

 

All financial statements required to be delivered pursuant to Sections 6.01(a)
and 6.01(b) shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except for
changes approved by the Administrative Agent or required by the independent
certified public accountants certifying such statements and disclosed therein).

 

87

 



 

Section 6.02.    Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Parent;

 

(b)           promptly after the filing thereof, the “Annual Returns” (Form 5500
series) and attachments filed annually with the Internal Revenue Service with
respect to each Single Employer Plan, if any, of the Loan Parties;

 

(c)           with respect to any Single Employer Plan adopted or amended by the
Parent on or after the Closing Date, any determination letters received from the
Internal Revenue Service with respect to the qualification of such Single
Employer Plan, as initially adopted or amended under Section 401(a) of the Code

 

(d)           promptly, such additional information regarding the business,
legal, financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time on its own behalf or on behalf of any Lender reasonably
request; and

 

(e)           promptly, and in any event with five (5) Business Days after the
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Parent posts such documents, or provides
a link thereto on the Parent’s website on the Internet at the website address
listed on Schedule 10.02, or (ii) on which such documents are posted on the
Parent’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request by the Administrative Agent, the
Parent shall deliver paper copies of such documents to the Administrative Agent
for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the Parent
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.

 



88

 

 

The Parent hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Parent hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum; shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Parent and the Borrowers shall be deemed to have authorized the
Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or their securities for purposes of United States Federal and
state securities laws provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”.

 

Section 6.03.    Notices. Promptly after a Responsible Officer obtains knowledge
thereof, give written notice to the Administrative Agent for prompt further
distribution to the Lenders:

 

(a)          of the occurrence of any Default or Event of Default;

 

(b)          of (i) any substantial dispute, litigation, investigation of which
any Loan Party or any Subsidiary has knowledge or proceeding between any Loan
Party or any Subsidiary and any arbitrator or Governmental Authority, (ii) the
filing or commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary, including pursuant to any
applicable Environmental Laws or in respect of Intellectual Property or rights
with respect thereto, in which the amount in controversy is alleged to be
$500,000 or more or in which injunctive or similar relief is sought, or (iii)
any noncompliance by any Loan Party or any of its Subsidiaries with, or
liability under, any Environmental Law, Environmental Permit or other permit
except, in the case of clause (iii) only, as would not be expected, individually
or in the aggregate, to result in a Material Adverse Effect;

 

(c)          of the following events, as soon as possible and in any event
within thirty (30) days after any Loan Party knows or has reason to know
thereof: (i) the occurrence or imminent occurrence of any Reportable Event with
respect to any Plan, (ii) the institution of proceedings or the taking or
imminent taking of any other action by PBGC, the Parent or any Subsidiary to
terminate, withdraw or partially withdraw from any Plan, or (iii) the
reorganization or insolvency of any Multiemployer Plan, and, in addition to such
notice, deliver to the Administrative Agent whichever of the following may be
applicable: (A) a certificate of a Responsible Officer of the Parent setting
forth details as to such Reportable Event and the action that the such Borrower
proposes to take with respect thereto, together with a copy of any notice of
such Reportable Event that may be required to be filed with PBGC, or (B) any
notice delivered by PBGC evidencing its intent to institute such proceedings or
any notice to PBGC that such Plan is to be terminated, or (C) any notice of the
reorganization or insolvency of a Multiemployer Plan received by the Parent or
any Subsidiary;

 

89

 



 

(d)          of any loss or damage to the Collateral in excess of $750,000;

 

(e)          of any litigation, investigation or proceeding affecting the Parent
or any of its Subsidiaries which if adversely determined could reasonably be
expected to have a Material Adverse Effect;

 

(f)           of each Material Contract, or material modification, amendment or
renewal of any Material Contract entered into by the Parent or any Subsidiary
promptly upon the execution and delivery thereof (together with a copy of such
Material Contract or such modification, amendment or renewal); and

 

(g)          of any other event, circumstance or situation (or series thereof),
including, if applicable, any breach or default by the Parent or any Subsidiary
under any Material Contract, that has resulted in or could reasonably be
expected to result in a Material Adverse Effect.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Parent (x) identifying the clause of
this Section 6.03 which such notice is being delivered pursuant to (as
applicable) and (y) setting forth details of the occurrence referred to therein
and stating what action the Parent has taken and proposes to take with respect
thereto.

 

Section 6.04.    Payment of Obligations. (a) Timely pay, discharge or otherwise
satisfy, as the same shall become due and payable, all of its obligations and
liabilities in respect of Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
except, in each case, to the extent (i) any such Tax, assessment, charge or levy
is being contested in good faith and by appropriate actions for which
appropriate reserves have been established in accordance with GAAP for so long
as the enforcement of such contested items is stayed or (ii) the failure to pay
or discharge the same would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect;

 

(b)           Pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, all of its Indebtedness and other material
obligations (including obligations under Material Contracts) of whatever nature
(subject to applicable subordination provisions); except in each case to the
extent that (i) any such Indebtedness or obligations are being contested in good
faith and adequate reserves with respect thereto have been established in
accordance with GAAP or (ii) the failure to pay or discharge the same would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

Section 6.05.    Preservation of Existence, etc. (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization, except pursuant to any merger, consolidation,
liquidation, dissolution or Disposition permitted pursuant to Article VII.

 

(b)           Take all reasonable action to obtain, preserve, renew and keep in
full force and effect its rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except to the extent that failure to do so would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

90

 



 

Section 6.06.    Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material properties
and equipment used in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted.

 

Section 6.07.    Maintenance of Insurance.

 

(a)           Maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks (including
property; theft; business interruption; and general liability) and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required pursuant to the Collateral Documents. The Parent and
the Borrowers will furnish to the Lenders, upon request of any Agent,
information in reasonable detail as to the insurance so maintained.

 

(b)          All proceeds under each property, theft and general liability
policy shall be payable to the Collateral Agent. From time to time upon request,
the Borrowers shall deliver to the Collateral Agent, upon request of any Agent,
copies of its insurance policies and updated flood plain searches. Unless the
Administrative Agent shall agree otherwise, each property and general liability
policy shall include satisfactory endorsements (i) showing the Collateral Agent
as lender loss payee or additional insured, as appropriate and (ii) requiring 30
days prior written notice to the Collateral Agent in the event of cancellation
of the policy for any reason whatsoever. If the Borrowers or any Subsidiary
fails to provide and pay for any insurance, the Collateral Agent may, at its
option, but shall not be required to, procure the insurance and charge the
Borrowers therefor. The Borrowers agree to deliver to Agent, promptly as
rendered, copies of all reports made to insurance companies. While no payment
Event of Default exists, the Loan Parties may settle, adjust or compromise any
insurance claim, as long as the proceeds are delivered to the Administrative
Agent to the extent required under Section 2.03(b)(vi). If any Event of Default
exists, the Collateral Agent shall be authorized to settle, adjust and
compromise such claims.

 

Section 6.08.    Compliance with Laws and Organization Documents.

 

(a)           Comply in all material respects with its Organization Documents
and the requirements of all Laws and all orders, writs, injunctions and decrees
of any Governmental Authority applicable to it or to its business or property,
and obtain and maintain all Governmental Approvals as shall now or hereafter be
necessary under all Applicable Laws except if the failure to comply therewith
would not reasonably be expected individually or in the aggregate to have a
Material Adverse Effect.

 

(b)           Maintain in effect and enforce policies and procedures designed to
effect compliance in all material respects by the Parent, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

91

 



 

Section 6.09.    Books and Records. Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP shall be made of all material financial transactions
and matters involving the material assets and business of the Parent or a
Subsidiary, as the case may be.

 

Section 6.10.    Inspection Rights. Permit representatives and independent
contractors of any Agent or Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom and to discuss its affairs, finances and accounts
with its directors, officers, and independent public accountants (subject to
such accountants’ customary policies and procedures), all at the reasonable
expense of the Borrowers and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrowers; provided that, excluding any such visits and inspections
during the continuation of an Event of Default, no Agent or Lender shall
exercise inspection rights under this Section 6.10 more often than two (2) times
during any calendar year; provided, further, that when an Event of Default
exists, any Agent or Lender (or any of their respective representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and upon reasonable advance
notice. So long as no Event of Default shall have occurred and be continuing the
Administrative Agent and the Lenders shall give the Parent the opportunity to
participate in any discussions with the Parent’s independent public accountants.

 

Section 6.11.    Covenant to Guarantee Obligations and Give Security. At the
Borrowers’ expense, subject to the provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Administrative Agent or the
Collateral Agent to ensure that the Collateral and Guarantee Requirement is and
continues to be satisfied, including:

 

(a)          (x) upon the formation or acquisition of any new direct or indirect
Domestic Subsidiary by any Loan Party, or any Subsidiary becoming a Domestic
Subsidiary (other than any Domestic Subsidiaries that are direct or indirect
Subsidiaries of a Foreign Subsidiary that is a CFC), (y) upon the acquisition of
any material assets by any Borrower or any other Loan Party of the types
required to be included in Collateral or (z) with respect to any Subsidiary at
the time it becomes a Loan Party, for any material assets held by such
Subsidiary of the types required to be included in Collateral (in each case,
other than assets constituting Collateral under a Collateral Document that
becomes subject to the Lien created by such Collateral Document upon acquisition
thereof (without limitation of the obligations to perfect such Lien)):

 

(i)         within thirty (30) days (or ninety (90) days in respect of Mortgages
and other actions with respect to Material Real Property) after such formation,
acquisition or designation or, in each case, such longer period as the
Administrative Agent may agree in its reasonable discretion:

 

(A)         cause each such Domestic Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Collateral Agent a description of the Material Real Properties or other material
assets required to be included in Collateral owned by such Domestic Subsidiary
in detail reasonably satisfactory to the Collateral Agent;

  

92

 



 

(B)         except as provided in Section 6.11(b) below, cause each such
Domestic Subsidiary that is required to become a Guarantor pursuant to the
Collateral and Guarantee Requirement to duly execute and deliver to the
Collateral Agent Mortgages with respect to any Material Real Property, Guarantee
and Collateral Agreement Supplements and other security agreements and documents
(including, with respect to Mortgages, the documents listed in Section 6.13(b)),
as reasonably requested by and in form and substance reasonably satisfactory to
the Collateral Agent, in each case granting Liens required by the Collateral and
Guarantee Requirement;

 

(C)         cause each such Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver a
Perfection Certificate in form and substance reasonably satisfactory to the
Collateral Agent, and to deliver any and all certificates representing Equity
Interests (to the extent certificated) that are required to be pledged pursuant
to the Collateral and Guarantee Requirement, accompanied by undated stock powers
or other appropriate instruments of transfer executed in blank (or any other
documents customary under local law) and instruments evidencing the intercompany
Indebtedness held by such Domestic Subsidiary and required to be pledged
pursuant to the Collateral Documents, indorsed in blank to the Collateral Agent;
and

 

(D)         except as provided in Section 6.11(b) below, take and cause the
applicable Domestic Subsidiary and each direct or indirect parent of such
applicable Domestic Subsidiary that is required to become a Guarantor pursuant
to the Collateral and Guarantee Requirement to take whatever action (including
the recording of Mortgages, the filing of Uniform Commercial Code financing
statements, execution of Deposit Account Control Agreements and Securities
Account Control Agreements and delivery of stock and membership interest
certificates to the extent certificated) that may be necessary in the reasonable
opinion of the Administrative Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid Liens required by
the Collateral and Guarantee Requirement, enforceable against all third parties
in accordance with their terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity (regardless of whether
enforcement is sought in equity or at law);

 

(ii)        except as provided in Section 6.11(b) below, within forty-five (45)
days after the request therefor by the Administrative Agent (or such longer
period as the Administrative Agent may agree in its reasonable discretion),
deliver to the Administrative Agent a signed copy of an opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters set
forth in this Section 6.11(a) as the Administrative Agent may reasonably
request, and

 



93

 

 

(iii)         as promptly as practicable after the reasonable request therefor
by the Administrative Agent or Collateral Agent, deliver to the Collateral Agent
with respect to each Material Real Property, title reports, surveys and
environmental assessment reports provided that the Collateral Agent may in its
reasonable discretion accept any such existing title report, survey or
environmental assessment report to the extent prepared as of a date reasonably
satisfactory to the Collateral Agent; and

 

(b)          within 30 days after the Closing Date, with respect to each
Material Real Property that is owned by the Loan Parties on the date hereof, and
within 90 days after the acquisition of any Material Real Property by any Loan
Party, if such Material Real Property shall not already be subject to a
perfected Lien pursuant to the Collateral and Guarantee Requirement, the
Borrowers shall take, or cause the relevant Loan Party to take, the actions
referred to in Section 6.13(b). Promptly upon the acquisition of any Material
Real Property by any Loan Party, the Parent shall give notice of such
acquisition to the Collateral Agent.

 

Section 6.12.    Compliance with Environmental Laws. Except, in each case, to
the extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and, (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, including such
study, sampling or testing, and undertake any cleanup, removal, remedial or
other action necessary to address all Hazardous Materials on any of its
properties, in accordance with the requirements of applicable Environmental
Laws.

 

Section 6.13.    Further Assurances. Subject to the provisions of the Collateral
and Guarantee Requirement and any applicable limitations in any Collateral
Document and in each case at the expense of the Loan Parties:

 

(a)           Promptly upon reasonable request by the Administrative Agent or
the Collateral Agent or as may be required by applicable law (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or Collateral Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents.

 

(b)           In the case of any Material Real Property, provide the Collateral
Agent with Mortgages with respect to such owned real property within ninety (90)
days (or such longer period as the Collateral Agent may agree in its sole
discretion) of the acquisition of, or, if requested by the Collateral Agent,
entry into, or renewal of, a ground lease in respect of, such real property in
each case together with:

 

(i)          evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Collateral Agent may deem
reasonably necessary or desirable in order to create a valid and perfected Lien
on the property and/or rights described therein in favor of the Collateral Agent
for the benefit of the Secured Parties and that all filing and recording taxes
and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent;

 



94

 

 

(ii)         fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies or the equivalent or other form available in
each applicable jurisdiction (the “Mortgage Policies”) in form and substance,
with endorsements available in the applicable jurisdiction and in amount,
reasonably acceptable to the Collateral Agent (not to exceed the value of the
real properties covered thereby), issued, coinsured and reinsured by title
insurers reasonably acceptable to the Collateral Agent, insuring the Mortgages
to be valid subsisting Liens on the property described therein, subject only to
Liens permitted by Section 7.01, and providing for such other affirmative
insurance and such coinsurance and direct access reinsurance as the Collateral
Agent may reasonably request and is available in the applicable jurisdiction;

 

(iii)        opinions of local counsel for the Loan Parties in states in which
the real properties are located, with respect to the enforceability and
perfection of the Mortgages and any related fixture filings in form and
substance reasonably satisfactory to the Administrative Agent;

 

(iv)        flood zone certificates with respect to the applicable Mortgaged
Property; and

 

(v)         such other evidence that all other actions that the Administrative
Agent or Collateral Agent may reasonably deem necessary or desirable in order to
create valid Liens on the property described in the Mortgages has been taken.

 

Section 6.14.    Landlord Agreements; Bailee Letters.

 

(a)           Within the period specified on Schedule 6.17, with respect to
Specified Leased Properties leased on or before the Closing Date, and within 30
days after any Borrower or any Subsidiary enters into any lease with respect to
a Specified Leased Property leased after the Closing Date, the Borrowers shall
deliver to the Collateral Agent a Landlord Agreement with respect to such
Specified Leased Property.

 

(b)           Within 10 days after any Borrower commences storing material books
and records or inventory at any location other than a Specified Leased Property
or owned real property (or, if later, on or before the date specified on
Schedule 6.17), the Borrowers shall deliver to the Collateral Agent a bailee
letter, in form and substance reasonably satisfactory to the Collateral Agent,
relating to such location.

 

Section 6.15.    Employee Plans. For each pension, profit-sharing and stock
bonus Plan adopted by the Parent or any Subsidiary that is intended to be a
qualified Plan within the meaning of Section 401(a) of the Tax Code, (a) use
commercially reasonable efforts to seek and receive determination letters from
the Internal Revenue Service to the effect that such Plan is qualified within
the meaning of Section 401(a) of the Tax Code; and (b) from and after the date
of adoption of any pension, profit-sharing and stock bonus Plan, cause such Plan
to be qualified within the meaning of Section 401(a) of the Tax Code and to be
administered in all material respects in accordance with the requirements of
ERISA and Section 401(a) of the Tax Code, except to the extent any such failure
to comply with this clause (b) would not reasonably be expected to have a
Material Adverse Effect.

 



95

 

 

Section 6.16.    Anti-Corruption Laws and Sanctions. The Parent will maintain in
effect and enforce policies and procedures designed to effect compliance in all
material respects by the Parent, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

Section 6.17.    Post-Closing Actions. Each of the Loan Parties shall satisfy
the requirements set forth in Schedule 6.17 on or before the date specified for
such requirement or such later date to be determined by the Administrative Agent
in its sole discretion.

 

Article VII.

 

Negative Covenants

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
the Parent and the Borrowers shall not, nor shall the Parent or Borrowers permit
any of the Subsidiaries to:

 

Section 7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)           Liens created pursuant to any Loan Document;

 

(b)           Liens existing on the Closing Date and set forth on Schedule
7.01(b);

 

(c)           Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than thirty (30) days or that are being contested
in good faith and by appropriate actions for which appropriate reserves have
been established in accordance with GAAP;

 

(d)           statutory or common law Liens of landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, or other customary Liens (other than in respect of
Indebtedness) in favor of landlords, or other Liens imposed by Law so long as,
in each case, such Liens arise in the ordinary course of business for sums not
yet delinquent or that are being contested in good faith and by appropriate
actions, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrowers or any of their Subsidiaries;

 



96

 

 

(f)           deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;

 

(g)          easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances and
title defects affecting real property that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Parent and
its Subsidiaries taken as a whole, or the use of the property for its intended
purpose, and any other exceptions to title on the Mortgage Policies accepted by
the Collateral Agent in accordance with this Agreement;

 

(h)          Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h);

 

(i)           Liens securing obligations in respect of Indebtedness permitted
under Section 7.03(f); provided that (i) such Liens attach concurrently with or
within one hundred and eighty (180) days after completion of the acquisition,
construction, repair, replacement or improvement (as applicable) of the property
subject to such Liens, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, replacements thereof and
additions and accessions to such property and the proceeds and the products
thereof and customary security deposits and (iii) such Liens do not at any time
extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to, or acquired, constructed, repaired, replaced or
improved with the proceeds of such Indebtedness; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

 

(j)           Liens (i) of a collection bank arising under Section 4-208 of the
Uniform Commercial Code on the items in the course of collection, (ii) attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business and not for speculative purposes and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of setoff) and that are within the general parameters
customary in the banking industry;

 

(k)          any interest or title of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under leases (other than Capitalized Leases) or licenses entered into
by a Borrower or any of its Subsidiaries in the ordinary course of business;

 

(l)           Liens that are customary contractual rights of setoff relating to
the establishment of depository relations with banks or other deposit-taking
financial institutions in the ordinary course and not given in connection with
the issuance of Indebtedness;

 



97

 

 

(m)          Liens solely on any cash earnest money deposits made by the
Borrowers or any of their respective Subsidiaries in connection with any letter
of intent or purchase agreement permitted hereunder;

 

(n)           ground leases in respect of real property on which facilities
owned or leased by any Borrower or any of its Subsidiaries are located;

 

(o)           purported Liens evidenced by the filing of precautionary Uniform
Commercial Code financing statements or similar public filings;

 

(p)           any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Parent and its Subsidiaries, taken as a whole;

 

(q)           the modification, replacement, renewal or extension of any Lien
permitted by clauses (b) and (i) of this Section 7.01 provided that (i) the Lien
does not extend to any additional property other than (A) after-acquired
property that is affixed to or incorporated into the property covered by such
Lien, and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03;

 

(r)           deposits of cash with the owner or lessor of premises leased and
operated by any Borrower or any of its Subsidiaries in the ordinary course of
business of such Borrower or such Subsidiary to secure the performance of such
Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;

 

(s)           non-exclusive licenses or sublicenses of intellectual property
rights granted by the Loan Parties (other than the Parent) in the ordinary
course of business; and

 

(t)           non-consensual Liens not referred to above on any property of the
Loan Parties, not securing any Indebtedness for borrowed money; provided,
however, that the aggregate outstanding principal amount of all such
Indebtedness and other liabilities secured by such Liens shall not exceed
$750,000 at any time.

 

Section 7.02.    Investments. Make or hold any Investments, except:

 

(a)           Investments by the Parent or any of its Subsidiaries in assets
that are Cash Equivalents;

 

(b)           loans or advances to officers, managers and employees of the
Parent or any of its Subsidiaries for reasonable and customary business-related
travel, entertainment, relocation and similar bona fide business purposes not to
exceed $250,000 at any one time outstanding;

 

(c)           Investments permitted pursuant to the provisions of Sections 7.01,
7.03 (including Investments in Swap Contracts permitted under Section 7.03),
7.04 or 7.05 (including Investments in the form of non-cash consideration in
connection with any Disposition permitted under Section 7.05), respectively;

 



98

 

 

(d)           Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Article 4 customary trade arrangements with customers consistent with past
practices;

 

(e)           advances of payroll payments to employees in the ordinary course
of business; provided that such advances shall not exceed $250,000 at any time;

 

(f)           Guarantees (including deposits to secure and support the
foregoing) by the Borrowers or any of their respective Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

 

(g)           Investments existing on the Closing Date and set forth on Schedule
7.02 hereto;

 

(h)           Investments by any Loan Party (other than the Parent) constituting
Permitted Acquisitions and deposits of earnest money paid in connection with
Permitted Acquisitions;

 

(i)            Investments in, loans and advances to, and Guarantees of the
obligations or indebtedness of (i) a Borrower or any other Loan Party (other
than the Parent) made by a Borrower or any Subsidiary (other than the Parent),
and (ii) any Subsidiary that is not a Loan Party made by any other Subsidiary
that is not a Loan Party;

 

(j)            the creation and capitalization of Loan Parties that are Domestic
Subsidiaries so long as the terms and conditions set forth in Sections 6.11 and
6.13 are satisfied;

 

(k)           (i) intercompany Indebtedness to the extent permitted under
Section 7.03 and (ii) Investments among (x) the Borrowers and the other Loan
Parties (other than the Parent) and (y) the Loan Parties and any Subsidiaries of
a Borrower that are not Loan Parties, in an aggregate principal amount not to
exceed $250,000 at any time outstanding in the case of this clause (y), in each
case incurred in the ordinary course of business;

 

(l)            the ATC Acquisition;

 

(m)          the Thixoforming Acquisition; and

 

(n)           other Investments that do not exceed $500,000 in the aggregate at
any time outstanding.

 

Section 7.03.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness or issue any Disqualified Equity Interest, other than:

 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness existing on the Closing Date set forth on Schedule
7.03 and any Permitted Refinancing thereof; and

 



99

 

 

(c)           unsecured intercompany Indebtedness among (i) the Parent and the
other Loan Parties and (ii) the Loan Parties and any Subsidiaries of the
Borrowers that are not Loan Parties, in an aggregate principal amount not to
exceed $500,000 at any time outstanding to such Subsidiaries that are not Loan
Parties; provided that all such Indebtedness of any Loan Party to a Person that
is not a Loan Party shall be subject to the Intercompany Subordination
Agreement;

 

(d)           Guarantees by the Borrowers and their Subsidiaries in respect of
Indebtedness of any Loan Party otherwise permitted hereunder (except that a
Subsidiary that is not a Loan Party may not, by virtue of this Section 7.03(d),
Guarantee Indebtedness that such Subsidiary could not otherwise incur under this
Section 7.03); provided that if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guaranty on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;

 

(e)           Indebtedness of any Borrower or any of its Subsidiaries owing to
any Borrower or any other of its Subsidiaries to the extent constituting an
Investment permitted by Section 7.02; provided that all such Indebtedness of any
Loan Party owed to any Person that is not a Loan Party shall be subject to the
Intercompany Subordination Agreement;

 

(f)            (i) Capitalized Leases and purchase money obligations of the
Borrowers and their Subsidiaries financing the acquisition, construction,
repair, replacement or improvement of fixed or capital assets; provided that
such Indebtedness is incurred concurrently with or within one hundred and eighty
(180) days after the applicable acquisition, construction, repair, replacement
or improvement and (ii) Attributable Indebtedness arising out of sale-leaseback
transactions, and, in each case, any Permitted Refinancing thereof; provided
that the aggregate principal amount of Indebtedness at any one time outstanding
incurred pursuant to this clause (f) shall not exceed $6,000,000;

 

(g)           Indebtedness in respect of Swap Contracts designed to hedge
against the Borrowers’ or any of their respective Subsidiaries’ exposure to
interest rates, foreign exchange rates or commodities pricing risks incurred in
the ordinary course of business and not for speculative purposes;

 

(h)           Indebtedness representing deferred compensation to employees of
the Parent and its Subsidiaries incurred in the ordinary course of business;

 

(i)            Indebtedness to current or former officers, directors, managers
and employees, their respective estates, spouses or former spouses to finance
the simultaneous purchase or redemption of Equity Interests of the Parent
permitted by Section 7.06;

 

(j)            Cash Management Obligations and other Indebtedness of the
Borrowers and their Subsidiaries in respect of netting services, automatic
clearinghouse arrangements, overdraft protections, employee credit card programs
and other cash management and similar arrangements in the ordinary course of
business;

 

(k)           Indebtedness incurred by the Borrowers or any of their
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business consistent with past practice in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

 



100

 

 

(l)            obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Borrowers or any of their respective Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business and consistent with
past practice;

 

(m)          Indebtedness for customary indemnification, adjustment of purchase
price or similar customary obligations of the Borrowers or any of their
respective Subsidiaries arising under any documents relating to any Permitted
Acquisition;

 

(n)           Indebtedness consisting of judgments or orders for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(o)           Indebtedness in respect of taxes, assessments or governmental
charges that are not overdue for a period of more than thirty (30) days or that
are being contested in good faith and by appropriate actions for which
appropriate reserves have been established in accordance with GAAP;

 

(p)           accretion or amortization of original issue discount and accretion
of interest paid in kind, in each case in respect of Indebtedness otherwise
permitted by this Section 7.03;

 

(q)           unsecured Indebtedness (including “earn-out” obligations and
Indebtedness to the seller) incurred by the Borrowers in connection with a
Permitted Acquisition, in an aggregate amount not to exceed $500,000 at any time
outstanding, provided that, (a) the terms and conditions of such Indebtedness
are reasonably satisfactory to the Administrative Agent, and such Indebtedness
is subject to a subordination agreement reasonably satisfactory to the
Administrative Agent and (b) after giving effect to such Permitted Acquisition
and the incurrence of such Indebtedness, the Consolidated Total Leverage Ratio
is lower than that required under Section 7.14 by at least 0.25:1.00; and

 

(r)           other Indebtedness of the Borrowers and their respective
Subsidiaries in an aggregate principal amount at any time outstanding not to
exceed $500,000.

 

Notwithstanding the foregoing, no Subsidiary that is a Non-Loan Party will
guarantee any Indebtedness for borrowed money of a Loan Party unless such
Subsidiary first becomes a Guarantor.

 

Section 7.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:

 

(a)           any Subsidiary may merge or consolidate with a Borrower; provided
that (x) such Borrower shall be the continuing or surviving Person, and (y) such
merger or consolidation does not result in such Borrower ceasing to be organized
under the Laws of the United States or any state thereof;

 



101

 

 

(b)           (i) any Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Subsidiary of a Borrower that is not a Loan
Party, (ii) any Subsidiary may merge or consolidate with or into any Loan Party
(other than the Parent) so long as a Loan Party is the surviving Person and
(iii) any Subsidiary may liquidate or dissolve or change its legal form if the
Parent determines in good faith that such action is in the best interests of the
Borrowers and their Subsidiaries and is not materially disadvantageous to the
Lenders and the Person who receives the assets of any dissolving or liquidating
Subsidiary that is a Guarantor shall be a Loan Party, provided that no Event of
Default shall result therefrom;

 

(c)           any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Borrower or a Loan Party
(other than the Parent);

 

(d)           so long as no Default or Event of Default exists or would result
therefrom, any Subsidiary may merge or consolidate with any other Person in
order to effect an Investment permitted pursuant to Section 7.02 (other than
Section 7.02(c)); provided that the continuing or surviving Person shall be a
Borrower or a Subsidiary, which, together with each of its Subsidiaries, shall
have complied with the applicable requirements of Section 6.11 and, if a Loan
Party is a party to such merger or consolidation, a Loan Party shall be
continuing or surviving Person; and

 

(e)           so long as no Default or Event of Default exists or would result
therefrom, a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05
(other than Section 7.05(e)).

 

Section 7.05.    Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:

 

(a)           Dispositions of obsolete, worn out, used or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Parent and its Subsidiaries;

 

(b)           Dispositions of inventory and goods held for sale in the ordinary
course of business;

 

(c)           Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of other property used or useful
in the business of the Borrowers and their Subsidiaries or (ii) the proceeds of
such Disposition are promptly applied to the purchase price of such property;
provided that to the extent the property being transferred constitutes
Collateral, such replacement property shall constitute Collateral;

 

(d)           Dispositions of property to a Borrower or a Subsidiary of a
Borrower; provided that if the transferor of such property is a Loan Party the
transferee thereof must be a Loan Party;

 

(e)           Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens
permitted by Section 7.01;

 

(f)           Dispositions of property pursuant to sale-leaseback transactions;
provided that the Net Cash Proceeds thereof are applied in accordance with
Section 2.03(b)(iii);

 



102

 

 

(g)           Dispositions of Cash Equivalents in the ordinary course of
business;

 

(h)           leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), in each case in the
ordinary course of business and which do not materially interfere with the
business of the Parent and its Subsidiaries, taken as a whole;

 

(i)            transfers of property subject to Casualty Events upon receipt of
the Net Cash Proceeds of such Casualty Event;

 

(j)            Dispositions of property not otherwise permitted under this
Section 7.05 in an aggregate amount not to exceed $750,000 in the aggregate in
any fiscal year;

 

(k)           Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(l)            the unwinding of any Swap Contract in the ordinary course of
business; and

 

(m)          the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any Intellectual Property
that, in the reasonable judgment of the Parent and its Subsidiaries, are not
necessary or material in the conduct of the business of the Parent and its
Subsidiaries;

 

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (e), (i), (k) and (m) and except for
Dispositions from a Borrower Loan Party to a Loan Party), shall be for no less
than the fair market value of such property at the time of such Disposition as
determined by the Borrowers in good faith.

 

Section 7.06.    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:

 

(a)           each Subsidiary may make Restricted Payments to a Borrower that is
its parent and to such Borrower’s other Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly owned Subsidiary, to a Borrower that is its
parent and to such Borrower’s other Subsidiaries and to each other owner of
Equity Interests of such Subsidiary based on their relative ownership interests
of the relevant class of Equity Interests);

 

(b)           the Parent and each of its Subsidiaries may declare and make
dividend payments or other distributions payable solely in the Qualified Equity
Interests of such Person;

 

(c)           the Parent and each of its Subsidiaries may make cashless
repurchases of Equity Interests in a Borrower or any of its Subsidiaries deemed
to occur upon exercise of stock options or warrants or similar rights if such
Equity Interests represent a portion of the exercise price of such options or
warrants or similar rights;

 



103

 

 

(d)           so long as no Event of Default shall have occurred and be
continuing or result therefrom, including on a Pro Forma Basis, the Borrowers
may pay (or make Restricted Payments to allow the Parent to pay) for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of the Parent held by any future, present or former officer, employee
or manager (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of the
Parent or any of its Subsidiaries upon the death, disability, retirement or
termination of employment of any such Person or otherwise pursuant to any
employee or manager equity plan, employee or manager stock option plan or any
other employee or director benefit plan or any agreement with any officer,
employee or manager of the Parent or any of its Subsidiaries in an aggregate
amount after the Closing Date not to exceed $250,000 in any calendar year; and

 

(e)           without duplication, the Borrowers may make Restricted Payments to
the Parent, the proceeds of which shall be used by the Parent to pay its
operating costs and expenses incurred in the ordinary course of business and
other corporate overhead costs and expenses (including franchise taxes,
administration, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, attributable to the ownership or operations of its Subsidiaries.

 

Section 7.07.    Change in Nature of Business.

 

(a)           With respect to the Borrowers and their Subsidiaries, engage in
any material line of business substantially different from those lines of
business conducted by the Borrowers and their Subsidiaries on the Closing Date
or any business reasonably related thereto.

 

(b)           With respect to the Parent, engage in any business activities or
have any properties or liabilities, other than (i) its ownership of the Equity
Interests of the Borrowers and, until the transfer thereof to a Borrower
pursuant to Section 6.17 hereof, the intellectual property of the Parent
disclosed on the Perfection Certificate delivered on the Closing Date, (ii)
obligations under the Loan Documents, (iii) special purpose holding company
activities reasonably related or ancillary to the foregoing clauses (i) and
(ii), and (iv) obligations under the ATC Acquisition Agreement.

 

Section 7.08.    Transactions with Affiliates.

 

(a)           Enter into any transaction of any kind with any Affiliate of the
Parent, a Borrower or a Subsidiary, whether or not in the ordinary course of
business, other than (i) transactions on terms not materially less favorable,
when taken as a whole, to the Parent, such Borrower or such Subsidiary as would
be obtainable by the Parent, such Borrower or such Subsidiary at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate;
(ii) transactions between or among the Borrowers and their Subsidiaries
expressly permitted by this Agreement; and (iii) Restricted Payments permitted
under Section 7.06.

 

(b)           Pay any management, transaction, consulting or similar fee to any
Affiliate.

 

Section 7.09.    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that prohibits, restricts, imposes any condition on or limits the ability of (a)
any Subsidiary that is not a Loan Party to make Restricted Payments to (directly
or indirectly) or to make or repay loans or advances to any Loan Party or to
Guarantee the Obligations of any Loan Party under the Loan Documents or (b) any
Loan Party to create, incur, assume or suffer to exist Liens on property of such
Person for the benefit of the Lenders with respect to the Credit Facility and
the Obligations under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations that:

 



104

 

 

(i)           (x) exist on the Closing Date and (to the extent not otherwise
permitted by this Section 7.09) are listed on Schedule 7.09 hereto and (y) to
the extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation in any
material respect,

 

(ii)          are binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary, so long as such Contractual Obligations were not entered
into in contemplation of such Person becoming its Subsidiary,

 

(iii)         represent Indebtedness of its Subsidiary that is not a Loan Party
that is permitted by Section 7.03,

 

(iv)         are customary restrictions that arise in connection with (x) any
Lien permitted by Sections 7.01(i), (l), (m), (r) and (s) and relate to the
property subject to such Lien or (y) any Disposition permitted by Section 7.05
applicable pending such Disposition solely to the assets subject to such
Disposition,

 

(v)          are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness and the proceeds and products thereof and permit the Liens securing
the Obligations without restriction,

 

(vi)         are customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions relate
to the assets subject thereto,

 

(vii)        comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Sections 7.03(f) to the extent that such
restrictions apply only to the property or assets permitted to secure such
Indebtedness,

 

(viii)       are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of any Subsidiary,

 

(ix)         are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business,

 

(x)          are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business,

 

(xi)         are restrictions or conditions imposed by law,

 



105

 

 

(xii)        are customary restrictions or conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, or

 

(xiii)       arise in connection with cash or other deposits permitted under
Section 7.01.

 

Section 7.10.    Use of Proceeds. Use the proceeds of any Borrowing, either
directly or indirectly except (i) with respect to the Term Loans, (A) to finance
a portion of the purchase price for the ATC Acquisition, (B) to finance the
repayment in full of all amounts outstanding under the Existing Loan Agreement,
(C) to finance a portion of the purchase price for the Thixoforming Acquisition,
(D) to finance the repayment in full of all amounts outstanding under the
Convertible Note Indebtedness, and (E) to pay transaction fees and expenses in
connection therewith, (ii) with respect to the Revolving Loans, for working
capital and general corporate purposes of the Borrowers and their Subsidiaries
from time to time permitted under this Agreement (including Permitted
Acquisitions), and (iii) with respect to the Delayed Draw Term Loans, to finance
Permitted Acquisitions subject to the terms and conditions in this Agreement.
Use the proceeds of any Borrowing, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

Section 7.11.    Accounting Changes. Make any change in fiscal year or any
material accounting policy with respect to revenue recognition or allowance for
doubtful accounts that results in a material change to the Parent’s financial
condition.

 

Section 7.12.    Organization Documents. Terminate, amend, modify (including
electing to treat any Pledged Equity (as defined in the Guarantee and Collateral
Agreement) as a “security” under Section 8-103 of the UCC) or change any of its
Organization Documents (including by the filing or modification of any
certificate of designation) or any agreement to which it is a party with respect
to its Equity Interests (including any stockholders’ agreement), or enter into
any new agreement with respect to its Equity Interests, or amend or modify any
provision of the ATC Acquisition Agreement or the Thixoforming Acquisition
Agreement, other than, in each case, any such amendments, modifications or
changes or such new agreements which are not, and could not reasonably be
expected to be, adverse in any material respect to the interests of any Agent or
Lender.

 

Section 7.13.    Prepayments, etc. of Indebtedness.

 

(a)           (i) Prepay, redeem, purchase, defease or otherwise satisfy prior
to the scheduled maturity thereof in any manner any Indebtedness of a Loan Party
permitted hereunder that is subordinated to the Obligations expressly by its
terms (collectively, “Junior Financing”), except the refinancing thereof with
the Net Cash Proceeds of, or in exchange for, any Permitted Refinancing, to the
extent not required to prepay any Loans or the conversion of any Junior
Financing to Equity Interests (other than Disqualified Equity Interests) of the
Parent, provided no Event of Default results therefrom.

 



106

 

 

(b)           Amend, modify or change in any manner materially adverse to the
interests of the Lenders or materially more burdensome to any Loan Party any
term or condition of any Junior Financing Documentation or any other
Indebtedness of a Loan Party that is subordinated to the Obligations expressly
by its terms without the consent of the Administrative Agent.

 

Section 7.14.    Financial Covenants.

 

(a)           Minimum Fixed Charge Coverage Ratio. Permit the Fixed Charge
Coverage Ratio to be less than 1.25:1.00 as of the last day of any fiscal
quarter ending on or prior to the Maturity Date.

 

(b)           Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, as
of the last day of any fiscal quarter ending during any period set forth in the
table below, to exceed the ratio set forth opposite such period in the table
below:

 

Period Total Leverage Ratio Closing Date through December 30, 2014 3.50:1.00
December 31, 2014 through June 29, 2015 3.25:1.00 June 30, 2015 through December
30, 2015 3.00:1.00 December 31, 2015 through September 29, 2016 2.75:1.00
September 30, 2016 and thereafter 2.50:1.00

 

Section 7.15.    Anti-Terrorism Laws. Conduct, deal in or engage in or permit
any Affiliate or agent of the Parent within its control to conduct, deal in or
engage in any of the following activities: (i) conduct any business or engage in
any transaction or dealing with any person blocked pursuant to Executive Order
No. 13224 (“Blocked Person”), including the making or receiving any contribution
of funds, goods or services to or for the benefit of any Blocked Person; (ii)
deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224; or (iii)
engage in on conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the USA PATRIOT Act. The
Borrowers shall deliver to Administrative Agent and Lenders any certification or
other evidence reasonably requested from time to time by Administrative Agent,
confirming Borrowers’ compliance with this Section 7.15

 

Section 7.16.    Anti-Corruption Laws and Sanctions. Request any Borrowing or
Letter of Credit, and the Parent and the Borrowers shall not use, shall cause
the Subsidiaries not to use and shall use their commercially reasonable efforts
to cause its or their respective directors, officers, employees and agents, in
each case, when acting on behalf of the Parent or any Subsidiary not to use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation in any material respect of
any Anti-Corruption Laws, (B) for the purpose of funding, financing or
“facilitating” (within the meaning of the applicable Sanctions) any transaction
of or with any Sanctioned Person or in any Sanctioned Country, or (C) in any
manner that would likely result in the violation of any Sanctions applicable to
any party hereto.

 



107

 

 

Article VIII.

 

Events of Default and Remedies

 

Section 8.01.    Events of Default. Each of the events referred to in clauses
(a) through (1) of this Section 8.01 shall constitute an “Event of Default”:

 

(a)           Non-Payment. Any Borrower fails to pay (i) when and as required to
be paid herein, any amount of principal of any Loan, or (ii) within five (5)
Business Days after the same becomes due, any interest on any Loan or any other
amount payable hereunder or with respect to any other Loan Document; or

 

(b)           Specific Covenants. The Parent or any Subsidiary fails to perform
or observe any term, covenant or agreement contained in any of Sections 6.01,
6.02, 6.03, 6.05(a), 6.07, 6.10, 6.11, 6.13, 6.17 (including the items set forth
in Schedule 6.17) or Article VII; or

 

(c)           Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after receipt by the Parent of written
notice thereof from the Administrative Agent; or

 

(d)           Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be untrue in any material respect
(without duplication of materiality qualifiers in the case of those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality) when made or deemed made; or

 

(e)           Cross-Default. Any Loan Party or any Subsidiary (i) fails to make
any payment prior to the expiration of any applicable grace period with respect
thereto, if any, (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(other than Indebtedness hereunder) or (ii) fails to observe or perform any
other agreement or condition relating to any such Indebtedness, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

 



108

 

 

(f)            Insolvency Proceedings, etc. The Parent, any Borrower or any
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment. Any Loan Party or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties and the Subsidiaries, taken as a whole,
and is not released, vacated or fully bonded within sixty (60) days after its
issue or levy; or

 

(h)           Judgments. There is entered against any Loan Party or any
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding $1,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage thereof) and such judgment or order shall
not have been satisfied, vacated, discharged or stayed or bonded pending an
appeal for a period of sixty (60) consecutive days; or

 

(i)            ERISA. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of any Loan Party or their respective ERISA Affiliates under
Title IV of ERISA in an aggregate amount which would reasonably be expected to
result in a Material Adverse Effect or the imposition of a Lien against the
property of any Loan Party, or (ii) any Loan Party or any of their respective
ERISA Affiliates fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its Withdrawal Liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
exceeding an amount that could reasonably be expected to result in a Material
Adverse Effect, or

 

(j)            Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or the satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations), or purports in writing to revoke or
rescind any Loan Document; or

 



109

 

 

(k)           Collateral Documents. Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.11 shall for any reason (other than
pursuant to the terms hereof or thereof including as a result of a transaction
permitted under Section 7.04 or 7.05) ceases to create, or any Lien purported to
be created by any Collateral Document shall be asserted in writing by any Person
not to be, a valid and perfected lien, with the priority required by the
Collateral Documents (or other security purported to be created on the
applicable Collateral) on and security interest in the Collateral purported to
be covered thereby, subject to Liens permitted under Section 7.01, other than as
a result of the Administrative Agent or Collateral Agent failing to properly
file Uniform Commercial Code financing statements or continuation statements
necessary to maintain perfection; or

 

(l)            Change of Control. There occurs any Change of Control.

 

Section 8.02.    Remedies upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent may with the consent of, and shall
at the request of, the Required Lenders take any or all of the following
actions;

 

(a)           declare the Commitments of each Lender to be terminated, whereupon
such Commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower and each other Loan Party;

 

(c)           require that the Borrowers Cash Collateralize the LC Exposure (in
an amount equal to the then outstanding amount thereof); and

 

(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the Commitments of each Lender shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender.

 

Section 8.03.    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III) ratably among them in proportion to the amounts
described in this clause Second payable to them;

 



110

 

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the Obligations under Secured Hedge Agreements and Cash
Management Obligations, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;

 

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank (other than RBSC or its Affiliates), as the case may be.
Each Hedge Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX for itself and its Affiliates as if a “Lender” party
hereto. Excluded Swap Obligations with respect to any Loan Party shall not be
paid with amounts received from such Loan Party or its assets, but appropriate
adjustments shall be made with respect to payments from the Borrower or the
other Loan Parties, as applicable, to preserve the allocation to Obligations
otherwise set forth above in this Section 8.03.

 

Section 8.04.    Equity Cure. Notwithstanding anything to the contrary contained
in this Article 8, if the Borrowers fail to comply with the requirement of any
financial covenants set forth in Section 7.14, the Borrowers shall have the
right to cure such failure (the “Cure Right”), by notice to the Administrative
Agent not later than the date on which the applicable Compliance Certificate is
required to be delivered pursuant to Section 6.01 for the period for which such
financial covenants are being measured, to cause the net cash proceeds of an
issuance of Equity Interests (other than Disqualified Equity Interests) by the
Parent to be contributed in cash to the common equity to a Borrower, all not
later than the tenth Business Day following the date of such notice and upon
receipt by such Borrower of such cash contribution (such cash amount actually
received by the Borrowers being referred to as the “Cure Amount”) pursuant to
the exercise of such Cure Right, each such financial covenant shall be
recalculated giving effect to the following pro forma adjustments:

 



111

 

 

(a)           Consolidated EBITDA shall be deemed to be increased, solely for
the purpose of calculation of the financial covenants set forth in Section 7.14
with respect to any period of four consecutive fiscal quarters that includes the
fiscal quarter for which the Cure Right was exercised and not for any other
purpose under this Agreement, by an amount equal to the Cure Amount; and

 

(b)           if, after giving effect to the foregoing recalculations, the
Borrowers shall then be in compliance with the requirements of the financial
covenants set forth in Section 7.14, the Borrowers shall be deemed to have
satisfied the requirements of the financial covenants set forth in Section 7.14
as of the relevant date of determination with the same effect as though there
had been no failure to comply therewith at such date, and the applicable breach
or default of such financial covenants that had occurred shall be deemed cured
for the purposes of this Agreement; provided that (i) Cure Rights shall not be
exercised in more than two consecutive fiscal quarters, (ii) there shall be a
maximum of two Cure Rights exercised in any period of four consecutive fiscal
quarters, and a maximum of four Cure Rights exercised during the term of this
Agreement, (iii) each Cure Amount shall be no greater than the amount required
to cause the Borrower to be in compliance with the financial covenants set forth
in Section 7.14; (iv) each Cure Amount may not exceed $3,000,000 and the
aggregate amount of all Cure Rights exercised during the term of this Agreement
may not exceed $6,000,000; (v) all Cure Amounts shall be disregarded for the
purposes of any financial ratio determination under the Loan Documents other
than for determining compliance with Section 7.14; (vi) 100% of the aggregate
Net Cash Proceeds of such Cure Amount shall be applied as a mandatory prepayment
of the Loans in accordance with Section 2.03(b)(iv) hereof; and (vii) no Lender
or Issuing Bank shall be required to make any extension of credit hereunder
during the 10 Business Days period referred to above.

 

Article IX.

 

Administrative Agent and Other Agents

 

Section 9.01.    Appointment and Authority of the Administrative Agent.

 

(a)           Each Lender hereby irrevocably appoints RBSC to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article IX (other than Sections 9.09
and 9.11) are solely for the benefit of the Administrative Agent and the
Lenders, and the Borrowers shall not have rights as a third party beneficiary of
any such provision. This Agreement does not give rise now or in the future to an
agency or partnership relationship between any Borrower and any Agent or any of
their respective Affiliates.

 



112

 

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a Lender and a potential Cash Management Bank and Hedge Bank) hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of (and to hold any security interest created by the Collateral Documents for
and on behalf of or in trust for) such Lender for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX (including Section 9.07, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto. Without limiting the generality of the foregoing, the Lenders hereby
expressly authorize the Administrative Agent to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Collateral Documents and acknowledge
and agree that any such action by any Agent shall bind the Lenders.

 

Section 9.02.    Rights as a Lender. Any Person serving as an Agent (including
as Administrative Agent) hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include each
Person serving as an Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lenders. The Lenders acknowledge that, pursuant to such activities, any
Agent or its Affiliates may receive information regarding any Loan Party or any
of its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
no Agent shall be under any obligation to provide such information to them.

 

Section 9.03.    Exculpatory Provisions. Neither the Administrative Agent nor
any other Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, an Agent (including the Administrative Agent):

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing and without
limiting the generality of the foregoing, the use of the term “agent” herein and
in the other Loan Documents with reference to any Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law and instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that no Agent shall be required
to take any action that, in its opinion or the opinion of its counsel, may
expose such Agent to liability or that is contrary to any Loan Document or
applicable law; and

 



113

 

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as an Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by a Borrower or a Lender.

 

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default (including, without
limitation, compliance with the terms and conditions of Section 10.07(h)(iii)),
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, or to inspect the properties, books or
records of any Loan Party or any Affiliate thereof.

 

Section 9.04.    Reliance by the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it in the absence of bad faith to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it in
the absence of bad faith to have been made by the proper Person, and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (including
counsel acting for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 



114

 

 

The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law.

 

Section 9.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Documents by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Agent-Related Persons. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Agent-Related Persons
of the Administrative Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

Section 9.06.    Non-Reliance of Administrative Agent and Other Lenders;
Disclosure of Information by Agents. Each Lender acknowledges that no
Agent-Related Person has made any representation or warranty to it, and that no
act by any Agent hereafter taken, including any consent to and acceptance of any
assignment or review of the affairs of any Loan Party or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to each Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrowers and the other Loan Parties
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrowers
and the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person.

 



115

 

 

Section 9.07.    Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent and each other Agent-Related Person (solely to the extent
any such Agent-Related Person was performing services on behalf of the
Administrative Agent) (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless the Administrative Agent and each other Agent-Related Person
(solely to the extent any such Agent-Related Person was performing services on
behalf of the Administrative Agent) from and against any and all Indemnified
Liabilities incurred by it; provided that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrowers, provided that
such reimbursement by the Lenders shall not affect the Borrowers’ continuing
reimbursement obligations with respect thereto, provided, further, that the
failure of any Lender to indemnify or reimburse the Administrative Agent shall
not relieve any other Lender of its obligation in respect thereof. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

 

Section 9.08.    No Other Duties; Other Agents, Arranger, Manners, etc. Anything
herein to the contrary notwithstanding, neither the Arranger nor the other
Agents shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder and such Persons shall have the
benefit of this Article IX and none of the Arranger or Syndication Agent listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any agency or fiduciary or trust
relationship with any Lender, the Parent, any Borrower or any of their
respective Subsidiaries. Each Lender acknowledges that it has not relied, and
will not rely, on any of the Lenders or other Persons so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder. The
Syndication Agent, without consent of or notice to any party hereto, may assign
any and all of its rights or obligations hereunder to any of its Affiliates. The
Syndication Agent may resign from such role at any time, with immediate effect,
by giving prior written notice thereof to the Administrative Agent or the
Borrowers.

 



116

 

 

Section 9.09.    Resignation of Administrative Agent or Collateral Agent. The
Administrative Agent or Collateral Agent may at any time give notice of its
resignation to the Lenders and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrowers at all times other than during the existence of an Event of Default
(which consent of the Borrowers shall not be unreasonably withheld or delayed),
to appoint a successor, which shall be a Lender or a bank with an office in the
United States, or an Affiliate of any such Lender or bank with an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent or Collateral Agent, as applicable, gives
notice of its resignation, then the retiring Administrative Agent or Collateral
Agent, as applicable, may on behalf of the Lenders, appoint a successor
Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or
Collateral Agent, as applicable, shall notify the Borrowers and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent or Collateral Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor of such Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent or Collateral Agent, as applicable,
hereunder and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (i) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (ii) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or Collateral Agent, as applicable, and the retiring
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Sections 10.04 and 10.05
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Agent-Related Persons in respect of any actions taken or
omitted to be taken by any of them while the retiring Agent was acting as
Administrative Agent or Collateral Agent, as applicable.

 



117

 

 

Section 9.10.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 9.11.    Collateral and Guaranty Matters. Each of the Lenders (including
in its capacities as a potential Cash Management Bank and Hedge Bank)
irrevocably authorizes the Administrative Agent and the Collateral Agent, and
each of the Administrative Agent and the Collateral Agent agrees that it will:

 

(a)           release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (x) obligations and liabilities under Secured Hedge Agreements as to
which arrangements reasonably satisfactory to the applicable Hedge Bank shall
have been made, (y) contingent indemnification obligations not yet accrued and
payable and (z) Cash Management Obligations), (ii) at the time the property
subject to such Lien is transferred or to be transferred as part of or in
connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than a Borrower or any of its Domestic Subsidiaries
that are Guarantors, (iii) subject to Section 10.01, if the release of such Lien
is approved, authorized or ratified in writing by the Required Lenders, or (iv)
if the property subject to such Lien is owned by a Guarantor, upon release of
such Guarantor from its obligations under the Guarantee and Collateral Agreement
pursuant to clause (c) below;

 



118

 

 

(b)           release or subordinate any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Section 7.01(d);

 

(c)           release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction or designation permitted hereunder; and release any Liens granted by
such Subsidiary or Liens on the Equity Interests of such Subsidiary; provided
that no such release shall occur if such Guarantor continues to be a guarantor
in respect of any Indebtedness (other than the Obligations) of any Borrower or
any of its Subsidiaries.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guarantee and Collateral Agreement
pursuant to this Section 9.11. In each case as specified in this Section 9.11,
the applicable Agent will (and each Lender irrevocably authorizes the applicable
Agent to), at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guarantee and
Collateral Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 9.11.

 

Section 9.12.    Appointment of Supplemental Administrative Agents.

 

(a)           It is the purpose of this Agreement and the other Loan Documents
that there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co- trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co- agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).

 

(b)           In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

 



119

 

 

(c)           Should any instrument in writing from any Loan Party be required
by any Supplemental Administrative Agent so appointed by the Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, the Borrowers shall, or shall cause such
Loan Party to, execute, acknowledge and deliver any and all such instruments
promptly upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

 

Section 9.13.    Other Secured Obligations. Except as otherwise expressly set
forth herein or in the Collateral Documents, no Hedge Bank or Cash Management
Bank that obtains the benefits of Section 8.03, the guarantee under the
Guarantee and Collateral Agreement or any Collateral by virtue of the provisions
hereof or of any Collateral Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Hedge Agreements or Cash Management Obligations unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Hedge Bank or Cash Management Bank.

 

Article X.

 

Miscellaneous

 

Section 10.01.    Amendments, etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Parent or any other
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Parent or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that, no such
amendment, waiver or consent shall:

 



120

 

 

(a)           extend or increase the Commitment of any Lender without the
written consent of each Lender directly affected thereby (it being understood
that a waiver of any condition precedent set forth in Section 4.02 or the waiver
of any Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase of any Commitment of any Lender);

 

(b)           postpone any date scheduled for, or reduce the amount of, any
payment of principal or interest under Section 2.05 or 2.06 without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Loans
shall not constitute a postponement of any date scheduled for the payment of
principal or interest;

 

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (i) of the second proviso to this Section
10.01) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest at the Default Rate;

 

(d)           change any provision of this Section 10.01 or the definition of
“Required Lenders”, “Required Facility Lenders” or “Pro Rata Share” or any other
provision specifying the number of Lenders or portion of the Loans or
Commitments required to take any action under the Loan Documents, without the
written consent of each Lender directly affected thereby (other than any
Defaulting Lender);

 

(e)           other than in a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender (other than any Defaulting Lender); or

 

(f)           other than in a transaction permitted under Section 7.04 or
Section 7.05, release any material Guarantor, without the written consent of
each Lender (other than any Defaulting Lender);

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent, the Issuing Bank or the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of, or any fees or other amounts payable to, the Administrative Agent,
the Issuing Bank or the Swingline Lender, as the case may be, under this
Agreement or any other Loan Document; and (ii) the consent of the Required
Facility Lenders for the adversely affected Credit Facility shall be required
with respect to any amendment that by its terms adversely affects the rights of
Lenders under such Credit Facility in respect of payments hereunder in a manner
different than such amendment affects other Credit Facilities.

 

Notwithstanding the foregoing,

 

(g)           the Fee Letter may be amended by the parties thereto; and

 



121

 

 

(h)           this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrowers (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans and the
accrued interest and fees in respect thereof and (ii) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders.

 

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by Loan
Parties in connection with this Agreement may be in a form reasonably determined
by the Administrative Agent and may be, together with this Agreement, amended
and Lenders’ rights thereunder waived with the consent of the Administrative
Agent at the request of the Borrowers without the need to obtain the consent of
any other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel, (ii) to cure ambiguities or defects
or (iii) to cause such guarantee, collateral security document or other document
to be consistent with this Agreement and the other Loan Documents.

 

Section 10.02.    Notices and Other Communications; Facsimile Copies.

 

(a)           General. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

 

(i)           if to the Parent, any Borrower or the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

 

(ii)          if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communication. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Parent or any Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 



122

 

 

(c)           Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(d)           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Agent-Related Persons or the
Arranger (collectively, the “Agent Parties”) have any liability to the Parent,
any Borrower, any Lender, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrowers’ or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Parent, any Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(e)           Change of Address. Each of the Parent, the Borrowers and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Parent and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or their securities for purposes of United States
Federal or state securities laws.

 



123

 

 

(f)           Reliance by the Administrative Agent. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices purportedly given
by or on behalf of the Parent or any Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall indemnify the Administrative Agent each Lender and the
Agent-Related Persons of each of them from all losses, costs, expenses and
liabilities resulting from the reliance in the absence of bad faith by such
Person on each notice purportedly given by or on behalf of the Parent or any
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

Section 10.03.    No Waiver; Cumulative Remedies. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

 

Section 10.04.    Attorney Costs and Expenses. The Borrowers agree (a) to pay or
reimburse the Administrative Agent, the Collateral Agent, the Syndication Agent
and the Arranger for all reasonable and documented out-of-pocket Attorney Costs
of Jones Day incurred in connection with the preparation, negotiation,
syndication and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated thereby are consummated),
and the consummation and administration of the transactions contemplated hereby
and thereby, (b) to pay or reimburse the Administrative Agent, the Collateral
Agent and the Arranger for all reasonable and documented appraisal fees, filing
and search charges, recording taxes and Field Examination charges and expenses
and (b) to pay or reimburse the Administrative Agent and the Lenders for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the monitoring or enforcement of any rights or remedies under
this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including all Attorney Costs of counsel to the
Administrative Agent and the Lenders taken as a whole (and, if reasonably
necessary, one local counsel in any relevant material jurisdiction). The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid promptly following receipt by the Parent of an
invoice relating thereto setting forth such expenses in reasonable detail. If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent in its sole discretion.

 



124

 

 

Section 10.05.    Indemnification by the Borrowers. The Borrowers shall
indemnify and hold harmless the Agents, each Lender, the Arranger and their
respective Affiliates, directors, officers, employees, agents, partners,
trustees or advisors and other representatives (collectively the “Indemnitees”)
from and against any and all liabilities, losses, damages, claims, and expenses
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (but limited, in the
case of Attorney Costs, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, a single local counsel for all Indemnitees
taken as a whole in each relevant jurisdiction that is material to the interest
of the Lenders) (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or the use or proposed use of the proceeds therefrom, (c) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by any Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability related in any way to any Borrower, any
Subsidiary or any other Loan Party or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, losses, damages, claims, and
expenses resulted from (y) the gross negligence or willful misconduct of such
Indemnitee or (z) a material breach in bad faith of any material obligations
under any Loan Document by such Indemnitee, in each case as determined by a
final, non-appealable judgment of a court of competent jurisdiction. To the
extent that the undertakings to indemnify and hold harmless set forth in this
Section 10.05 may be unenforceable in whole or in part because they are
violative of any applicable law or public policy, each of the Borrowers shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by the Indemnitees or any of them. No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this Section
10.05 shall be paid within twenty (20) Business Days after written demand
therefor. The agreements in this Section 10.05 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. This Section 10.05 shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 



125

 

 

Section 10.06.    Marshaling; Payments Set Aside. None of the Administrative
Agent or any Lender shall be under any obligation to marshal any assets in favor
of the Loan Parties or any other party or against or in payment of any or all of
the Obligations. To the extent that any payment by or on behalf of the Borrowers
is made to any Agent or any Lender, or any Agent or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.

 

Section 10.07.    Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Parent and the Borrowers may not, except as
permitted by Section 7.04, assign or otherwise transfer any of their respective
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Agent-Related
Persons of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 



126

 

 

(i)           Minimum Amounts.

 

(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
or during the occurrence and continuation of an Event of Default under Section
8.01(a) or Section 8.01(f), no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment or, the principal outstanding balance of
the Loans of the assigning Lender subject to each such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$2,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Parent otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

 

(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
under the Credit Facility assigned.

 

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

(A)           the consent of the Parent (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)           the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Facility.

 

(iv)           Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (unless such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund) and the forms
required by Section 3.01(b) and (c) or Section 3.01(d) as applicable; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire. All assignments shall be by novation.

 



127

 

 

(v)           No Assignments to Certain Persons. No such assignment shall be
made (A) to the Parent, any Borrower or any of their respective Subsidiaries or
Affiliates or to the Permitted Holders or their Affiliates or (B) to a natural
person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01 (subject to the requirements thereof), 3.04, 3.05,
10.04 and 10.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, and the surrender by the
assigning Lender of its Note, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)           The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of and related interest amounts on the
Loans, owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall, subject to clause (h) of this
Section, be conclusive absent manifest error, and the Borrowers, the Agents and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. This Section
10.07(c) and Section 2.09 shall be construed so that all Loans are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related Treasury regulations (or any other
relevant or successor provisions of the Code or of such Treasury regulations).

 



128

 

 

(d)           Any Lender may at any time, without the consent of, or notice to,
the Parent, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Borrower, the Permitted Holders, or any
of their respective Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrowers, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 (other than clause (d) thereof) that directly affects such
Participant. Subject to subsection (e) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 3.01 (subject to
the requirements of Section 3.01(b) and (c) or Section 3.01(d), as applicable),
3.04 and 3.05 (through the applicable Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by applicable Law, each Participant also
shall be entitled to the benefits of Section 10.09 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.11 as though it
were a Lender.

 

(e)           Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the participating Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change of Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation shall (acting solely for this purpose as a non-fiduciary agent of
the Borrowers) maintain a register complying with the requirements of Sections
163(f), 871(h) and 881(c)(2) of the Code and the Treasury regulations issued
thereunder relating to the exemption from withholding for portfolio interest on
which is entered the name and address of each Participant and the principal
amounts of and stated interest on each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). A Lender
shall not be obligated to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
such disclosure is necessary to establish that any Loan or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(f)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 



129

 

 

Section 10.08.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information in accordance
with its customary procedures (as set forth below), except that Information may
be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives on a need-to-know basis (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with this Section 10.08), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, provided that the Administrative Agent or such Lender, as
applicable, agrees that it will notify the Parent as soon as practicable in the
event of any such disclosure by such Person (other than at the request of a
regulatory authority) unless such notification is prohibited by law, rule or
regulation, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions at least as restrictive as those of this Section 10.08, to
(i) any permitted assignee of or Participant in, or any permitted prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be an Additional Lender or (ii)
any actual or prospective direct or indirect counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrowers and its
obligations, (g) with the consent of the Parent, (h) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender in accordance with
this Section 10.08) or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, or any of their respective
Affiliates on a nonconfidential basis from a source other than the Parent, any
Borrower or any Subsidiary, and which source is not known by such Agent or
Lender to be subject to a confidentiality restriction in respect thereof in
favor of the Parent or any Affiliate thereof.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary (or from any representative or agent of such
Loan Party or Subsidiary) thereof relating to any Loan Party or any Subsidiary
thereof or their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by any Loan Party or any Subsidiary thereof; it being
understood that all information received from the Parent, any Borrower or any
Subsidiary after the Closing Date shall be deemed confidential unless such
information is clearly identified at the time of delivery as not being
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so in accordance with its customary procedures if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning a Borrower or
a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 



130

 

 

Section 10.09.    Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency, but excluding payroll, employee
benefits, tax, trust and other fiduciary deposit accounts) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Borrower or any other
Loan Party against any and all of the Obligations of such Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document to the extent such
Obligations of such Borrower or such Loan Party are then due and payable. The
rights of each Lender and its Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its Affiliates may have. Each Lender agrees to notify the Parent and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice to the Parent shall not affect the validity
of such setoff and application.

 

Section 10.10.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the applicable Borrower. In determining
whether the interest contracted for, charged, or received by an Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

Section 10.11.    Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when the closing conditions set forth in
Section 4.01 shall have been satisfied or waived. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 10.12.    Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 



131

 

 

Section 10.13.    Survival of Representations and Warranties. All
representations and warranties made hereunder and (i) any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation (other than (x) obligations
and liabilities under Secured Hedge Agreements as to which arrangements
reasonably satisfactory to the applicable Hedge Bank shall have been made, (y)
contingent indemnification obligations not yet accrued and payable and (z) Cash
Management Obligations) hereunder shall remain unpaid or unsatisfied.

 

Section 10.14.    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 10.15.    GOVERNING LAW.

 

(a)           THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)           THE PARENT, EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH OTHER
AGENT AND EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

 



132

 

 

(c)           THE PARENT, EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH OTHER
AGENT AND EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

Section 10.16.    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.17.    Termination. This Agreement (other than the provisions that
expressly state that they shall survive termination of this Agreement) shall
terminate upon payment in full of the Obligations (other than (x) obligations
and liabilities under Secured Hedge Agreements as to which arrangements
reasonably satisfactory to the applicable Hedge Bank shall have been made, (y)
contingent indemnification obligations not yet accrued and payable and (z) Cash
Management Obligations).

 

Section 10.18.    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents, the Secured Hedge
Agreements or the documentation in respect of any Cash Management Obligations
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent (which shall not be
withheld in contravention of Section 9.04). The provision of this Section 10.18
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

 



133

 

 

Section 10.19.    Use of Name, Logo, etc. The Administrative Agent or either
Arranger shall provide for approval to any Loan Party advance proofs of
advertising material relating to the financing transactions contemplated by this
Agreement that such Agent or Arranger proposes to use and that incorporate or
use such Loan Party’s name, product photographs, logo or trademark. Each such
Loan Party agrees that its consent to the publication in the ordinary course of
such material will not be unreasonably withheld or delayed, and, provided, such
Loan Party shall be deemed to have consented thereto unless it shall object
thereto by written notice within five (5) Business Days after having received
notice thereof. Such consent shall remain effective until revoked by such Loan
Party in writing to the Administrative Agent and the Arranger.

 

Section 10.20.    USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act. The Borrowers shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

Section 10.21.    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

134

 

 

Section 10.22.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Parent and each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agents and the Arranger
are arm’s-length commercial transactions between the Parent and its Affiliates,
on the one hand, and the Administrative Agents and the Arranger, on the other
hand, (B) the Parent and each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrowers are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agents, the Arranger and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Parent, any Borrower or any of their respective
Affiliates, or any other Person and (B) none of the Agents, the Arranger nor any
Lender has any obligation to the Parent, any Borrower or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents, the Arranger, the Lender and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Parent, the Borrowers and their respective Affiliates, and
none of the Agents, the Arranger nor any Lender has any obligation to disclose
any of such interests to the Parent, any Borrower or any of their respective
Affiliates. To the fullest extent permitted by law, the Parent and each Borrower
hereby waive and release any claims that it may have against the Agents, the
Arranger nor any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 





135

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal as of the date first above written.

 

  Advanced Forming Technology, Inc., as a Borrower       By: /s/ Jason Young    
Name:       Title:             ARC WIRELESS, INC., as a Borrower       By: /s/
Jason Young     Name:       Title:             FLOMET LLC, as a Borrower      
By: /s/ Jason Young     Name:       Title:             GENERAL FLANGE & FORGE
LLC, as a Borrower       By: /s/ Jason Young     Name:       Title:            
TEKNA SEAL LLC, as a Borrower       By: /s/ Jason Young     Name:       Title:  
          3D MATERIAL TECHNOLOGIES, LLC as a Borrower       By: /s/ Jason Young
    Name:       Title:  





 

[Signature Page to Credit Agreement]

 



 

 

 

  ARC GROUP WORLDWIDE, INC., as the Parent       By: /s/ Jason Young     Name:  
    Title:  

 

[Signature Page to Credit Agreement]

 

 

 



 



  RBS CITIZENS, N.A., as Administrative Agent and Collateral Agent and as a
Lender       By: /s/ Clifford Mellor     Name: Clifford Mellor     Title: Senior
Vice President

 

[Signature Page to Credit Agreement]

 



 

 

 



  CAPITAL ONE, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender      
By: /s/ Andrew J. Bella     Name: Andrew J. Bella     Title: Sr. Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

  TD BANK, N.A., as a Lender       By: /s/ James G. Hanning     Name: James G.
Hanning     Title: Vice President

 

[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 